Exhibit 10.3

 

 

 

NOVA BIOSOURCE FUELS, INC.,

 

THE GUARANTORS LISTED HEREIN,

 

NOVA HOLDING SENECA LLC,

 

AND

 

THE BANK OF NEW YORK TRUST COMPANY, N.A.,

 

as Trustee

 

--------------------------------------------------------------------------------

 

INDENTURE

 

Dated as of September 28, 2007

 

--------------------------------------------------------------------------------

 

10% CONVERTIBLE SENIOR SECURED NOTES DUE 2012

 

--------------------------------------------------------------------------------

 

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

ARTICLE 1. DEFINITIONS AND INCORPORATION BY REFERENCE

1

 

 

Section 1.01.

Definitions

1

Section 1.02.

Other Definitions

23

Section 1.03.

Incorporation by Reference of Trust Indenture Act

26

Section 1.04.

Rules of Construction

26

 

 

 

ARTICLE 2. THE NOTES

27

 

 

Section 2.01.

Title, Terms, Form and Dating

27

Section 2.02.

Execution and Authentication

27

Section 2.03.

Registrar, Paying Agent and Conversion Agent

28

Section 2.04.

Paying Agent to Hold Money in Trust

28

Section 2.05.

Holder Lists

28

Section 2.06.

Transfer and Exchange

29

Section 2.07.

Replacement Notes

30

Section 2.08.

Outstanding Notes

30

Section 2.09.

Treasury Notes

31

Section 2.10.

Temporary Notes

31

Section 2.11.

Cancellation

31

Section 2.12.

Defaulted Interest

31

Section 2.13.

Legend; Additional Transfer and Exchange Requirements

32

Section 2.14.

CUSIP Numbers

33

Section 2.15.

Book-Entry Provisions for Global Notes

33

Section 2.16.

Transfers to QIBs

34

 

 

 

ARTICLE 3. REDEMPTION AND PREPAYMENT

35

 

 

Section 3.01.

Notices to Trustee

35

Section 3.02.

Selection of Notes To Be Redeemed

35

Section 3.03.

Notice of Redemption

36

Section 3.04.

Effect of Notice of Redemption

37

Section 3.05.

Deposit of Redemption Price

37

Section 3.06.

Notes Redeemed in Part

37

Section 3.07.

Optional Redemption by the Company

37

 

i

--------------------------------------------------------------------------------


 

 

 

Page

 

 

 

Section 3.08.

Offer to Purchase by Application of Excess Proceeds

38

Section 3.09.

Offer to Repurchase Upon Election of Holder

40

Section 3.10.

Failure of Company to Pay the Applicable Redemption Price

42

 

 

 

ARTICLE 4. CONVERSION

42

 

 

Section 4.01.

Conversion Privilege

42

Section 4.02.

Conversion Procedure

44

Section 4.03.

Taxes on Conversion

45

Section 4.04.

Company to Reserve Stock; Related Covenants

46

Section 4.05.

Adjustment of Conversion Price

47

Section 4.06.

Adjustment of Conversion Price Upon a Non-Stock Change of Control

55

Section 4.07.

Conversion After a Public Acquirer Change of Control

57

Section 4.08.

Adjustment for Tax Purposes

58

Section 4.09.

No Adjustment

59

Section 4.10.

Conversion Price Reset

59

Section 4.11.

Notice of Conversion Price Adjustment & Election

59

Section 4.12.

Effect of Reclassification, Consolidation, Merger or Sale on Conversion
Privilege

60

Section 4.13.

Trustee’s Disclaimer

61

 

 

 

ARTICLE 5. COVENANTS

61

 

 

Section 5.01.

Payment of Notes

61

Section 5.02.

Maintenance of Office or Agency

61

Section 5.03.

Reports

62

Section 5.04.

Compliance Certificate

63

Section 5.05.

Taxes

64

Section 5.06.

Stay, Extension and Usury Laws

64

Section 5.07.

Restricted Payments

64

Section 5.08.

Dividend and Other Payment Restrictions Affecting Subsidiaries

67

Section 5.09.

Incurrence of Indebtedness and Issuance of Preferred Stock

68

Section 5.10.

Asset Sales and Events of Loss

71

Section 5.11.

Transactions with Affiliates

73

Section 5.12.

Liens

75

 

ii

--------------------------------------------------------------------------------


 

 

 

Page

 

 

 

Section 5.13.

Line of Business

75

Section 5.14.

Corporate Existence

75

Section 5.15.

Offer to Repurchase Upon Change of Control

75

Section 5.16.

Maintenance of Properties and Insurance

78

Section 5.17.

Payments for Consent

78

Section 5.18.

Additional Guarantors

78

Section 5.19.

Designation of Restricted and Unrestricted Subsidiaries

79

Section 5.20.

Issuance or Sale of Subsidiary Stock

80

Section 5.21.

Real Estate Mortgages and Filings

80

Section 5.22.

Leasehold Mortgage and Filings

81

Section 5.23.

Seneca Negative Pledge and Plant Lien

81

Section 5.24.

Impairment of Security Interest

82

Section 5.25.

Additional Interest; Special Interest

82

Section 5.26.

Requirement to Seek Stockholder Approval

83

 

 

 

ARTICLE 6. SUCCESSORS

83

 

 

Section 6.01.

Merger, Consolidation, or Sale of Assets

83

Section 6.02.

Successor Corporation Substituted

85

 

 

 

ARTICLE 7. DEFAULTS AND REMEDIES

85

 

 

Section 7.01.

Events of Default

85

Section 7.02.

Acceleration

87

Section 7.03.

Other Remedies

88

Section 7.04.

Waiver of Past Defaults

88

Section 7.05.

Control by Majority

89

Section 7.06.

Limitation on Suits

89

Section 7.07.

Unconditional Rights of Holders of Notes to Receive Payment

89

Section 7.08.

Collection Suit by Trustee

90

Section 7.09.

Trustee May File Proofs of Claim

90

Section 7.10.

Priorities

90

Section 7.11.

Undertaking for Costs

91

Section 7.12.

Waiver of Stay or Extension of Laws

91

 

iii

--------------------------------------------------------------------------------


 

 

 

Page

 

 

 

ARTICLE 8. TRUSTEE

91

 

 

Section 8.01.

Duties of Trustee

91

Section 8.02.

Rights of Trustee

93

Section 8.03.

Individual Rights of Trustee

94

Section 8.04.

Trustee’s Disclaimer

94

Section 8.05.

Notice of Defaults

94

Section 8.06.

Reports by Trustee to Holders of the Notes

94

Section 8.07.

Compensation and Indemnity

94

Section 8.08.

Replacement of Trustee

95

Section 8.09.

Successor Trustee by Merger, etc.

96

Section 8.10.

Eligibility; Disqualification

96

Section 8.11.

Preferential Collection of Claims Against Company

97

 

 

 

ARTICLE 9. COVENANT DEFEASANCE

97

 

 

Section 9.01.

Option to Effect Covenant Defeasance

97

Section 9.02.

Covenant Defeasance

97

Section 9.03.

Conditions to Covenant Defeasance

97

Section 9.04.

Deposited Money and Government Securities to be Held in Trust; Other
Miscellaneous Provisions

98

Section 9.05.

Repayment to Company

99

 

 

 

ARTICLE 10. AMENDMENT, SUPPLEMENT AND WAIVER

99

 

 

Section 10.01.

Without Consent of Holders of Notes

99

Section 10.02.

With Consent of Holders of Notes

100

Section 10.03.

Compliance with Trust Indenture Act

102

Section 10.04.

Revocation and Effect of Consents

103

Section 10.05.

Notation on or Exchange of Notes

103

Section 10.06.

Trustee to Sign Amendments, etc.

103

 

 

 

ARTICLE 11. COLLATERAL AND SECURITY

103

 

 

Section 11.01.

Collateral Documents

103

Section 11.02.

Recording and Opinions

104

Section 11.03.

Release of Collateral

105

Section 11.04.

Certificates of the Company

106

 

iv

--------------------------------------------------------------------------------


 

 

 

Page

 

 

 

Section 11.05.

Certificates of the Trustee

106

Section 11.06.

Authorization of Actions to Be Taken by the Trustee Under the Collateral
Documents

106

Section 11.07.

Authorization of Receipt of Funds by the Trustee Under the Pledge Agreement

106

Section 11.08.

Termination of Security Interest

106

Section 11.09.

Collateral Agent

107

Section 11.10.

Successor Collateral Agent

107

 

 

 

ARTICLE 12. NOTE GUARANTEES

108

 

 

Section 12.01.

Guarantee

108

Section 12.02.

Limitation on Guarantor Liability

109

Section 12.03.

Continuing Guarantee

109

Section 12.04.

Releases Following Sale of Assets

109

 

 

 

ARTICLE 13. SATISFACTION AND DISCHARGE

110

 

 

Section 13.01.

Satisfaction and Discharge

110

Section 13.02.

Application of Trust Money

111

 

 

 

ARTICLE 14. MATURITY DATE, INTEREST, INTEREST RATE AND LATE CHARGES

111

 

 

Section 14.01.

Maturity

111

Section 14.02.

Interest and Interest Rate

111

Section 14.03.

Late Charges

113

 

 

 

ARTICLE 15. MISCELLANEOUS

113

 

 

Section 15.01.

Trust Indenture Act Controls

113

Section 15.02.

Notices

113

Section 15.03.

Communication by Holders of Notes with Other Holders of Notes

114

Section 15.04.

Certificate and Opinion as to Conditions Precedent

114

Section 15.05.

Statements Required in Certificate or Opinion

114

Section 15.06.

Rules by Trustee and Agents

115

Section 15.07.

Indenture, Note Guarantees and Notes Solely Corporate Obligations

115

Section 15.08.

Governing Law

115

Section 15.09.

No Adverse Interpretation of Other Agreements

115

 

v

--------------------------------------------------------------------------------


 

 

 

Page

 

 

 

Section 15.10.

Successors

116

Section 15.11.

Severability

116

Section 15.12.

Counterpart Originals

116

Section 15.13.

Table of Contents, Headings, etc.

116

 

 

 

ARTICLE 16. LETTER OF CREDIT

116

 

 

Section 16.01.

Letter of Credit

116

 

 

 

Exhibit A – FORM OF NOTE

 

 

 

Exhibit B – FORM OF CERTIFICATE OF TRANSFER

 

 

vi

--------------------------------------------------------------------------------


 

INDENTURE dated as of September 28, 2007 between Nova Biosource Fuels, Inc., a
Nevada corporation (including any successors or assigns, the “Company”), the
Guarantors (as defined below), Nova Holding Seneca LLC, a Delaware limited
liability company (“Seneca”), and The Bank of New York Trust Company, N.A., a
national banking association, as trustee (the “Trustee”).

 

The Company, the Guarantors, Seneca (solely for purposes of the covenant
contained in Section 5.23) and the Trustee agree as follows for the benefit of
each other and for the equal and ratable benefit of the Holders of the 10%
Convertible Senior Secured Notes due 2012 (including all 10% Convertible Senior
Secured Notes issued in exchange, transfer or replacement hereof, the “Notes”):

 

ARTICLE 1.
DEFINITIONS AND INCORPORATION BY REFERENCE

 

Section 1.01.                                                 Definitions.

 

“Acquired Debt” means, with respect to any specified Person, (i) Indebtedness of
any other Person existing at the time such other Person is merged with or into
or became a Subsidiary of such specified Person, and (ii) Indebtedness secured
by a Lien encumbering any real property or fixed assets acquired by such
specified Person.

 

“Additional Interest” means all liquidated damages then owing pursuant to
Section 2(c) of the Registration Rights Agreement and all other interest owing
on the Notes pursuant to this Indenture, including, but not limited to, pursuant
to Section 2.12 of this Indenture and paragraph 1. “Interest” of the Form of
Note attached as Exhibit A hereto (the “Form of Note”). References in this
Indenture and in the Notes to the “interest” accrued or payable on the Notes
shall be deemed to include any Additional Interest and Special Interest that
may become accrued or payable thereon pursuant to the terms of this Indenture,
the Notes and the Transaction Documents unless the context otherwise requires.

 

“Affiliate” of any specified Person means any other Person directly or
indirectly controlling or controlled by or under direct or indirect common
control with such specified Person. For purposes of this Indenture, “control”
(including, with correlative meanings, the terms “controlling”, “controlled by”
and “under common control with”), as used with respect to any Person, means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of such Person, whether through the
ownership of voting securities, by agreement or otherwise; provided, that,
solely for the purposes of this definition of “Affiliate,” beneficial ownership
of 10% or more of the Voting Stock of a Person shall be deemed to be control.
Notwithstanding the foregoing, no Holder shall be deemed, for purposes of this
Indenture, to be an Affiliate of the Company or any of its Subsidiaries solely
by reason of holding the Notes.

 

“After-Acquired Property” means all assets and property acquired by the Company
or any Guarantor after the date of this Indenture.

 

“Agent” means any Registrar, Paying Agent, Conversion Agent or co-registrar.

 

1

--------------------------------------------------------------------------------


 

“Bankruptcy Law” means Title 11, U.S. Code or any similar federal or state law
for the relief of debtors.

 

“Beneficial Owner” has the meaning assigned to such term in Rule 13d-3 and
Rule 13d-5 under the Exchange Act, except that in calculating the beneficial
ownership of any particular “person” (as that term is used in
Section 13(d)(3) of the Exchange Act), such “person” will be deemed to have
beneficial ownership of all securities that such “person” has the right to
acquire by conversion or exercise of other securities, whether such right is
currently exercisable or is exercisable only after the passage of time. For
purposes of this definition, “Beneficially Owns” and “Beneficially Owned” shall
have a correlative meaning.

 

“Board of Directors” means:

 

(i)                                     with respect to a corporation, the board
of directors of the corporation or any committee thereof duly authorized to act
on behalf of such board;

 

(ii)                                  with respect to a partnership, the Board
of Directors of the general partner of the partnership;

 

(iii)                               with respect to a limited liability company,
the managing member or members, the manager or any controlling committee or
board of managers or managing members thereof; and

 

(iv) with respect to any other Person, the board or committee of such Person
serving a similar function.

 

“Business Day” means any day other than a Legal Holiday.

 

“Capital Lease Obligation” means, at the time any determination thereof is to be
made, the amount of the liability in respect of a capital lease that would at
such time be required to be capitalized on a balance sheet prepared in
accordance with GAAP, and the Stated Maturity thereof shall be the date of the
last payment of rent or any other amount due under such lease prior to the first
date upon which such lease may be prepaid by the lessee without payment of a
penalty.

 

“Capital Stock” means:

 

(i)                                     in the case of a corporation, corporate
stock;

 

(ii)                                  in the case of an association or business
entity, any and all shares, interests, participations, rights or other
equivalents (however designated) of corporate stock;

 

(iii)                               in the case of a partnership or limited
liability company, partnership interests (whether general or limited) or
membership interests; and

 

(iv)                              any other interest or participation that
confers on a Person the right to receive a share of the profits and losses of,
or distributions of assets of, the issuing Person, but excluding from all of the
foregoing any debt securities convertible into Capital Stock, whether or not
such debt securities include any right of participation with Capital Stock.

 

2

--------------------------------------------------------------------------------


 

“Capitalized Interest” means interest due on the Notes pursuant to
Section 14.02(a) that has been capitalized by adding it to the outstanding
Principal Amount of the Notes at the Company’s election pursuant to
Section 14.02(c) of this Indenture.

 

“Cash Equivalents” means:

 

(i)                                     United States dollars,

 

(ii)                                  securities issued or directly and fully
guaranteed or insured by the United States government or any agency or
instrumentality of the United States government (provided, that the full faith
and credit of the United States is pledged in support of those securities)
having maturities of not more than six months from the date of acquisition;

 

(iii)                               certificates of deposit and eurodollar time
deposits with maturities of six months or less from the date of acquisition,
bankers’ acceptances with maturities not exceeding six months and overnight bank
deposits, in each case with any domestic commercial bank having capital and
surplus in excess of $500,000,000 and a Thompson Bank Watch Rating of “B” or
better;

 

(iv)                              repurchase obligations with a term of not more
than seven days for underlying securities of the types described in clauses
(ii) and (iii) above entered into with any financial institution meeting the
qualifications specified in clause (iii) above;

 

(v)                                 commercial paper having the highest rating
obtainable from either Moody’s or Standard & Poor’s, in each case, maturing
within six months after the date of acquisition;

 

(vi)                              AAA-rated taxable securities having maturities
of not more than six months including, but not limited to, auction rate
securities and variable rate demand notes (for securities where the interest
rate resets via a “dutch auction” or “put” mechanism, the auction date or put
date will be used to determine the maturity date);

 

(vii)                           U.S. corporate bonds or notes with maturities of
not more than six months and having a minimum long-term credit rating of “A2” by
Moody’s and “A” by Standard & Poor’s; and

 

(viii)                        money market funds at least 95% of the assets of
which constitute Cash Equivalents of the kinds described in clauses (i) through
(vii) of this definition.

 

“Change of Control” means the occurrence of any of the following after the
Closing Date:

 

(a)                                  any “person” becomes the “beneficial owner”
(as these terms are defined in Rule 13d-3 and Rule 13d-5 under the Exchange
Act), directly or indirectly, of more than 50% of the Company’s Capital Stock
that is at the time entitled to vote by the holder thereof in the election of
the Board of Directors (or comparable body); or

 

(b)                                 the first day on which a majority of the
members of the Board of Directors are not Continuing Directors; or

 

3

--------------------------------------------------------------------------------


 

(c)                                  the adoption of a plan relating to the
liquidation or dissolution of the Company; or

 

(d)                                 the consolidation or merger of the Company
with or into any other Person, or the sale, lease, transfer, conveyance or other
disposition, in one or a series of related transactions, of all or substantially
all of the Company’s assets and those of its subsidiaries taken as a whole to
any “person” (as this term is used in Section 13(d)(3) of the Exchange Act),
other than:

 

(i)                                     any transaction pursuant to which the
holders of 50% or more of the total voting power of all shares of the Company’s
Capital Stock entitled to vote generally in elections of directors of the
Company immediately prior to such transaction have the right to exercise,
directly or indirectly, 50% or more of the total voting power of all shares of
the Company’s Capital Stock entitled to vote generally in elections of directors
of the continuing or surviving Person (or any parent thereof) immediately after
giving effect to such transaction; or

 

(ii)                                  any merger primarily for the purpose of
changing the Company’s jurisdiction of incorporation and resulting in a
reclassification, conversion or exchange of outstanding shares of Common Stock
solely into shares of common stock of the surviving entity; or

 

(e)                                  the termination of trading of the Common
Stock, which will be deemed to have occurred if the Common Stock or other common
equity interests into which the Notes are convertible is neither listed for
trading on a United States national securities exchange nor approved for listing
on any United States system of automated dissemination of quotations of
securities prices.

 

However, a Change of Control will be deemed not to have occurred if more than
90% of the consideration in the transaction or transactions (other than cash
payments for fractional shares and cash payments made in respect of dissenters’
appraisal rights) which otherwise would constitute a Change of Control under
clauses (a) or (d) above consists of shares of common stock, depositary receipts
or other certificates representing common equity interests traded or to be
traded immediately following such transaction on an Eligible Market, and, as a
result of the transaction or transactions, the obligations of the Company under
the Notes are expressly assumed by the person issuing such consideration in such
transaction or transactions and the Notes become convertible into such common
stock, depositary receipts or other certificates representing common equity
interests.

 

“Closing Sale Price” of any share of Common Stock or any other security on the
Trading Day means the last closing trade price for such security on the
principal United States securities market on which such security is traded
(which is currently the American Stock Exchange in respect of the Common Stock)
as reported by Bloomberg Financial Markets (or any successor thereto,
“Bloomberg”), or, if such exchange begins to operate on an extended hours basis
and does not designate the closing bid price or the closing trade price, as the
case may be, then the last bid price or last trade price, respectively, of such
exchange prior to 4:00:00 p.m. (New York City time) as reported by

 

4

--------------------------------------------------------------------------------


 

Bloomberg, or, if such exchange is not the principal securities exchange or
trading market for such security, the last trade price of such security on the
principal securities exchange or trading market where such security is listed or
traded as reported by Bloomberg, or if the foregoing do not apply, the last
trade price of such security in the over-the-counter market on the electronic
bulletin board for such security as reported by Bloomberg, or, if no last trade
price is reported for such security by Bloomberg, the average of the highest bid
prices and the lowest ask prices of any market makers for such security in the
“pink sheets” by Pink Sheets LLC (formerly the National Quotation Bureau, Inc.).
If the Closing Price cannot be calculated for a security on a particular date on
any of the foregoing bases, the Closing Price of such security on such date
shall be the fair market value as determined by the Company and the Majority
Holders.

 

“Collateral” shall have the same meaning as Pledged Collateral.

 

“Collateral Agent” shall have the meaning set forth in the Security Agreement.

 

“Collateral Documents” means the Security Agreement and the other agreements,
documents, or instruments, including any financing statements, and any
amendments or supplements thereto, creating, perfecting, or evidencing any Liens
securing the Notes, the Note Guarantees and any other Obligation under this
Indenture or the Collateral Documents.

 

“Common Stock” means the Common Stock of the Company, par value $0.001 per
share, as it exists on the date of this Indenture and any shares of any class or
classes of Capital Stock of the Company resulting from any reclassification or
reclassifications thereof and which have no preference in respect of dividends
or of amounts payable in the event of any voluntary or involuntary liquidation,
dissolution or winding-up of the Company and which are not subject to redemption
by the Company; provided, however, that if at any time there shall be more than
one such resulting class, the shares of each such class then so issuable on
conversion of the Notes shall be substantially in the proportion which the total
number of shares of such class resulting from all such reclassifications bears
to the total number of shares of all such classes resulting from all such
reclassifications.

 

“Company” means Nova Biosource Fuels, Inc., a Nevada corporation, and any and
all successors thereto in accordance with this Indenture, and thereafter
“Company” shall mean such successor Company.

 

“Consolidated Cash Flow” means, with respect to any specified Person for any
period, the Consolidated Net Income of such Person for such period plus or
minus, as applicable, without duplication:

 

(1)                                  an amount equal to any extraordinary loss
plus any net loss realized by such Person or any of its Restricted Subsidiaries
in connection with an Asset Sale, to the extent such losses were deducted in
computing such Consolidated Net Income; plus

 

(2)                                  provision for taxes based on income or
profits of such Person and its Restricted Subsidiaries for such period, to the
extent that such provision for taxes was deducted in computing such Consolidated
Net Income; plus

 

(3)                                  the Fixed Charges of such Person and its
Restricted Subsidiaries for such period, to the extent that such Fixed Charges
were deducted in computing such Consolidated Net Income; plus

 

5

--------------------------------------------------------------------------------


 

(4)                                  depreciation, amortization (including
amortization of intangibles but excluding amortization of prepaid cash expenses
that were paid in a prior period) and other non-cash expenses (excluding any
such non-cash expense to the extent that it represents an accrual of or reserve
for cash expenses in any future period or amortization of a prepaid cash expense
that was paid in a prior period) of such Person and its Restricted Subsidiaries
for such period to the extent that such depreciation, amortization and other
non-cash expenses were deducted in computing such Consolidated Net Income; minus

 

(5)                                  non-cash items increasing such Consolidated
Net Income for such period, other than the accrual of revenue in the ordinary
course of business,

 

in each case, on a consolidated basis and determined in accordance with GAAP.

 

Notwithstanding the preceding, the provision for taxes based on the income or
profits of, and the depreciation, amortization and other non-cash expenses of, a
Restricted Subsidiary of the Company will be added to Consolidated Net Income to
compute Consolidated Cash Flow of the Company only to the extent that a
corresponding amount would be permitted at the date of determination to be
dividended or distributed to the Company by such Restricted Subsidiary without
prior governmental approval (that has not been obtained), and without direct or
indirect restriction pursuant to the terms of its charter and all agreements,
instruments, judgments, decrees, orders, statutes, rules and governmental
regulations applicable to that Restricted Subsidiary or its stockholders.

 

“Consolidated Net Income” means, with respect to any specified Person for any
period, the aggregate of the Net Income of such Person and its Restricted
Subsidiaries for such period, on a consolidated basis, determined in accordance
with GAAP; provided that:

 

(1)                                  the Net Income (but not loss) of any Person
that is not a Restricted Subsidiary or that is accounted for by the equity
method of accounting will be included only to the extent of the amount of
dividends or similar distributions paid in cash to the specified Person or a
Restricted Subsidiary of the Person;

 

(2)                                  the Net Income of any Restricted Subsidiary
will be excluded to the extent that the declaration or payment of dividends or
similar distributions by that Restricted Subsidiary of that Net Income is not at
the date of determination permitted without any prior governmental approval
(that has not been obtained) or, directly or indirectly, by operation of the
terms of its charter or any agreement, instrument, judgment, decree, order,
statute, rule or governmental regulation applicable to that Restricted
Subsidiary or its stockholders;

 

(3)                                  the cumulative effect of a change in
accounting principles will be excluded;

 

(4)                                  the Net Income of any Person acquired
during the specified period for any period prior to the date of acquisition will
be excluded; and

 

(5)                                  notwithstanding clause (1) above, the Net
Income of any Unrestricted Subsidiary will be excluded, whether or not
distributed to the specified Person or one of its Subsidiaries.

 

6

--------------------------------------------------------------------------------


 

“Continuing Directors” means, as of any date of determination, any member of the
Board of Directors who (i) was a member of the Board of Directors on the date
hereof; or (ii) was nominated for election or elected to the Board of Directors
with the approval of a majority of the Continuing Directors who were members of
the Board of Directors at the time of such new director’s nomination or
election.

 

“Corporate Trust Office of the Trustee” shall be 601 Travis Street, 18th Floor,
Houston, Texas 77002, attention: Corporate Trust Services, or such other address
as to which the Trustee may give notice to the Company.

 

“Credit Facilities” means, one or more debt facilities or commercial paper
facilities, in each case, with banks or other institutional lenders providing
for revolving credit loans, term loans, receivables financing (including through
the sale of receivables to such lenders or to special purpose entities formed to
borrow from such lenders against such receivables) or letters of credit, in each
case, as amended, restated, modified, renewed, refunded, replaced (whether upon
or after termination or otherwise) or refinanced (including by means of sales of
debt securities to institutional investors) in whole or in part from time to
time.

 

“Credit Parties” means collectively, the Company, each Guarantor and Seneca.

 

“Default” or “default” means any event that is, or with the passage of time or
the giving of notice or both would be, an Event of Default.

 

“Depositary” means The Depository Trust Company until a successor Depositary
shall have become such pursuant to the applicable provisions of this Indenture,
and thereafter “Depositary” shall mean such successor Depositary.

 

“Disqualified Stock” means any Capital Stock that, by its terms (or by the terms
of any security into which it is convertible or for which it is exchangeable, in
each case, at the option of the holder of the Capital Stock), or upon the
happening of any event, matures or is mandatorily redeemable, pursuant to a
sinking fund obligation or otherwise, or redeemable at the option of the holder
thereof, in whole or in part, on or prior to the date that is 91 days after the
date on which the Notes mature. Notwithstanding the preceding sentence, any
Capital Stock that would constitute Disqualified Stock solely because the
holders of the Capital Stock have the right to require the Company to repurchase
such Capital Stock upon the occurrence of a change of control or an asset sale
will not constitute Disqualified Stock if the terms of such Capital Stock
provide that the Company may not repurchase or redeem any such Capital Stock
pursuant to such provisions unless such repurchase or redemption complies with
Section 5.07 of this Indenture. The amount of Disqualified Stock deemed to be
outstanding at any time for purposes of hereof shall be the maximum amount that
the Company and its Subsidiaries may become obligated to pay upon the maturity
of, or pursuant to any mandatory redemption provisions of, such Disqualified
Stock, exclusive of accrued dividends.

 

“Eligible Market” means The New York Stock Exchange, Inc., the American Stock
Exchange, The NASDAQ Global Market, The NASDAQ Global Select Market or The
NASDAQ Capital Market.

 

7

--------------------------------------------------------------------------------


 

“Equity Conditions” means each of the following conditions:  (i) on each day
during the period beginning ninety (90) days prior to the applicable date of
determination and ending on and including the applicable date of determination
(the “Equity Conditions Measuring Period”), the Common Stock is designated for
quotation on an Eligible Market and shall not have been suspended from trading
on such exchange or market (other than suspensions of not more than two (2) days
and occurring prior to the applicable date of determination due to business
announcements by the Company) nor shall delisting or suspension by such exchange
or market been threatened or pending either (A) in writing by such Eligible
Market or (B) by falling below the then effective minimum listing maintenance
requirements of such exchange or market; (ii) during the Equity Conditions
Measuring Period, the Notes and all shares of Common Stock issuable upon
conversion of the Notes shall be eligible for sale without restriction pursuant
to an effective registration statement under the Registration Rights Agreement,
other than any restrictions on sale imposed on any Holder by virtue of such
Holder being an affiliate of the Company; (iii) during the Equity Conditions
Measuring Period, the Company shall have delivered shares of Common Stock upon
conversion of the Notes to the Holders on a timely basis on the applicable Share
Delivery Due Date; and (iv) during the Equity Conditions Measuring Period, there
shall not have occurred either (A) the public announcement of a pending,
proposed or intended Fundamental Transaction which has not been abandoned,
terminated or consummated, or (B) a Default or Event of Default.

 

“Equity Conditions Failure” means that (i) on any day during the period
commencing ten (10) Trading Days prior to the applicable Interest Notice Date
through the applicable Interest Payment Date, or (ii) on any day during the
period commencing ten (10) Trading Days prior to the applicable Optional
Redemption Notice through the applicable Optional Redemption Date, the Equity
Conditions have not been satisfied (or waived in writing by each Holder).

 

“Equity Interests” means Capital Stock and all warrants, options or other rights
to acquire Capital Stock (but excluding any debt security that is convertible
into, or exchangeable for, Capital Stock).

 

“Event of Loss” means any loss of, destruction of or damage to, or any
condemnation or other governmental taking of any property of the Company or any
of its Subsidiaries in any single occurrence or series of related occurrences
that involves assets having a Fair Market Value of at least $1.0 million in the
aggregate.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“Excluded Securities” means (i) equity or equity-linked securities issued to
employees, officers or directors of the Company pursuant to any stock, option or
incentive compensation plan approved and adopted by the Board of Directors of
the Company, (ii) shares of Capital Stock issued upon conversion or exercise of
equity-linked securities outstanding on the Issue Date and as in effect on the
Issue Date or issued under clause (i) above, provided that the terms of such
equity or equity-linked securities are not amended, modified or changed on or
after the Issue Date, and (iii) shares of Common Stock issuable upon conversion
of the Notes.

 

8

--------------------------------------------------------------------------------


 

“Existing Indebtedness” means Indebtedness of the Company and its Subsidiaries
in existence on the date of this Indenture and set forth on Schedule 3.1 (gg) of
the Securities Purchase Agreement, until such amounts are repaid.

 

“Fair Market Value” means the value that would be paid by a willing buyer to an
unaffiliated willing seller in a transaction not involving distress or necessity
of either party, determined in good faith by the Board of Directors of the
Company (unless otherwise provided in this Indenture).

 

“Fixed Charge Coverage Ratio” means with respect to any specified Person for any
period, the ratio of the Consolidated Cash Flow of such Person for such period
to the Fixed Charges of such Person for such period. In the event that the
specified Person or any of its Restricted Subsidiaries incurs, assumes,
guarantees, repays, repurchases, redeems, defeases or otherwise discharges any
Indebtedness (other than ordinary working capital borrowings) or issues,
repurchases or redeems preferred stock subsequent to the commencement of the
period for which the Fixed Charge Coverage Ratio is being calculated and on or
prior to the date on which the event for which the calculation of the Fixed
Charge Coverage Ratio is made (the “calculation date”), then the Fixed Charge
Coverage Ratio will be calculated giving pro forma effect to such incurrence,
assumption, Guarantee, repayment, repurchase, redemption, defeasance or other
discharge of Indebtedness, or such issuance, repurchase or redemption of
preferred stock, and the use of the proceeds therefrom, as if the same had
occurred at the beginning of the applicable four-quarter reference period.

 

In addition, for purposes of calculating the Fixed Charge Coverage Ratio:

 

(1)                                  acquisitions that have been made by the
specified Person or any of its Restricted Subsidiaries, including through
mergers or consolidations, or any Person or any of its Restricted Subsidiaries
acquired by the specified Person or any of its Restricted Subsidiaries, and
including any related financing transactions and including increases in
ownership of Restricted Subsidiaries, during the four-quarter reference period
or subsequent to such reference period and on or prior to the calculation date
will be given pro forma effect as if they had occurred on the first day of the
four-quarter reference period;

 

(2)                                  the Consolidated Cash Flow attributable to
discontinued operations, as determined in accordance with GAAP, and operations
or businesses (and ownership interests therein) disposed of prior to the
calculation date, will be excluded;

 

(3)                                  the Fixed Charges attributable to
discontinued operations, as determined in accordance with GAAP, and operations
or businesses (and ownership interests therein) disposed of prior to the
calculation date, will be excluded, but only to the extent that the obligations
giving rise to such Fixed Charges will not be obligations of the specified
Person or any of its Restricted Subsidiaries following the calculation date;

 

(4)                                  any Person that is a Restricted Subsidiary
on the calculation date will be deemed to have been a Restricted Subsidiary at
all times during such four-quarter period;

 

9

--------------------------------------------------------------------------------


 

(5)                                  any Person that is not a Restricted
Subsidiary on the calculation date will be deemed not to have been a Restricted
Subsidiary at any time during such four-quarter period; and

 

(6)                                  if any Indebtedness bears a floating rate
of interest, the interest expense on such Indebtedness will be calculated as if
the rate in effect on the calculation date had been the applicable rate for the
entire period (taking into account any Hedging Obligation applicable to such
Indebtedness if such Hedging Obligation has a remaining term as at the
calculation date in excess of 12 months).

 

“Fixed Charges” means, with respect to any specified Person for any period, the
sum, without duplication, of:

 

(1)                                  the consolidated interest expense of such
Person and its Restricted Subsidiaries for such period, whether paid or accrued,
including, without limitation, amortization of debt issuance costs and original
issue discount, non-cash interest payments, the interest component of any
deferred payment obligations, the interest component of all payments associated
with Capital Lease Obligations, commissions, discounts and other fees and
charges incurred in respect of letter of credit or bankers’ acceptance
financings, and net of the effect of all payments made or received pursuant to
Hedging Obligations in respect of interests rates; plus

 

(2)                                  the consolidated interest expense of such
Person and its Restricted Subsidiaries that was capitalized during such period;
plus

 

(3)                                  any interest on Indebtedness of another
Person that is guaranteed by such Person or one of its Restricted Subsidiaries
or secured by a Lien on assets of such Person or one of its Restricted
Subsidiaries, whether or not such Guarantee or Lien is called upon; plus

 

(4)                                  the product of (a) all dividends, whether
paid or accrued and whether or not in cash, on any series of preferred stock of
such Person or any of its Restricted Subsidiaries, other than dividends on
Equity Interests payable solely in Equity Interests of the Company (other than
Disqualified Stock) or to the Company or a Restricted Subsidiary of the Company,
times (b) a fraction, the numerator of which is one and the denominator of which
is one minus the then current combined federal, state and local statutory tax
rate of such Person, expressed as a decimal, in each case, determined on a
consolidated basis in accordance with GAAP.

 

“GAAP” means generally accepted accounting principles in the United States of
America as in effect as of the date of this Indenture, including those set forth
in (1) the opinions and pronouncements of the Accounting Principles Board of the
American Institute of Certified Public Accountants, (2) the statements and
pronouncements of the Financial Accounting Standards Board, (3) such other
statements by such other entity as approved by a significant segment of the
accounting profession and (4) the rules and regulations of the SEC governing the
inclusion of financial statements (including pro forma financial statements) in
registration statements filed under the Securities Act and periodic reports
required to be filed pursuant to Section 13 of the Exchange Act, including
opinions and pronouncements in staff accounting bulletins and similar written
statements from the accounting staff of the SEC.

 

10

--------------------------------------------------------------------------------


 

“Global Notes” means one or more Notes in global form registered in the register
in the name of a Depositary or a nominee thereof.

 

“Government Securities” means securities that are direct obligations of, or
obligations guaranteed by, the United States of America, and the payment for
which the United States pledges its full faith and credit.

 

“Guarantee” means a guarantee (other than by endorsement of negotiable
instruments for collection in the ordinary course of business), direct or
indirect, in any manner (including, without limitation, by way of a pledge of
assets or through letters of credit or reimbursement agreements in respect
thereof), of all or any part of any Indebtedness (whether arising by virtue of
partnership arrangements, or by agreements to keep-well, to purchase assets,
goods, securities, or services, to take or pay or to maintain financial
statement conditions or otherwise).

 

“Guarantors” means each of Nova Holding Clinton County, LLC and Nova Biofuels
Clinton County, LLC, and any other Subsidiary of the Company that executes a
Note Guarantee in accordance with the provisions of this Indenture, in each
case, together with their respective successors and assigns, unless and until
the Note Guarantee of such Person has been released in accordance with the
provisions of this Indenture.

 

“Hedging Obligations” means, with respect to any specified Person, the
obligations of such Person under (i) interest rate swap agreements (whether from
fixed to floating or from floating to fixed), interest rate cap agreements and
interest rate collar agreements, (ii) other agreements or arrangements designed
to manage interest rates or interest rate risk, and (iii) other agreements or
arrangements designed to protect such Person against fluctuations in currency
exchange rates or commodity prices.

 

“Holder” means a Person in whose name a Note is registered.

 

“Indebtedness” means with respect to any specified Person, any indebtedness of
such Person (excluding accrued expenses and trade payables that are not yet
overdue by 30 days), whether or not contingent:

 

(i)                                     in respect of borrowed money;

 

(ii)                                  evidenced by bonds, notes, debentures or
similar instruments or letters of credit (or reimbursement agreements in respect
thereof);

 

(iii)                               in respect of banker’s acceptances;

 

(iv)                              representing Capital Lease Obligations;

 

(v)                                 representing the balance deferred and unpaid
of the purchase price of any property or services due more than six months after
such property is acquired or such services are completed;

 

(vi)                              representing any Hedging Obligations; if and
to the extent any of the preceding items (other than letters of credit and
Hedging Obligations) would appear as a

 

11

--------------------------------------------------------------------------------


 

liability upon a balance sheet of the specified Person prepared in accordance
with GAAP; or

 

(vii)                           all Disqualified Stock.

 

In addition, the term “Indebtedness” includes all Indebtedness of others secured
by a Lien on any asset of the specified Person (whether or not such Indebtedness
is assumed by the specified Person) and, to the extent not otherwise included,
the Guarantee by or other contingent obligation of the specified Person of any
Indebtedness of or relating to or arising from any other Person.

 

“Indenture” means this Indenture, as amended or supplemented from time to time
in accordance with its terms.

 

“Interest” means, when used with reference to the Notes, the sum of (i) any
interest accrued and unpaid at the Interest Rate pursuant to
Section 14.02(a) hereof, (ii) accrued and unpaid Additional Interest, if any,
payable under the terms of the Registration Rights Agreement, (iii) accrued and
unpaid Special Interest, if any, pursuant to Section 7.03 hereof, and
(iv) accrued and unpaid Late Charges, if any.

 

“Interest Make-Whole” means with respect to each $1,000 principal amount of
Notes, an amount in cash equal to (i) with respect to any conversion prior to
the fourth semi-annual Interest Payment Date, the amount of any interest
pursuant to Section 14.02(a) that would have accrued with respect to the
Principal Amount being converted under this Indenture at the Interest Rate for
the period from the applicable Conversion Date through September 30, 2009, and
(ii) the amount of any interest pursuant to Section 14.02(a) that, but for the
Optional Redemption pursuant to Section 3.07, would have accrued with respect to
the Conversion Amount being redeemed under this Indenture at the Interest Rate
for the period from the applicable Optional Redemption Date through
September 30, 2010.

 

“Interest Payment Date” means March 31 and September 30 of each year until the
Stated Maturity with the first Interest Payment Date being March 31, 2008.

 

“Interest Rate” means a rate per annum equal to either (i) 10%, for any portion
of the Interest that is paid in cash with respect to the applicable interest
period paid on the applicable Interest Payment Date or (ii) 12%, for any portion
of the Interest that is added as Capitalized Interest pursuant to
Section 14.02(c) with respect to the applicable interest period paid on the
applicable Interest Payment Date.

 

“Investments” means, with respect to any Person, all direct or indirect
investments by such Person in other Persons (including Affiliates) in the forms
of loans (including Guarantees or other obligations), advances or capital
contributions (excluding commission, travel and similar advances to officers and
employees made in the ordinary course of business), purchases or other
acquisitions for consideration of Indebtedness, Equity Interests or other
securities, together with all items that are or would be classified as
investments on a balance sheet prepared in accordance with GAAP. If the Company
or any Subsidiary of the Company sells or otherwise disposes of any Equity
Interests of any direct or indirect Subsidiary of the Company such that, after
giving effect to any such sale or disposition, such Person is no longer a
Subsidiary of the Company, the Company shall be deemed to have made an
Investment on the date of any such sale or disposition

 

12

--------------------------------------------------------------------------------


 

in such Subsidiary. The acquisition by the Company or any Subsidiary of the
Company of a Person that holds an Investment in a third Person shall be deemed
to be an Investment by the Company or such Subsidiary in such third Person.

 

“Issue Date” means the date of the first issuance of Notes under this Indenture.

 

“Late Charge” means a late charge being incurred and payable by the Company in
an amount equal to interest at a rate per annum equal to the sum of 2% and the
applicable Interest Rate.

 

“LC Agent” means, The Bank of New York Trust Company, N.A., until a successor
replaces it in accordance with the applicable provisions of this Indenture and
thereafter means the successor serving hereunder.

 

“LC Amount” means an amount in cash equal to the aggregate amount sufficient for
the Company to fully pay the initial four interest payments on the Notes, with
the first such Interest Payment Date being March 31, 2008.

 

“LC Bank” means the issuer of the Letter of Credit who shall initially be
Sterling Bancshares, Inc..

 

“Legal Holiday” means a Saturday, a Sunday or a day on which banking
institutions in The City of New York, the State of Texas or at a place of
payment under this Indenture are authorized by law, regulation or executive
order to remain closed. If a payment date is a Legal Holiday at a place of
payment under this Indenture, payment may be made at that place on the next
succeeding day that is not a Legal Holiday, and no interest shall accrue on such
payment for the intervening period. If a record date is a Legal Holiday, the
record date shall not be affected.

 

“Letter of Credit” means the irrevocable letter of credit in an amount not less
than the LC Amount issued on or before the Issue Date by the LC Bank in favor of
the LC Agent for the benefit of the Holders, with an expiration date (the “LC
Expiration Date”) no earlier than 91 days after September 30, 2009.

 

“Lien” means, with respect to any asset, any mortgage, lien, pledge, charge,
security interest or encumbrance of any kind in respect of such asset, whether
or not filed, recorded or otherwise perfected under applicable law (including
any conditional sale or other title retention agreement, any lease in the nature
thereof, any option or other agreement to sell or give a security interest in
and any filing of or agreement to give any financing statement under the
Uniform Commercial Code (or equivalent statutes) of any jurisdiction).

 

“Majority Holders” means the Holders of a majority in aggregate Principal Amount
of the Notes at the time outstanding.

 

“Moody’s” means Moody’s Investors Services, Inc.

 

“Net Income” means, with respect to any specified Person, the Net Income (loss)
of such Person, determined in accordance with GAAP and before any reduction in
respect of preferred stock dividends, excluding, however:

 

13

--------------------------------------------------------------------------------


 

(1)           any gain (but not loss), together with any related provision for
taxes on such gain (but not loss), realized in connection with (a) any Asset
Sale or (b) the disposition of any securities by such Person or any of its
Restricted Subsidiaries or the extinguishment of any Indebtedness of such Person
or any of its Restricted Subsidiaries; and

 

(2)           any extraordinary gain (but not loss), together with any related
provision for taxes on such extraordinary gain (but not loss).

 

“Net Proceeds” means the aggregate cash proceeds received by the Company or any
of its Restricted Subsidiaries in respect of any Asset Sale (including, without
limitation, any cash received upon the sale or other disposition of any non-cash
consideration received in any Asset Sale) or any Event of Loss (including,
without limitation, any insurance proceeds in respect thereof), net of

 

(i)            the direct costs relating to such Asset Sale or Event of Loss,
including, without limitation, legal, accounting and investment banking fees,
sales commissions, relocation expenses incurred as a result of the Asset Sale or
Event of Loss, and taxes paid or payable as a result of the Asset Sale or Event
of Loss after taking into account any available tax credits or deductions and
any tax sharing arrangements,

 

(ii)           amounts required to be applied to the repayment of Indebtedness,
secured by a Lien on the asset or assets of higher priority than the Lien
securing the Notes or the Note Guarantees that were the subject of such Asset
Sale or Event of Loss, and

 

(iii)          any reserve for adjustment in respect of the sale price of such
asset or assets established in accordance with GAAP.

 

“Non-Recourse Debt” means Indebtedness:

 

(1)           as to which neither the Company nor any of its Restricted
Subsidiaries (a) provides credit support of any kind (including any undertaking,
agreement or instrument that would constitute Indebtedness), (b) is directly or
indirectly liable as a guarantor or otherwise, or (c) constitutes the lender;

 

(2)           no default with respect to which (including any rights that the
holders of the Indebtedness may have to take enforcement action against an
Unrestricted Subsidiary) would permit upon notice, lapse of time or both any
holder of any other Indebtedness of the Company or any of its Restricted
Subsidiaries to declare a default on such other Indebtedness or cause the
payment of the Indebtedness to be accelerated or payable prior to its Stated
Maturity; and

 

(3)           as to which the lenders have been notified in writing that they
will not have any recourse to the stock or assets of the Company or any of its
Restricted Subsidiaries.

 

“Non-Stock Change of Control” means a transaction described under clause (a) or
clause (d) in the definition of Change of Control pursuant to which 10% or more
of the consideration for Common Stock (other than cash payments for fractional
shares, if applicable, and cash payments made in respect of dissenters’
appraisal rights) in such transaction consists of cash or securities (or other
property) that are not shares of common stock, depositary receipts or other

 

14

--------------------------------------------------------------------------------


 

certificates representing common equity interests traded or scheduled to be
traded immediately following such transaction on an Eligible Market and into
which the Notes are convertible pursuant to the assumption of the obligations
under the Notes by the person issuing such consideration in such transaction.

 

“Note Guarantee” means the Guarantee by each Guarantor of the Company’s payment
obligations under this Indenture.

 

“Notes” has the meaning assigned to it in the preamble to this Indenture.

 

“Obligations” means any principal, interest, penalties, fees, indemnifications,
reimbursements, damages and other liabilities payable under the documentation
governing any Indebtedness.

 

“Offering” means the offering of the Notes by the Company.

 

“Officer” means, with respect to any Person, the Chair of the Board, the Vice
Chair of the Board, the Chief Executive Officer, the President, the Chief
Operating Officer, the Chief Financial Officer, the Treasurer, any Assistant
Treasurer, the Controller, the Secretary or any Vice-President of such Person.

 

“Officers’ Certificate” means a certificate signed on behalf of the Company by
two Officers of the Company, one of whom must be the principal executive
officer, the principal financial officer, the treasurer or the principal
accounting officer of the Company, that meets the requirements of Sections 15.04
and 15.05 hereof.

 

“Opinion of Counsel” means an opinion from legal counsel who is reasonably
acceptable to the Trustee, that meets the requirements of Sections 15.04 and
15.05 hereof. The counsel may be internal or external counsel to the Company or
counsel to the Trustee.

 

“Permitted Business” means (i) the research, development, design, engineering,
procurement, construction, ownership, operation and maintenance of biodiesel and
related feedstock, co-product and derived products production technology,
equipment, refineries, storage, transfer, loading, unloading, blending and
transportation facilities, (ii) the production, refining, purification,
blending, storage, transfer, handing, transportation, purchasing, marketing and
sale of biodiesel, biodiesel feedstocks, related co-products and derived
products, (iii) the ownership, cultivation, production, extraction, processing,
purification, blending, storage, transfer, handling, transportation, purchasing,
marketing and sale of biodiesel and other renewable energy feedstocks and
consumables, (iv) the purchase, sale, investment and ownership of commodities,
futures, forwards, contracts, swaps, derivatives, credits, securities and other
instruments related to biodiesel, petroleum, refined energy products, energy,
feedstocks, comsumables, biodiesel co-products and derived products, and
facilities and equipment construction, procurement and fabrication, (v) the
provision of consulting, management, research, development, design, engineering,
procurement and construction services with respect to biodiesel and other
renewable or alternative energy sources and related feedstocks, co-products and
derived products, and (vi) any reasonable extensions and complementary
businesses thereto.

 

15

--------------------------------------------------------------------------------


 

“Permitted Investments” means:

 

(i)            any Investment in the Company or in a Restricted Subsidiary of
the Company;

 

(ii)           any Investment in Cash Equivalents;

 

(iii)          any Investment by the Company or any Subsidiary of the Company in
a Person, if as a result of such Investment: (a) such Person becomes a
Restricted Subsidiary of the Company; or (b) such Person is merged, consolidated
or amalgamated with or into, or transfers or conveys substantially all of its
assets to, or is liquidated into, the Company or a Restricted Subsidiary of the
Company;

 

(iv)          any Investment made as a result of the receipt of non-cash
consideration from an Asset Sale that was made pursuant to and in compliance
with Section 5.10 hereof;

 

(v)           any acquisition of assets or Capital Stock solely in exchange for
the issuance of Equity Interests (other than Disqualified Stock) of the Company;

 

(vi)          any Investments received in compromise or resolution of
litigation, arbitration or other disputes;

 

(vii)         Investments represented by Hedging Obligations;

 

(viii)        Guarantees by the Company of Permitted Project Debt during the
construction phase prior to final acceptance (as determined by the Project
lender in accordance with the credit agreement governing such Permitted Project
Debt) of the applicable Project or Projects, as the case may be in an aggregate
amount at any time outstanding not to exceed the lesser of (i) 80% of the amount
equal to $1.50 (or such higher amount as proportionately adjusted by increases
in Chemical Engineering’s CE Plant Cost Index from and after the Issue Date) per
gallon per year of nameplate biodiesel production capacity with respect to each
such Project under construction and (ii) $162.0 million;

 

(ix)           Investments by the Company in Seneca made with the net proceeds
of the offering of the Notes pursuant to the Securities Purchase Agreement; and

 

(x)            repurchases of the Notes, including the related Note Guarantees
in accordance with the terms of this Indenture.

 

“Permitted Liens” means:

 

(i)            Liens on feedstock, inventory, supplies, consumables and other
assets securing Indebtedness permitted to be incurred pursuant to clause (i) of
the definition of “Permitted Debt”;

 

(ii)           Liens securing Existing Indebtedness permitted to be incurred
pursuant to clause (ii) of the definition of “Permitted Debt”;

 

16

--------------------------------------------------------------------------------


 

(iii)          Liens securing or to secure in the future Indebtedness and other
Obligations under this Indenture, the Notes and the Note Guarantees, permitted
to be incurred pursuant to clause (iii) of the definition of “Permitted Debt”;

 

(iv)          Liens on property, plant or equipment securing Indebtedness
represented by Capital Lease Obligations, mortgage financings or purchase money
obligations permitted to be incurred pursuant to clause (v) of the definition of
“Permitted Debt”;

 

(v)           Liens contemplated and permitted by Section 5.23;

 

(vi)          Liens in favor of the Company or any Guarantor;

 

(vii)         Liens to secure the performance of statutory obligations,
performance bonds or other obligations of a like nature incurred in the ordinary
course of business;

 

(viii)        Liens for taxes, assessments or charges, claims or other
obligations owed to governmental or quasi-governmental authorities that are not
yet delinquent or that are being contested in good faith by appropriate
proceedings promptly instituted and diligently concluded; provided that any
reserve or other appropriate provision as is required in conformity with GAAP
has been made therefor;

 

(ix)           Liens imposed by law, such as carriers’, warehousemen’s,
materialmans’, landlord’s and mechanics’ Liens, in each case, incurred in the
ordinary course of business and securing obligations that are not yet delinquent
or that are being contested in good faith by appropriate proceedings promptly
instituted and diligently concluded; provided that any reserve or other
appropriate provision as if required in conformity with GAAP has been made
therefor; and

 

(x)            survey exceptions, easements or reservations of, or rights of
others for, licenses, rights-of-way, sewers, electric lines, telegraph and
telephone lines and other similar purposes, or zoning or other restrictions as
to the use of real property that were not incurred in connection with and do not
secure Indebtedness and that do not, individually or in the aggregate,
materially adversely affect the value of said properties or materially impair
their use in the operation of the business of such Person.

 

“Permitted Project Debt” means any Indebtedness (which is not exchangeable into
Common Stock or involve in any manner the issuance of any security convertible
into or exchangeable or exercisable for Common Stock) of one or more
Unrestricted Subsidiaries (including at all times Seneca and the Seneca Project
Entity) issued or incurred with one or more commercial banks or other financial
institutions to finance or facilitate the purchase, acquisition, engineering,
procurement, construction, commissioning, operation, expansion and improvement
and related capital expenditures and working capital funding of one or more
Projects that are in Permitted Businesses and that is secured by, or subject to
a lease of, in whole or in part, the assets or property owned or used by one or
more Unrestricted Subsidiaries owning, leasing or operating such Project or
Projects.

 

“Permitted Refinancing Indebtedness” means any Indebtedness of the Company or
any of its Restricted Subsidiaries issued in exchange for, or the net proceeds
of which are used to renew,

 

17

--------------------------------------------------------------------------------


 

refund, refinance, replace, defease or discharge other Permitted Indebtedness of
the Company or any of its Restricted Subsidiaries (other than intercompany
Indebtedness); provided that

 

(i)            the principal amount (or accreted value, if applicable) of such
Permitted Refinancing Indebtedness does not exceed the principal amount (or
accreted value, if applicable) of the Indebtedness renewed, refunded,
refinanced, replaced, defeased or discharged (plus all accrued interest on the
Indebtedness and the amount of all fees and expenses, including premiums,
incurred in connection therewith);

 

(ii)           such Permitted Refinancing Indebtedness has a final maturity date
later than the final maturity date of, and has a Weighted Average Life to
Maturity equal to or greater than the Weighted Average Life to Maturity of, the
Indebtedness being renewed, refunded, refinanced, replaced, defeased or
discharged;

 

(iii)          if the Indebtedness being renewed, refunded, refinanced,
replaced, defeased or discharged is subordinated in right of payment to the
Notes, such Permitted Refinancing Indebtedness has a final maturity date later
than the final maturity date of, and is subordinated in right of payment to, the
Notes on terms at least as favorable to the Holders as those contained in the
documentation governing the Indebtedness being renewed, refunded, refinanced,
replaced, defeased or discharged; and

 

(iv)          such Indebtedness is incurred either by the Company or by the
Subsidiary who is the obligor on the Indebtedness being renewed, refunded,
refinanced, replaced, defeased or discharged.

 

“Person” means any individual, corporation, partnership, joint venture,
association, joint-stock company, trust, unincorporated organization, limited
liability company, or government or other entity.

 

“Physical Note” means permanent certificated Note in registered form issued in
denomination of $1,000 principal amount and integral multiples thereof.

 

“Pledged Collateral” means any assets of the Company or any Guarantor or any
other Person defined as “Pledged Collateral” or “Collateral” in any Collateral
Document.

 

“Principal” or “Principal Amount” means, when referring to the principal or
principal amounts of any Note, as set forth on the face of the Note as such
amount may be (i) reduced by any conversions, redemptions or otherwise pursuant
hereto and (ii) increased by the amount of any Capitalized Interest thereon
pursuant to the terms of this Indenture.

 

“Pro Rata Amount” means, with respect to any Holder, a fraction, the numerator
of which is the aggregate principal amount of Notes held by such Holder and the
denominator of which is the aggregate principal amount of Notes outstanding.

 

“Projects” means one or more refineries, facilities, plants or other assets or
property, other than the assets of Clinton County Bio Energy L.L.C., an Iowa
limited liability company, that is in a Permitted Business.

 

18

--------------------------------------------------------------------------------


 

“Public Acquirer Change of Control” means a Non-Stock Change of Control in which
the (a) acquirer has a class of common stock (or depositary receipts or shares
in respect thereof) traded on an Eligible Market or that shall be so traded or
quoted when issued or exchanged in connection with such Non-Stock Change of
Control (the “Public Acquirer Common Stock”), (b) the Public Acquirer Common
Stock that the Notes are convertible into are registered under the Exchange Act;
and (c) the Public Acquirer Common Stock that the Notes are convertible into are
registered or exempt from registration under the Securities Act and are freely
tradeable without restrictions under the Securities Act and any necessary
qualification or registration under applicable state securities laws have been
made (subject to the availability of any exemption from such qualification and
registration requirements). If an acquirer does not itself have a class of
common stock (or depositary receipts or shares in respect thereof) satisfying
the foregoing requirement, it shall be deemed to have Public Acquirer Common
Stock (or depositary receipts or shares in respect thereof) if a corporation
that directly or indirectly owns at least a majority of the acquirer has a class
of common stock (or depositary receipts or shares in respect thereof) satisfying
the foregoing requirement, provided that such majority-owning corporation fully
and unconditionally guarantees the Notes, in which case all references to Public
Acquirer Common Stock shall refer to such class of common stock (and the Note
shall be convertible into such class of common stock). Majority owned for these
purposes means having “beneficial ownership” (as defined in Rule 13d-3 under the
Exchange Act) of more than 50% of the total voting power of all shares of the
respective entity’s capital stock that are entitled to vote generally in the
election of directors.

 

“Public Acquirer Common Stock” has the meaning specified in the definition of
Public Acquirer Change of Control.

 

“Qualified Institutional Buyer” or “QIB” shall have the meaning specified in
Rule 144A.

 

“Redemption Dates” means, collectively, the Event of Default Redemption Date,
Change of Control Redemption Date, the Excess Proceeds Redemption Date, the
Holder Optional Redemption Date and the Optional Redemption Date, each of the
foregoing, individually, a Redemption Date.

 

“Redemption Prices” means, collectively, the Event of Default Redemption Price,
Change of Control Redemption Price, the Excess Proceeds Redemption Price, Holder
Optional Redemption Price and the Optional Redemption Price, each of the
foregoing, individually, a Redemption Price.

 

“Registration Rights Agreement” means the Registration Rights Agreement dated as
of the date of this Indenture among the Company and the purchasers of the Notes
identified therein, as such agreements may be amended, modified or supplemented
from time to time in accordance with their terms.

 

“Regulation S” means Regulation S promulgated under the Securities Act (or any
successor provision promulgated by the SEC).

 

“Responsible Officer”, when used with respect to the Trustee, means any vice
president, assistant vice president, assistant treasurer, trust officer or any
other officer within the Corporate

 

19

--------------------------------------------------------------------------------


 

Trust Administration of the Trustee (or any successor group of the Trustee) or
any other officer of the Trustee customarily performing functions similar to
those performed by any of the above designated officers and also means, with
respect to a particular corporate trust matter, any other officer to whom such
matter is referred because of his knowledge of and familiarity with the
particular subject.

 

“Restricted Investment” means any Investment other than a Permitted Investment.

 

“Restricted Subsidiary” means any Subsidiary of the Company which at the time of
determination is not an Unrestricted Subsidiary. Initially, the Restricted
Subsidiaries of the Company shall be the Guarantors.

 

“Rule 144” means Rule 144 promulgated under the Securities Act (or any successor
provision promulgated by the SEC).

 

“Rule 144A” means Rule 144A promulgated under the Securities Act (or any
successor provision promulgated by the SEC).

 

“SEC” means the Securities and Exchange Commission.

 

“Secured Indebtedness” means any Permitted Indebtedness secured by assets of the
Company other than the Collateral.

 

“Securities Act” means the Securities Act of 1933, as amended.

 

“Securities Purchase Agreement” means the Securities Purchase Agreement dated as
of the date of this Indenture among the Company and the purchasers of the Notes
identified therein, as such agreements may be amended, modified or supplemented
from time to time in accordance with their terms.

 

“Security Agreement” means the Security Agreement dated as of the date of this
Indenture by and among the Company, the Guarantors, the Trustee and the
Collateral Agent, as such agreement may be amended, modified or supplemented
from time to time in accordance with its terms and with this Indenture.

 

“Seneca Plant” means the biodiesel refinery under construction at the Shipyard
Industrial Park, Village of Seneca, State of Illinois, which is designed to
produce approximately sixty (60) million gallons-per-year of biodiesel, and all
auxiliary and other facilities constructed or to be constructed by or on behalf
of the Seneca Project Entity, together with all fixtures and improvements
thereto, and all other real property, easements and rights-of-way held by or on
behalf of the Seneca Project Entity and all rights to use easements and
rights-of-way of others.

 

“Significant Subsidiary” means any Subsidiary that would be a “significant
subsidiary” as defined in Article I, Rule 1-02 of Regulation S-X, promulgated
pursuant to the Securities Act, as such Regulation is in effect on the date of
this Indenture.

 

“Standard & Poor’s” means Standard & Poor’s Corporation.

 

20

--------------------------------------------------------------------------------


 

“Stated Maturity” when used in respect of any Note, means the date specified in
such Note as the fixed date on which an amount equal to the Principal of such
Note together with accrued and unpaid Interest, and any other amounts accrued
and unpaid hereunder if any, is due and payable.

 

“Subsidiary” means, with respect to any specified Person:

 

(i)            any corporation, association or other business entity of which
more than 50% of the total voting power of shares of Capital Stock entitled
(without regard to the occurrence of any contingency and after giving effect to
any voting agreement or stockholders’ agreement that effectively transfers
voting power) to vote in the election of directors, managers or trustees of the
corporation, association or other business entity is at the time owned or
controlled, directly or indirectly, by that Person or one or more of the other
Subsidiaries of that Person (or a combination thereof); and

 

(ii)           any partnership (a) the sole general partner or the managing
general partner of which is such Person or a Subsidiary of such Person or (b)
the only general partners of which are that Person or one or more Subsidiaries
of that Person (or any combination thereof).

 

“TIA” means the Trust Indenture Act of 1939 (15 U.S.C. §§ 77aaa-77bbbb) as in
effect on the date on which this Indenture is qualified under the TIA.

 

“Trading Day” means:

 

(i)            if the Common Stock is listed or admitted for trading on any
national or regional securities exchange, days on which such national or
regional securities exchange is open for business; or

 

(ii)           if the Common Stock is quoted on any system of automated
dissemination of quotations of securities prices, days on which trades may be
effected through such system; and

 

(iii)          if the Common Stock is not listed on a national or regional
securities exchange or quoted on any system of automated dissemination of
quotation of securities prices, days on which the Common Stock is traded regular
way in the over-the-counter market and for which a closing bid and a closing
asked price for the Common Stock are available.

 

“Transaction Documents” means this Indenture, the Notes, the Note Guarantees,
the Collateral Documents, the Securities Purchase Agreement and the Registration
Rights Agreement.

 

“Trustee” means The Bank of New York Trust Company, N.A., until a successor
replaces it in accordance with the applicable provisions of this Indenture and
thereafter means the successor serving hereunder.

 

“UCC” means the Uniform Commercial Code as in effect in the State of New York or
any other applicable jurisdiction.

 

21

--------------------------------------------------------------------------------


 

“Unrestricted Subsidiary” means any Subsidiary of the Company that is designated
by the Board of Directors of the Company as an Unrestricted Subsidiary pursuant
to a resolution of the Board of Directors, but only to the extent that such
Subsidiary on the date of designation:

 

(1)           has no Indebtedness other than Non-Recourse Debt;

 

(2)           except as permitted by the covenant Section 5.11, is not party to
any agreement, contract, arrangement or understanding with the Company or any
Restricted Subsidiary of the Company unless the terms of any such agreement,
contract, arrangement or understanding are no less favorable to the Company or
such Restricted Subsidiary than those that might be obtained at the time from
Persons who are not Affiliates of the Company;

 

(3)           is a Person with respect to which neither the Company nor any of
its Restricted Subsidiaries has any direct or indirect obligation (a) to
subscribe for additional Equity Interests or (b) to maintain or preserve such
Person’s financial condition or to cause such Person to achieve any specified
levels of operating results; and

 

(4)           has not guaranteed or otherwise directly or indirectly provided
credit support for any Indebtedness of the Company or any of its Restricted
Subsidiaries.

 

Initially, notwithstanding the foregoing, the Unrestricted Subsidiaries of the
Company shall be all of the Subsidiaries of the Company (and their respective
Subsidiaries) other than the Restricted Subsidiaries (or their future
Subsidiaries) as of the Issue Date.

 

The Board of Directors may designate any Subsidiary (including any newly
acquired or newly formed Subsidiary) to be an Unrestricted Subsidiary unless
such Subsidiary owns any Capital Stock of, or owns or holds any Lien on any
property of, the Company or any other Subsidiary of the Company that is not a
Subsidiary of the Subsidiary to be so designated, provided that:

 

(i)            the Company certifies to the Trustee that such designation
complies with Sections 5.07 and 5.19; and

 

(ii)           each Subsidiary to be so designated and each of its Subsidiaries
has not at the time of designation, and does not thereafter, create, incur,
issue, assume, guarantee or otherwise become directly or indirectly liable with
respect to any Indebtedness pursuant to which the lender has recourse to any of
the assets of the Company or any of its Restricted Subsidiaries.

 

The Board of Directors may designate any Unrestricted Subsidiary to be a
Restricted Subsidiary only if:

 

(i)            immediately after giving effect to such designation, the Company
is able to incur at least $1.00 of additional Indebtedness (other than Permitted
Indebtedness) in compliance with Section 5.09; and

 

(ii)           immediately before and immediately after giving effect to such
designation, no Default or Event of Default shall have occurred and be
continuing.

 

22

--------------------------------------------------------------------------------


 

Any such designation by the Board of Directors shall be evidenced to the Trustee
by promptly filing with the Trustee a copy of the board resolution giving effect
to such designation and an Officers’ Certificate certifying that such
designation complied with the foregoing provisions.

 

“Voting Stock” of any specified Person as of any date means the Capital Stock of
such Person that is at the time entitled to vote in the election of the Board of
Directors of such Person.

 

“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing:  (a) the sum of the products
obtained by multiplying (x) the amount of each then remaining installment,
sinking fund, serial maturity or other required payments of principal, including
payment at final maturity, in respect of the Indebtedness, by (y) the number of
years (calculated to the nearest one-twelfth) that will elapse between such date
and the making of such payment, by (b) the then outstanding principal amount of
such Indebtedness.

 

“Weighted Average Price” means, for any security as of any date, the dollar
volume-weighted average price for such security on the principal market or
exchange on which such security is traded during the period beginning at 9:30:01
a.m., New York City time (or such other time as such principal market or
exchange publicly announces is the official open of trading), and ending at
4:00:00 p.m., New York City time (or such other time as such principal market or
exchange publicly announces is the official close of trading) as reported by
Bloomberg through its “Volume at Price” functions, or, if the foregoing does not
apply, the dollar volume-weighted average price of such security in the
over-the-counter market on the electronic bulletin board for such security
during the period beginning at 9:30:01 a.m., New York City time (or such other
time as such market publicly announces is the official open of trading), and
ending at 4:00:00 p.m., New York City time (or such other time as such market
publicly announces is the official close of trading) as reported by Bloomberg,
or, if no dollar volume-weighted average price is reported for such security by
Bloomberg for such hours, the average of the highest closing bid price and the
lowest closing ask price of any of the market makers for such security as
reported in the “pink sheets” by Pink Sheets LLC (formerly the National
Quotation Bureau, Inc.). If the Weighted Average Price cannot be calculated for
a security on a particular date on any of the foregoing bases, the Weighted
Average Price of such security on such date shall be the fair market value as
mutually determined by the Company and the Majority Holders. All such
determinations are to be appropriately adjusted for any stock dividend, stock
split, stock combination or other similar transaction during the applicable
calculation period. For the avoidance of doubt in no event shall the Trustee or
Conversion Agent have any responsibility to either obtain or monitor such
prices.

 

Section 1.02.                Other Definitions.

 

Term

 

Defined in Section

Additional Shares

 

4.06

Affiliate Transaction

 

5.11

Agent Members

 

2.15

Asset Sale

 

5.10

 

23

--------------------------------------------------------------------------------


 

Authentication Order

 

2.02

Authorized Share Allocation

 

4.04

Authorized Share Failure

 

4.04

Buy-In

 

4.04

Buy-In Price

 

4.04

Cash Interest

 

14.02

Change of Control Conversion/Repurchase Period

 

5.15

Change of Control Notice

 

5.15

Change of Control Offer

 

5.15

Change of Control Redemption Date

 

5.15

Change of Control Redemption Notice

 

5.15

Change of Control Redemption Price

 

5.15

Closing Price

 

4.05

Consolidated Cash Flow Test

 

14.02

Conversion Agent

 

2.03

Conversion Amount

 

4.01

Conversion Date

 

4.02

Conversion Limitation

 

4.02

Conversion Price

 

4.01

Conversion Rate

 

4.01

Conversion Securities

 

4.12

Covenant Defeasance

 

9.02

Current Market Price

 

4.05

Determination Date

 

4.05

Equity Conditions Measuring Period

 

1.01

Event of Default

 

7.01

Event of Default Redemption Price

 

7.03

Excess Proceeds

 

5.10

Excess Proceeds Notice

 

3.08

Excess Proceeds Offer

 

3.08

Excess Proceeds Redemption

 

3.08

Excess Proceeds Redemption Price

 

5.10

Expiration Date

 

4.05

Expiration Time

 

4.05

Form of Note

 

2.01

Holder

 

1.03

 

24

--------------------------------------------------------------------------------


 

Holder Optional Redemption

 

3.09

Holder Optional Redemption Date

 

3.09

Holder Optional Redemption Notice

 

3.09

Holder Optional Redemption Price

 

3.09

incur

 

5.09

indenture securities

 

1.03

indenture to be qualified

 

1.03

indenture trustee

 

1.03

institutional trustee

 

1.03

Interest Election Notice

 

14.01

Interest Notice Date

 

14.02

Lease

 

5.22

Leased Premises

 

5.22

Leases

 

5.22

Legend

 

2.13

Make-Whole Premium Table

 

4.06

obligor

 

1.03

Offer Amount

 

3.08

Offer Period

 

3.08

Optional Redemption Notice

 

3.03

Optional Redemption Price

 

3.07

Paying Agent

 

2.03

Payment Default

 

7.01

Permitted Asset Sale

 

5.10

Permitted Debt

 

5.09

Premises

 

5.21

Pricing Condition

 

3.07

Public Acquirer Change of Control

 

4.07

Purchased Shares

 

4.05

record date

 

4.05

Registrar

 

2.03

Repurchase Notice

 

3.09

Required Reserve Amount

 

4.04

Reset Trading Average

 

4.10

Rights

 

4.05

Rights Plan

 

4.05

 

25

--------------------------------------------------------------------------------


 

Seneca Project Entity

 

5.23

Share Delivery Due Date

 

4.02

Special Interest

 

7.03

Spinoff Valuation Period

 

4.05

Stock Price

 

4.06

Stock Price Cap

 

4.06

Stock Price Threshold

 

4.06

Stockholder Approval

 

5.26

Surviving Entity

 

6.01

transfer

 

2.13

Trigger Event

 

4.05

Triggering Distribution

 

4.05

Withdrawal Event

 

16.01

 

Section 1.03.        Incorporation by Reference of Trust Indenture Act.

 

Whenever this Indenture refers to a provision of the TIA, the provision is
incorporated by reference in and made a part of this Indenture.

 

The following TIA terms used in this Indenture have the following meanings:

 

“indenture securities” means the Notes and the Note Guarantees;

 

“indenture security Holder” means a Holder of a Note;

 

“indenture to be qualified” means this Indenture;

 

“indenture trustee” or “institutional trustee” means the Trustee; and

 

“obligor” on the Notes and the Note Guarantees means the Company and the
Guarantors, respectively, and any successor obligor upon the Notes and the Note
Guarantees, respectively.

 

All other terms used in this Indenture that are defined by the TIA, defined by
TIA reference to another statute or defined by SEC rule under the TIA have the
meanings so assigned to them.

 

Section 1.04.                Rules of Construction.

 

Unless the context otherwise requires:

 

(a)           a term has the meaning assigned to it;

 

(b)           an accounting term not otherwise defined has the meaning assigned
to it in accordance with GAAP;

 

26

--------------------------------------------------------------------------------


 

(c)           “or” is not exclusive;

 

(d)           words in the singular include the plural, and in the plural
include the singular;

 

(e)           provisions apply to successive events and transactions; and

 

(f)            references to sections of or rules under the TIA, the Securities
Act or the Exchange Act shall be deemed to include substitute, replacement of
successor sections or rules adopted by the SEC from time to time.

 

ARTICLE 2.
THE NOTES

 

Section 2.01.                Title, Terms, Form and Dating.

 

The Notes shall be known and designated as the “10% Convertible Senior Secured
Notes Due 2012” of the Company. The Principal Amount shall be payable on the
Stated Maturity or on an applicable Redemption Date or as otherwise provided
under this Indenture.

 

The Notes and the Trustee’s certificate of authentication shall be substantially
in the form of Exhibit A hereto (the “Form of Note”). The Notes may have
notations, legends or endorsements required by law, stock exchange rule or
usage. Each Note shall be dated the date of its authentication. The Notes shall
be in denominations of $1,000 and integral multiples thereof.

 

The terms and provisions contained in the Notes shall constitute, and are hereby
expressly made, a part of this Indenture and the Company, the Guarantors and the
Trustee, by their execution and delivery of this Indenture, expressly agree to
such terms and provisions and to be bound thereby. However, to the extent any
provision of any Note conflicts with the express provisions of this Indenture,
the provisions of this Indenture shall govern and be controlling.

 

Section 2.02.                Execution and Authentication.

 

Two Officers shall sign the Notes for the Company by manual or facsimile
signature.

 

If an Officer whose signature is on a Note no longer holds that office at the
time a Note is authenticated, the Note shall nevertheless be valid.

 

A Note shall not be valid until authenticated by the manual signature of the
Trustee. The signature shall be conclusive evidence that the Note has been
authenticated under this Indenture.

 

The Trustee shall, upon a written order of the Company signed by two Officers
(an “Authentication Order”) accompanied by an Officers’ Certificate,
authenticate Notes for original issue up to the aggregate principal amount of
$55.0 million plus any Capitalized Interest permitted to be issued in lieu of
cash interest payments on the Notes as permitted by Section 14.02(c) hereof and
paragraph “1. Interest” in the Form of Note.

 

27

--------------------------------------------------------------------------------


 

The Trustee may appoint an authenticating agent acceptable to the Company to
authenticate Notes. An authenticating agent may authenticate Notes whenever the
Trustee may do so. Each reference in this Indenture to authentication by the
Trustee includes authentication by such agent. An authenticating agent has the
same rights as an Agent to deal with Holders or an Affiliate of the Company.

 

Section 2.03.                Registrar, Paying Agent and Conversion Agent.

 

The Company shall maintain an office or agency in The City of New York where
Notes may be presented for registration of transfer or for exchange
(“Registrar”), an office or agency where Notes may be presented for payment
(“Paying Agent”) and an office or agency where the Notes may be presented for
conversion (“Conversion Agent”). The Registrar shall keep a register of the
Notes and of their transfer and exchange. The Company may appoint one or more
co-registrars and one or more additional paying agents and conversion agents.
The term “Registrar” includes any co-registrar, the term “Paying Agent” includes
any additional paying agent, and the term “Conversion Agent” includes any
additional conversion agent. The Company may change any Paying Agent, Registrar
or Conversion Agent without notice to any Holder. The Company shall notify the
Trustee in writing of the name and address of any Agent not a party to this
Indenture. If the Company fails to appoint or maintain another entity as
Registrar or Paying Agent, the Trustee shall act as such. The Company or any of
its Subsidiaries may act as Paying Agent or Registrar.

 

The Company initially appoints the Trustee to act as the Registrar, Paying Agent
and Conversion Agent.

 

Section 2.04.                Paying Agent to Hold Money in Trust.

 

The Company shall require each Paying Agent other than the Trustee to agree in
writing that the Paying Agent will hold in trust for the benefit of Holders or
the Trustee all money held by the Paying Agent for the payment of Principal,
premium, if any, Interest or any other amounts due on the Notes, and will notify
the Trustee of any default by the Company in making any such payment. While any
such default continues, the Trustee may require a Paying Agent to pay all money
held by it to the Trustee. The Company at any time may require a Paying Agent to
pay all money held by it to the Trustee. Upon payment over to the Trustee, the
Paying Agent (if other than the Company or a Subsidiary) shall have no further
liability for the money. If the Company or a Subsidiary acts as Paying Agent, it
shall segregate and hold in a separate trust fund for the benefit of the Holders
all money held by it as Paying Agent. Upon any bankruptcy or reorganization
proceedings relating to the Company, the Trustee shall serve as Paying Agent for
the Notes.

 

Section 2.05.        Holder Lists.

 

The Trustee shall preserve in as current a form as is reasonably practicable the
most recent list available to it of the names and addresses of all Holders and
shall otherwise comply with TIA § 312(a). If the Trustee is not the Registrar,
the Company shall furnish to the Trustee at least seven Business Days before
each Interest Payment Date and at such other times as the Trustee may request in
writing, a list in such form and as of such date as the Trustee may

 

28

--------------------------------------------------------------------------------


 

reasonably require of the names and addresses of the Holders of Notes and the
Company shall otherwise comply with TIA § 312(a).

 

Section 2.06.        Transfer and Exchange.

 

(a)           Subject to compliance with any applicable additional requirements
contained in Section 2.13, when a Note is presented to a Registrar with a
request to register a transfer thereof or to exchange such Note for an equal
Principal Amount of Notes of other authorized denominations, the Registrar shall
register the transfer or make the exchange as requested; provided, however, that
every Note presented or surrendered for registration of transfer or exchange
shall be duly endorsed or accompanied by an assignment form and, if applicable,
an appropriately completed certificate of transfer in the form attached as
Exhibit B hereto, and in form satisfactory to the Registrar duly executed by the
Holder thereof or its attorney duly authorized in writing. To permit
registration of transfers and exchanges, upon surrender of any Note for
registration of transfer or exchange at an office or agency maintained pursuant
to Section 2.03, the Company shall execute and the Trustee shall authenticate
Notes of a like aggregate Principal Amount at the Registrar’s request. Any
exchange or transfer shall be without charge, except that the Company or the
Registrar may require payment of a sum sufficient to cover any tax or other
governmental charge that may be imposed in relation thereto other than any tax
or other governmental charge payable upon any exchange or transfer pursuant to
Sections 2.10, 2.13(a), 3.07, 3.08, 3.09, 5.10, 5.15 and 10.05.

 

(b)           The Company shall not be required (A) to issue, to register the
transfer of or to exchange any Notes during a period beginning at the opening of
business 15 days before the day of any selection of Notes for repurchase under
Sections 3.07, 3.08 and 3.09 hereof and ending at the close of business on the
day of selection, (B) to register the transfer of or to exchange any Note so
selected for repurchase in whole or in part, except the unpurchased portion of
any Note being redeemed in part or (C) to register the transfer of or to
exchange a Note between a record date and the next succeeding Interest Payment
Date set forth on the face of such Note.

 

(c)           All Notes issued upon any transfer or exchange of Notes shall be
valid obligations of the Company, evidencing the same debt and entitled to the
same benefits under this Indenture, as the Notes surrendered upon such transfer
or exchange.

 

(d)           Any Registrar appointed pursuant to Section 2.03 hereof shall
provide to the Trustee such information as the Trustee may reasonably require in
connection with the delivery by such Registrar of Notes upon transfer or
exchange of Notes.

 

(e)           The Trustee shall have no obligation or duty to monitor, determine
or inquire as to compliance with any restrictions on transfer imposed under this
Indenture or under applicable law with respect to any transfer of any interest
in any Note other than to require delivery of such certificates and other
documentation or evidence as are expressly required by, and to do so if and when
expressly required by the terms of, this Indenture, and to examine the same to
determine substantial compliance as to form with the express requirements
hereof.

 

(f)            Prior to due presentment for the registration of a transfer of
any Note, the Trustee, any Agent and the Company may deem and treat the Person
in whose name any Note is

 

29

--------------------------------------------------------------------------------


 

registered as the absolute owner of such Note for the purpose of receiving
payment of Principal of and Interest and any other amounts due on such Notes and
for all other purposes, and none of the Trustee, any Agent or the Company shall
be affected by notice to the contrary.

 

(g)           All certifications, certificates and Opinions of Counsel required
to be submitted to the Registrar pursuant to this Section 2.06 to effect a
registration of transfer or exchange may be submitted by facsimile.

 

Section 2.07.        Replacement Notes.

 

If any mutilated Note is surrendered to the Trustee or the Company and the
Trustee receives evidence to its satisfaction of the destruction, loss or theft
of any Note, the Company shall issue and the Trustee, upon receipt of an
Authentication Order, shall authenticate a replacement Note if the Trustee’s
requirements are met. If required by the Trustee or the Company, an indemnity
bond must be supplied by the Holder that is sufficient in the judgment of the
Trustee and the Company to protect the Company, the Trustee, any Agent and any
authenticating agent from any loss that any of them may suffer if a Note is
replaced. The Company may charge for its expenses in replacing a Note.

 

Every replacement Note is an additional obligation of the Company and shall be
entitled to all of the benefits of this Indenture equally and proportionately
with all other Notes duly issued hereunder.

 

Section 2.08.        Outstanding Notes.

 

The Notes outstanding at any time are all the Notes authenticated by the
Trustee, except for those canceled by it, those converted pursuant to Article 4,
those delivered to it for cancellation, and those described in this Section as
not outstanding. Except as set forth in Section 2.09 hereof, a Note does not
cease to be outstanding because the Company or an Affiliate of the Company holds
the Note.

 

If a Note is replaced pursuant to Section 2.07 hereof, it ceases to be
outstanding unless the Trustee receives proof satisfactory to it that the
replaced Note is held by a bona fide purchaser.

 

If the entire Principal, accrued and unpaid Interest on such Principal, accrued
and unpaid Late Charges on such Principal and Interest and any other amounts due
on any Note is considered paid under Section 5.01 hereof, such Note ceases to be
outstanding and Interest on it ceases to accrue.

 

If the Paying Agent (other than the Company, a Subsidiary or an Affiliate of any
thereof) holds, on a Redemption Date or Stated Maturity, money sufficient to pay
all Notes payable on that date, then on and after that date such Notes shall be
deemed to be no longer outstanding and shall cease to accrue Interest.

 

30

--------------------------------------------------------------------------------


 

Section 2.09.        Treasury Notes.

 

In determining whether the Holders of the required Principal Amount of Notes
have concurred in any direction, waiver or consent, Notes owned by the Company,
or by any Person directly or indirectly controlling or controlled by or under
direct or indirect common control with the Company, shall be considered as
though not outstanding, except that for the purposes of determining whether the
Trustee shall be protected in relying on any such direction, waiver or consent,
only Notes that the Trustee knows are so owned shall be so disregarded.

 

Section 2.10.        Temporary Notes.

 

Until certificates representing Notes are ready for delivery, the Company may
prepare and the Trustee, upon receipt of an Authentication Order, shall
authenticate temporary Notes. Temporary Notes shall be substantially in the form
of certificated Notes but may have variations that the Company considers
appropriate for temporary Notes and as shall be reasonably acceptable to the
Trustee. Without unreasonable delay, the Company shall prepare and the Trustee
shall authenticate definitive Notes in exchange for temporary Notes without
charge to the Holders.

 

Holders of temporary Notes shall be entitled to all of the benefits of this
Indenture as physical Notes.

 

Section 2.11.        Cancellation.

 

The Company at any time may deliver Notes to the Trustee for cancellation. The
Registrar, Paying Agent and Conversion Agent shall forward to the Trustee any
Notes surrendered to them for registration of transfer, exchange, payment or
conversion. The Trustee and no one else shall cancel all Notes surrendered for
registration of transfer, exchange, payment, replacement, cancellation or
conversion and shall dispose of canceled Notes (subject to the record retention
requirement of the Exchange Act). Except as otherwise provided in this
Indenture, the Company may not issue new Notes to replace Notes that it has paid
or that have been delivered to the Trustee for cancellation, or that any Holder
has converted pursuant to Article 4 hereof.

 

Section 2.12.        Defaulted Interest.

 

If the Company defaults in a payment of Interest or any other amounts due on the
Notes, Late Charges shall apply and the Company shall pay the Late Charges in
any lawful manner plus, to the extent lawful, Late Charges payable, to the
Persons who are Holders on a subsequent special record date. The Company shall
notify the Trustee in writing of the amount of Late Charges proposed to be paid
on each Note and the date of the proposed payment. The Company shall fix or
cause to be fixed each such special record date and payment date, provided that
no such special record date shall be less than 10 days prior to the related
payment date for such Late Charges. At least 15 days before the special record
date, the Company (or, upon the written request of the Company, the Trustee in
the name and at the expense of the Company) shall mail or cause to be mailed to
Holders a notice that states the special record date, the related payment date
and the amount of such Interest to be paid.

 

31

--------------------------------------------------------------------------------


 

Section 2.13.                Legend; Additional Transfer and Exchange
Requirements.

 

(a)           If Notes are issued upon the transfer, exchange or replacement of
Notes subject to restrictions on transfer and bearing the legends set forth on
the Form of Note (collectively, the “Legend“), or if a request is made to remove
the Legend on a Note, (i) the Notes so issued shall bear the Legend, or (ii) the
Legend shall not be removed, as the case may be, unless in the case of clause
(ii) there is delivered to the Company and the Registrar such satisfactory
evidence, which shall include an Opinion of Counsel if requested by the Company
or such Registrar, as may be reasonably required by the Company and the
Registrar, that neither the Legend nor the restrictions on transfer set forth
therein are required to ensure that transfers thereof comply with the provisions
of Rule 144A, Rule 144 or Regulation S under the Securities Act or that such
Notes are not “restricted” within the meaning of Rule 144 under the Securities
Act; provided that no such evidence need be supplied in connection with the sale
of such Note pursuant to a registration statement that is effective at the time
of such sale. Upon (1) provision of such satisfactory evidence if requested, or
(2) notification by the Company to the Trustee and Registrar of the sale of such
Note pursuant to a registration statement that is effective at the time of such
sale, the Trustee, at the written direction of the Company, shall authenticate
and deliver a Note that does not bear the Legend. If the Legend is removed from
the face of a Note and the Note is subsequently held by an Affiliate of the
Company, the Legend shall be reinstated.

 

(b)           No transfer of a Note to any Person shall be effective under this
Indenture or the Notes unless and until such Note has been registered in the
name of such Person.

 

(c)           Subject to the succeeding paragraph, every Note shall be subject
to the restrictions on transfer provided in the Legend. Whenever any restricted
Note is presented or surrendered for registration of transfer or for exchange
for a Note registered in a name other than that of the Holder, such Note must be
accompanied by a certificate of transfer in the form attached as Exhibit B
hereto, dated the date of such surrender and signed by the Holder of such Note,
as to compliance with any applicable restrictions on transfer. The Registrar
shall not be required to accept for such registration of transfer or exchange
any Note not so accompanied by a properly completed certificate.

 

(d)           The restrictions imposed by the Legend upon the transferability of
any Note shall cease and terminate when such Note has been sold pursuant to an
effective registration statement under the Securities Act or transferred in
compliance with Rule 144 under the Securities Act (or any successor provision
thereto) or, if earlier, upon the expiration of the holding period applicable to
sales thereof under Rule 144(k) under the Securities Act (or any successor
provision). Any Note as to which such restrictions on transfer shall have
expired in accordance with their terms or shall have terminated may, upon a
surrender of such Note for exchange to the Registrar in accordance with the
provisions of this Section 2.13 (accompanied, in the event that such
restrictions on transfer have terminated by reason of a transfer in compliance
with Rule 144 or any successor provision, by, if requested by the Company or the
Registrar, an Opinion of Counsel reasonably acceptable to the Company and
addressed to the Company in form acceptable to the Company, to the effect that
the transfer of such Note has been made in compliance with Rule 144 or such
successor provision), be exchanged for a new Note, of like tenor and aggregate
Principal Amount, which shall not bear the restrictive Legend. The Company shall
inform the Trustee of the effective date of any registration statement
registering

 

32

--------------------------------------------------------------------------------


 

the Notes under the Securities Act. The Trustee shall not be liable for any
action taken or omitted to be taken by it in good faith in accordance with the
aforementioned opinion of counsel or registration statement.

 

As used in the preceding Subsections 2.13(c) and (d), the term “transfer”
encompasses any sale, transfer or other disposition of any Note.

 

Section 2.14.                CUSIP Numbers.

 

The Company in issuing the Notes may use one or more “CUSIP” numbers (if then
generally in use), and, if so, the Trustee shall use “CUSIP” numbers in notices
of redemption or purchase as a convenience to Holders; provided that any such
notice may state that no representation is made as to the correctness of such
numbers either as printed on the Notes or as contained in any notice of a
redemption or purchase and that reliance may be placed only on the other
identification numbers printed on the Notes, and any such redemption or purchase
shall not be affected by any defect in or omission of such numbers. The Company
will promptly notify the Trustee of any change in the “CUSIP” numbers.

 

Section 2.15.                Book-Entry Provisions for Global Notes.

 

(a)           The Global Note initially shall (i) be registered in the name of
the Depositary or the nominee of such Depositary, (ii) be delivered to the
Trustee as custodian for the Depositary and (iii) bear legends as set forth on
the face of the Form of Note.

 

(b)           Members of, or participants in, the Depositary (“Agent Members”)
shall have no rights under this Indenture in respect of any Global Note held on
their behalf by the Depositary, or the Trustee as its custodian, or under the
Global Note, and the Depositary may be treated by the Company, the Trustee and
any agent of the Company or the Trustee as the absolute owner of the Global Note
for all purposes whatsoever. Notwithstanding the foregoing, nothing herein shall
prevent the Company, the Trustee or any agent of the Company or the Trustee from
giving effect to any written certification, proxy or other authorization
furnished by the Depositary or impair, as between the Depositary and its Agent
Members, the operation of customary practices governing the exercise of the
rights of any Holder.

 

(c)           Transfers of the Global Note shall be limited to transfers in
whole, but not in part, to the Depositary, its successors or their respective
nominees. Interests of beneficial owners in a Global Note may be transferred or
exchanged, in whole or in part, for Physical Notes in accordance with the rules
and procedures of the Depositary and the provisions of Section 2.13. In
addition, Physical Notes shall be transferred to all Beneficial Owners in
exchange for their beneficial interests in the Global Note if (A) such
Depositary has notified the Company (or the Company becomes aware) that the
Depositary (i) is unwilling or unable to continue as Depositary for such Global
Note or (ii) has ceased to be a clearing agency registered under the Exchange
Act when the Depositary is required to be so registered to act as such
Depositary and, in either such case, no successor Depositary shall have been
appointed within 90 days of such notification or of the Company becoming aware
of such event; or (B) there shall have occurred and be continuing an Event of
Default in respect of such Global Note and the outstanding Notes shall have
become due and payable pursuant to Section 7.02 and the Trustee requests that

 

33

--------------------------------------------------------------------------------


 

Physical Note be issued; provided that Holders of Physical Note offered and sold
in reliance on Rule 144A shall have the right, subject to applicable law, to
request that such Notes be exchanged for interests in the applicable Global
Note.

 

(d)           In connection with any transfer or exchange of a portion of the
beneficial interest in the Global Note to Beneficial Owners pursuant to clause
(c) of this Section 2.15, the Registrar shall (if one or more Physical Notes are
to be issued) reflect on its books and records the date and a decrease in the
Principal Amount of the Global Note in an amount equal to the Principal Amount
of the beneficial interest in the Global Note to be transferred, and the Company
shall execute, and the Trustee shall authenticate and deliver, one or more
Physical Notes of like tenor and amount.

 

(e)           In connection with the transfer of the entire Global Note to
Beneficial Owners pursuant to clause (c) of this Section 2.15, the Global Note
shall be deemed to be surrendered to the Trustee for cancellation, and the
Company shall execute, and the Trustee shall authenticate and deliver, to each
beneficial owner identified by the Depositary in exchange for its beneficial
interest in the Global Note, an equal aggregate Principal Amount of Physical
Notes of authorized denominations and the same tenor.

 

(f)            Any Physical Note bearing a restrictive Legend delivered in
exchange for an interest in the Global Note pursuant to clause (c) or (d) of
this Section 2.15 shall bear the legend regarding transfer restrictions
applicable to the Physical Notes set forth on the face of the form of Note in
Exhibit A hereto.

 

(g)           The Holder of the Global Note may grant proxies and otherwise
authorize any Person, including Agent Members and Persons that may hold
interests through Agent Members, to take any action which a Holder is entitled
to take under this Indenture or the Notes.

 

(h)           The Trustee shall have no responsibility or obligation to any
Beneficial Owner of a Global Note, a member or, or a participant in the
Depositary or other Person in respect of the accuracy of the books or records,
or the acts or omissions, of the Depositary or its nominee or of any participant
or member thereof, in respect of any ownership interest in the Notes or in
respect of the delivery to any participant, member, Beneficial Owner or other
Person (other than the Depositary) of any notice (including any notice of
redemption) or the payment of any amount, under or in respect of such Notes. All
notices and communications to be given to the Holders and all payment to be made
to Holders under the Notes shall be given or made only to or upon the order of
the registered Holders (which shall be the Depositary or its nominee in the case
of a Global Note). The rights of beneficial owners in any Global Note shall be
exercised only through the Depositary subject to the applicable procedures of
the Depositary. The Trustee may rely on information furnished by the Depositary
in respect of its Agent Members and any Beneficial Owners.

 

Section 2.16.                Transfers to QIBs.

 

The following provisions shall apply in respect of the registration of any
proposed transfer of a Note constituting a Note bearing a restrictive Legend to
a QIB:

 

34

--------------------------------------------------------------------------------


 

(a)           the Registrar shall register the transfer if such transfer is
being made by a proposed transferor who has checked the box provided for on the
form of Note stating, or has otherwise advised the Company and the Registrar in
writing, that the sale has been made in compliance with the provisions of Rule
144A to a transferee who has signed the certification provided for on the form
of Note stating, or has otherwise advised the Company and the Registrar in
writing, that it is purchasing the Note for its own account or an account in
respect of which it exercises sole investment discretion and that it and any
such account is a QIB within the meaning of Rule 144A, and is aware that the
sale to it is being made in reliance on Rule 144A and acknowledges that it has
received such information regarding the Company as it has requested pursuant to
Rule 144A or has determined not to request such information and that it is aware
that the transferor is relying upon its foregoing representations in order to
claim the exemption from registration provided by Rule 144A.

 

(b)           if the proposed transferee is an Agent Member, and the Notes to be
transferred consist of Physical Notes which after transfer are to be evidenced
by an interest in the Global Note, upon receipt by the Registrar of instructions
given in accordance with the Depositary’s and the Registrar’s procedures, the
Registrar shall reflect on its books and records the date and an increase in the
Principal Amount of the Global Note in an amount equal to the Principal Amount
of the Physical Notes to be transferred, and the Trustee shall cancel the
Physical Notes so transferred.

 

ARTICLE 3.
REDEMPTION AND PREPAYMENT

 

Section 3.01.                Notices to Trustee.

 

If the Company elects to exercise the Optional Redemption Right pursuant to
Section 3.07 hereof, it shall notify the Trustee in writing of the Optional
Redemption Date and the Principal Amount of the Notes to be redeemed, together
with an Officers’ Certificate that all conditions precedent with respect to such
redemption contained in Section 3.01 have been satisfied.

 

The Company shall give each notice to the Trustee and the Registrar provided for
in this Section 3.01 at least 35 days prior to any Optional Redemption Date
unless the Trustee consents to a shorter period. Such notice shall be
accompanied by an Officer’s Certificate to the effect that such redemption will
comply with the conditions herein, including but not limited to Section 3.07
herein. If fewer than all the Notes are to be redeemed, the record date relating
to such redemption shall be selected by the Company and set forth in the related
notice given to the Trustee, which record date shall be not less than 15 days
after the date of such notice.

 

Section 3.02.                Selection of Notes To Be Redeemed.

 

In the case of any partial redemption, selection of the Notes for redemption
will be made by the Trustee in compliance with the requirements of the principal
national securities exchange, if any, on which the Notes are listed or, if the
Notes are not listed, then by lot or at random. Notes and portions of them the
Trustee selects shall be in amounts of $1,000 or a whole multiple of $1,000.
Provisions of this Indenture that apply to Notes called for redemption also
apply to

 

35

--------------------------------------------------------------------------------


 

portions of Notes called for redemption. The Trustee shall notify the Company
promptly of the Notes or portions of Notes to be redeemed. The Trustee may rely
upon information provided by the Registrar for purposes of this Section 3.02.

 

If any Note selected for partial redemption is converted in part before
termination of the conversion right in respect of the portion of the Note so
selected, the converted portion of such Note shall be deemed (so far as may be)
to be the portion selected for redemption such that the amount designated for
partial redemption shall be reduced by the amount so converted. Notes which have
been converted during a selection of Notes to be redeemed may be treated by the
Trustee as outstanding for the purpose of such selection.

 

Section 3.03.                Notice of Redemption

 

At least 30 days but not more than 60 days before an Optional Redemption Date,
the Company shall deliver a notice of redemption (an “Optional Redemption
Notice“) (with a copy to the Trustee) to each Holder of Notes to be redeemed at
such Holder’s registered address.

 

The Optional Redemption Notice shall identify the Notes to be redeemed and shall
state:

 

(i)            each date when, pursuant to the provisions of Section 3.07
hereof, the Company elects to redeem the Notes in whole or in part (the
“Optional Redemption Date”);

 

(ii)           the Optional Redemption Price;

 

(iii)          the Conversion Price;

 

(iv)          the name and address of the Paying Agent where Notes are to be
surrendered;

 

(v)           that Notes called for redemption may be converted at any time
before the close of business on the Business Day immediately preceding the
Optional Redemption Date;

 

(vi)          that Notes called for redemption must be surrendered to the Paying
Agent to collect the Optional Redemption Price;

 

(vii)         if fewer than all the outstanding Notes are to be redeemed, the
identification and Principal Amounts of the particular Notes to be redeemed;

 

(viii)        that, unless the Company defaults in making such redemption
payment, Interest on Notes (or portion thereof) called for redemption ceases to
accrue on and after the Optional Redemption Date; and

 

(ix)           the CUSIP number or ISIN number, if any, printed on the Notes
being redeemed.

 

At the Company’s request, the Trustee shall give the Optional Redemption Notice
in the Company’s name and at the Company’s expense. In such event, the Company
shall provide the Trustee with the information required by this Section 3.03.

 

36

--------------------------------------------------------------------------------


 

Section 3.04.                Effect of Notice of Redemption.

 

Once an Optional Redemption Notice is delivered to the Holders, the Notes (or
portions thereof) called for redemption shall become irrevocably due and payable
on the Optional Redemption Date and at the Optional Redemption Price stated in
the Optional Redemption Notice. An Optional Redemption Notice may not be
conditional and shall be irrevocable. Upon surrender to the Paying Agent, such
Notes shall be paid at the Optional Redemption Price stated in the Optional
Redemption Notice; provided that if the Optional Redemption Date is on or after
a regular record date and on or prior to the Interest Payment Date, the accrued
and unpaid Interest shall be payable to the Holder of the redeemed Notes
registered on the relevant record date. Failure to give notice or any defect in
the notice to any Holder shall not affect the validity of the notice to any
other Holder.

 

Section 3.05.                Deposit of Redemption Price.

 

No later than 11:00 a.m. (New York City time) on the Business Day prior to the
date on which any Redemption Price on any Note is due and payable, the Company
shall deposit with the Paying Agent (or, if the Company or a Subsidiary is the
Paying Agent, shall segregate and hold in trust) money sufficient to pay the
Redemption Price on all Notes to be redeemed on the applicable Redemption Date
other than Notes or portions of Notes called for redemption which are owned by
the Company or a Subsidiary and have been delivered by the Company or such
Subsidiary to the Trustee for cancellation. If the Company complies with the
provisions of this Section, then on and after the applicable Redemption Date,
Interest will cease to accrue on the Notes (or portions of the Notes) called for
redemption.

 

Section 3.06.                Notes Redeemed in Part.

 

Upon cancellation of a Note that is redeemed in part, the Company shall issue
and the Trustee shall authenticate for the Holder (at the Company’s expense) a
new Note equal in Principal Amount to the unredeemed portion of the Note
surrendered. The Trustee shall notify the Registrar of the issuance of such new
Note.

 

Section 3.07.                Optional Redemption by the Company.

 

The Notes may not be redeemed at the option of the Company pursuant to this
Indenture at any time prior to September 30, 2009. If, at any time and from time
to time on or after September 30, 2009 there is not an Equity Conditions
Failure, then the Company shall have the right to redeem (the “Optional
Redemption Right”) all or any portion of the Notes at a redemption price (the
“Optional Redemption Price”) equal to (i) if the Optional Redemption Date is
prior to September 30, 2010 and the Closing Sale Price of the Common Stock is
greater than $6.00 (subject to adjustment for any stock dividend, stock split,
stock combination, reclassification or other transactions after the Issue Date
as set forth in Section 4.05) for each of 20 of any 30 consecutive Trading Days
preceding the applicable Optional Redemption Notice (“Pricing Condition”) , then
100% of the Principal Amount plus accrued and unpaid Interest on such Principal,
Late Charges on such Principal and Interest, and Interest Make-Whole, if any,
(ii) if the Optional Redemption Date is on or after September 30, 2010 and prior
to September 30, 2011, then if the Pricing Condition is satisfied, 100%,
otherwise, 105%, of the Principal Amount

 

37

--------------------------------------------------------------------------------


 

as designated in the Optional Redemption Notice plus accrued and unpaid Interest
on such Principal, and Late Charges on such Principal and Interest, if any, and
(iii) if the Optional Redemption Date is on or after September 30, 2011 and
prior to September 30, 2012, then if the Pricing Condition is satisfied, 100%,
otherwise, 102.5% of the Principal Amount as designated in the Optional
Redemption Notice, plus accrued and unpaid Interest on such Principal, and Late
Charges on such Principal and Interest, if any, subject to the right of Holders
of record on the relevant regular record date to receive Interest due on an
Interest Payment Date that is on or prior to the Optional Redemption Date.

 

Section 3.08.                Offer to Purchase by Application of Excess
Proceeds.

 

In the event that, pursuant to Section 5.10 hereof, the Company shall be
required to commence an offer to all Holders of Notes to purchase the maximum
Principal Amount of Notes that may be purchased out of the Excess Proceeds (an
“Excess Proceeds Offer”), it shall follow the procedures specified below.

 

The Excess Proceeds Offer shall remain open for a period of at least 20 Business
Days following its commencement and no longer, except to the extent that a
longer period is required by applicable law (the “Offer Period”). As promptly as
practicable and no later than three Business Days after the termination of the
Offer Period (the “Excess Proceeds Redemption Date“), the Company shall purchase
the Principal Amount of Notes required to be purchased pursuant to Section 5.10
hereof (the “Offer Amount”) or, if less than the Offer Amount has been tendered,
all Notes tendered in response to the Excess Proceeds Offer. Payment for any
Notes so purchased shall be made in the same manner as Interest payments are
made and shall be paid on the Excess Proceeds Redemption Date.

 

If the Excess Proceeds Redemption Date is on or after an interest record date
and on or before the related Interest Payment Date, any accrued and unpaid
Interest shall be paid to the Person in whose name a Note is registered at the
close of business on such record date.

 

Upon the commencement of an Excess Proceeds Offer, the Company shall send, by
first class mail, a notice to each of the Holders, with a copy to the Trustee.
The notice shall contain all instructions and materials necessary to enable such
Holders to tender Notes pursuant to the Excess Proceeds Offer. The Excess
Proceeds Offer shall be made to all Holders. The notice which shall govern the
terms of the Excess Proceeds Offer (the “Excess Proceeds Notice”) shall state:

 

(a)           that the Excess Proceeds Offer is being made pursuant to this
Section 3.08 and Section 5.10 hereof and the length of time the Excess Proceeds
Offer shall remain open;

 

(b)           the Offer Amount, the Excess Proceeds Redemption Price and the
Excess Proceeds Redemption Date;

 

(c)           that any Note not tendered or accepted for payment shall continue
to accrue Interest;

 

38

--------------------------------------------------------------------------------


 

(d)           that, unless the Company defaults in making such payment, any Note
accepted for payment pursuant to the Excess Proceeds Offer shall cease to accrue
Interest after the Excess Proceeds Redemption Date;

 

(e)           that Holders electing to have a Note purchased pursuant to an
Excess Proceeds Offer may elect to have Notes purchased in integral multiples of
$1,000 only;

 

(f)            that Holders electing to have a Note purchased pursuant to any
Excess Proceeds Offer shall be required to surrender the Note, with the form
entitled “Option of Holder to Elect Purchase” on the reverse of the Note
completed, or transfer by book-entry transfer, to the Company, a depositary, if
appointed by the Company, or a Paying Agent at the address specified in the
notice no later than the expiration of the Offer Period prior to the Excess
Proceeds Redemption Date;

 

(g)           that Holders shall be entitled to withdraw their election if the
Company, the depositary or the Paying Agent, as the case may be, receives, not
later than the expiration of the Offer Period, a telegram, telex, facsimile
transmission or letter setting forth the name of the Holder, the Principal
Amount of the Note the Holder delivered for purchase and a statement that such
Holder is withdrawing his election to have such Note purchased;

 

(h)           that, if the aggregate Principal Amount of Notes surrendered by
Holders exceeds the Offer Amount, the Company shall select the Notes to be
purchased on a pro rata basis (with such adjustments as may be deemed
appropriate by the Company so that only Notes in denominations of $1,000, or
integral multiples thereof, shall be purchased); and

 

(i)            that Holders whose Notes were purchased only in part shall be
issued new Notes equal in Principal Amount to the unpurchased portion of the
Notes surrendered (or transferred by book-entry transfer).

 

On or before the Excess Proceeds Redemption Date, the Company shall, to the
extent lawful, accept for payment, on a pro rata basis to the extent necessary,
the Offer Amount of Notes or portions thereof tendered pursuant to the Excess
Proceeds Offer, or if less than the Offer Amount has been tendered, all Notes
tendered, and shall deliver to the Trustee an Officers’ Certificate stating that
such Notes or portions thereof were accepted for payment by the Company in
accordance with the terms of this Section 3.08. If the aggregate Principal
Amount of Notes tendered into such Excess Proceeds Offer exceeds the amount of
Excess Proceeds, the Trustee shall select the Notes to be purchased on pro rata
basis. The Company, the Depositary or the Paying Agent, as the case may be,
shall promptly (but in any case not later than three Business Days after the
Excess Proceeds Redemption Date) mail or deliver to each tendering Holder an
amount equal to the Excess Proceeds Redemption Price of the Notes tendered by
such Holder and accepted by the Company for purchase, and the Company shall
promptly issue a new Note, and the Trustee, upon written request from the
Company shall authenticate and mail or deliver such new Note to such Holder, in
a Principal Amount equal to any unpurchased portion of the Note surrendered. Any
Note not so accepted shall be promptly mailed or delivered by the Company to the
Holder thereof. The Company shall publicly announce the results of the Excess
Proceeds Offer on the Excess Proceeds Redemption Date.

 

39

--------------------------------------------------------------------------------


 

The Company shall comply with the requirements of Rule 14e-l under the Exchange
Act, and any other securities laws and regulations thereunder to the extent such
laws or regulations are applicable in connection with the repurchase of the
Notes pursuant to any Excess Proceeds Offer.

 

Section 3.09.                Offer to Repurchase Upon Election of Holder.

 

(a)           Subject to receipt of the Repurchase Notice (as defined in Section
3.09(c) hereof), all or any portion of the Notes of any Holder equal to $1,000
or an integral multiple of $1,000 shall be repurchased by the Company, at the
option of such Holder, on September 30, 2010 (the “Holder Optional Redemption
Date”) at a purchase price in cash equal to 100% of the Principal Amount of the
Notes to be repurchased together with Interest and Late Charges, if any, accrued
and unpaid to, but excluding, the Holder Optional Redemption Date (the “Holder
Optional Redemption Price”); provided, however, if the Holder Optional
Redemption Date falls after a regular record date but on or before the related
Interest Payment Date, then the Interest on the Notes payable on such date shall
be payable to the Holders in whose name the Notes were registered at the close
of business on such regular record date.

 

(b)           Not more than 60 days and not less than 30 days prior to the
Holder Optional Redemption Date, the Company, or, at the written request and
expense of the Company, the Trustee, shall mail a written notice of the Holder
Optional Redemption Date (the “Holder Optional Redemption Notice”) to the
Trustee (if the Trustee does not mail such notice) and to each Holder. The
Holder Optional Redemption Notice shall include the form of a repurchase notice
to be completed by the Holder and shall state:

 

(i)            the date by which a Repurchase Notice pursuant to this Section
3.09 must be given;

 

(ii)           the Holder Optional Redemption Date;

 

(iii)          the Holder Optional Redemption Price;

 

(iv)          the Holder’s right to require the Company to repurchase the Notes;

 

(v)           briefly, the conversion rights of the Notes;

 

(vi)          the name and address of each Paying Agent and Conversion Agent;

 

(vii)         the Conversion Price (including any adjustments thereto);

 

(viii)        that, the Notes as to which a Holder Optional Redemption Notice
has been given may be converted into Cash and Common Stock (if any) pursuant to
Article 4 of this Indenture only to the extent that the Holder Optional
Redemption Notice has been withdrawn in accordance with the terms of this
Indenture;

 

(ix)           that, unless the Company defaults in making the payment of the
Redemption Price, interest on Notes called for repurchase shall cease to accrue
on and after the Redemption Date and the only remaining right of the Holder
shall be to receive payment of the

 

40

--------------------------------------------------------------------------------


 

Redemption Price payable to such Holder upon presentation and surrender to a
Paying Agent of the Notes;

 

(x)            the procedures that the Holder must follow to exercise rights
under this Section 3.09;

 

(xi)           the procedures for withdrawing a Repurchase Notice, including a
form of notice of withdrawal;

 

(xii)          that the Holder must satisfy the requirements set forth in the
Notes and Article 4 hereof in order to convert the Notes; and

 

(xiii)         the CUSIP and/or ICIN numbers of the Notes.

 

If any of the Notes is in the form of a Global Note, then the Company shall
modify such notice to the extent necessary to accord with the procedures of the
Depositary applicable to the purchase of Global Notes.

 

(c)           A Holder may exercise its rights specified in this Section 3.09 (a
“Holder Optional Redemption”) upon delivery of a written notice (which shall be
in substantially the form included in Exhibit A hereto and which may be
delivered by letter, overnight courier, hand delivery, facsimile transmission or
in any other written form and, in the case of Global Notes, may be delivered
electronically or by other means in accordance with the Depositary’s customary
procedures) of the exercise of such rights (a “Repurchase Notice”) to any Paying
Agent at any time prior to the close of business on the second Trading Day next
preceding the Holder Optional Redemption Date.

 

(i)            The delivery of such Note to any Paying Agent (together with all
necessary endorsements) at the office of such Paying Agent shall be a condition
to the receipt by the Holder of the Holder Optional Redemption Price therefor.

 

(ii)           The Company shall only be obliged to repurchase, pursuant to this
Section 3.09, a portion of a Note if the Principal Amount of such portion is
$1,000 or an integral multiple of $1,000. Provisions of this Indenture that
apply to the repurchase of all of a Note also apply to the repurchase of such
portion of such Note.

 

(iii)          Notwithstanding anything herein to the contrary, any Holder
delivering to a Paying Agent the Repurchase Notice contemplated by Section
3.09(c) shall have the right to withdraw such Repurchase Notice in whole or in a
portion thereof that is a principal amount of $1,000 or in an integral multiple
thereof at any time prior to 5:00 p.m., New York City time, on the second
Trading Day next preceding the Holder Optional Redemption Date by delivery of a
written notice of withdrawal to the Paying Agent in accordance with Section
3.11.

 

(iv)          A Paying Agent shall promptly notify the Company of the receipt by
it of any Repurchase Notice or written withdrawal thereof.

 

(v)           Anything herein to the contrary notwithstanding, in the case of
Global Notes, any Repurchase Notice may be delivered or withdrawn and such Notes
may be

 

41

--------------------------------------------------------------------------------


 

surrendered or delivered for repurchase in accordance with the applicable
procedures as in effect from time to time.

 

(d)           The Company shall deliver the applicable Holder Optional
Redemption Price to the Holder on the Holder Optional Redemption Date. In the
event of a redemption of less than all of the Principal Amount of any Note, the
Company shall promptly cause to be issued and delivered to the Holder a new Note
representing the outstanding Principal Amount which has not been redeemed.

 

Section 3.10.                Failure of Company to Pay the Applicable Redemption
Price.

 

In the event that the Company does not pay the applicable Redemption Price to
the Holder within the time period required, at any time thereafter and until the
Company pays such unpaid Redemption Price in full, the Holder shall have the
option, in lieu of redemption, to require the Company to promptly return to the
Holder all or any portion of this Note representing the Principal Amount that
was submitted for redemption and for which the applicable Redemption Price
(together with any Late Charges thereon) has not been paid. Upon the Company’s
receipt of such notice, (x) the applicable Redemption Notice shall be null and
void with respect to such Principal Amount, (y) the Company shall immediately
return the Note, or issue a new Note (which shall be authenticated by the
Trustee) to the Holder representing such Conversion Amount to be redeemed and
(z) subject to Section 4.05(2)(c) hereof, the Conversion Price of the Note or
such new Notes shall be adjusted in accordance with written instructions of the
Company to the lesser of (A) the Conversion Price as in effect on the date on
which the applicable Redemption Notice is voided and (B) the lowest Closing Sale
Price of the Common Stock during the period beginning on and including the date
on which the applicable Redemption Notice is delivered to the Company and ending
on and including the date on which the applicable Redemption Notice is voided.
The Holder’s delivery of a notice voiding a Redemption Notice and exercise of
its rights following such notice shall not affect the Company’s obligations to
make any payments of Late Charges which have accrued prior to the date of such
notice with respect to the Principal Amount subject to such notice.

 

ARTICLE 4.
CONVERSION

 

Section 4.01.                Conversion Privilege.

 

(a)           Conversion at the Option of the Holder. Subject to the further
provisions of this Article 4 and paragraph 8 in the Form of Note, at any time or
times after the Issue Date and until the Stated Maturity, a Holder of a Note may
convert the Conversion Amount of such Note (or any portion thereof equal to
$1,000 or any integral multiple of $1,000 in excess thereof) into such number
(rounded to the nearest whole number) of validly issued, fully paid and
nonassessable shares of Common Stock of the Company as is set forth in Section
4.01(b); provided, however, that if such Note is to be redeemed pursuant to
Section 3.07 or presented for purchase pursuant to Section 3.08 or Section 5.15,
such conversion right shall terminate at the date such Note is redeemed or
purchased pursuant to an Excess Proceeds Offer or a Change of Control Offer, as
the case may be, for such Note or such earlier date as the Holder presents such
Note for redemption or purchase (unless the Company shall default in paying the
applicable

 

42

--------------------------------------------------------------------------------


 

Redemption Price when due, in which case the conversion right shall terminate at
the close of business on the date such Default is cured and such Note is
redeemed or purchased) subject to paragraph (c) below.

 

(b)           The number of shares of Common Stock issuable upon conversion of
any Conversion Amount pursuant to this Section 4.01 shall be determined by
dividing (x) such Conversion Amount by (y) the Conversion Price (the “Conversion
Rate”).

 

“Conversion Amount” means the sum of (A) the portion of the Principal Amount to
be converted, redeemed or otherwise with respect to which this determination is
being made, (B) accrued and unpaid Interest with respect to such Principal
Amount, (C) accrued and unpaid Late Charges, if any, and (D) the Interest
Make-Whole, if applicable.

 

“Conversion Price” means, as of any Conversion Date (as defined below) or other
date of determination, initially $3.66 as of the date of this Indenture, subject
to adjustment from time to time pursuant to this Article 4.

 

(c)           The provisions of this Indenture that apply to the conversion of
all of a Note also apply to the conversion of a portion of a Note.

 

(d)           A Note in respect of which a Holder has delivered an “Option of
Holder to Elect Purchase” form exercising the option of such Holder to require
the Company to purchase such Note pursuant to an Excess Proceeds Offer, a Change
of Control Offer or a Redemption pursuant to Section 3.09 hereof may be
converted only if such form is withdrawn by a written notice of withdrawal
delivered to a Paying Agent no later than the expiration of the offer period in
accordance with Section 3.08, or Section 5.15, or at any time prior to 5:00
p.m., New York City time, on the second Trading Day immediately preceding the
applicable Redemption Date, as the case may be, specifying the Principal Amount
of the Note or portion thereof (which must be a principal amount of $1,000 or an
integral multiple of $1,000 in excess thereof) with respect to which such notice
of withdrawal is being submitted, as applicable.

 

(e)           For any Interest Payment Date occurring after the fourth
semi-annual Interest Payment Date due on September 30, 2009, if a Note is
converted on or after a record date for an interest payment but prior to the
corresponding Interest Payment Date, the Holder will be required to pay the
Company, at the time it surrenders such Note for conversion, the amount of
Interest on such Notes it will receive on the Interest Payment Date
corresponding to the period commencing on such conversion date and ending on
such Interest Payment Date. Notwithstanding the foregoing and the provisions of
Section 4.01(b) hereof, if a Note is converted prior to payment of the fourth
semi-annual interest payment due on September 30, 2009, and (i) if the Holder
indicates on the applicable Conversion Notice that the applicable Conversion
Amount shall not include any Interest Make-Whole, then such Holder shall
receive, in addition to the Company’s Common Stock (or other securities or
assets as provided for in this Section 4.01) issuable upon such conversion, the
LC Amount applicable to such Note or portion of such Note released and delivered
by the LC Agent, and (ii) if the Holder indicates on the applicable Conversion
Notice that the applicable Conversion Amount shall include the Interest
Make-Whole, then the Letter of Credit shall be reduced by the LC Amount
applicable to such

 

43

--------------------------------------------------------------------------------


 

Note or portion of such Note; provided, however, that if the conversion is in
connection with a Change of Control in which Additional Shares are required to
be paid by the Company, then the Letter of Credit shall be reduced by the LC
Amount applicable to such Note or portion of such Note.

 

(f)            A Holder of Notes is not entitled to any rights of a holder of
Common Stock until such Holder has converted its Notes to Common Stock in
compliance with the procedures set forth in this Article 4, and only to the
extent such Notes are deemed to have been converted into Common Stock pursuant
to this Article 4.

 

Section 4.02.                Conversion Procedure.

 

To convert a Note (or portion thereof) into shares of Common Stock on any date
(the “Conversion Date”), a Holder must (a) complete and manually sign the
conversion notice on the back of the Note and transmit by facsimile (or
otherwise deliver) such notice to a Conversion Agent and the Conversion Agent
shall have received such notice, on or prior to 5:00 p.m., New York City time,
on such date, (b) surrender the Notes to be converted to the Conversion Agent as
soon as practicable on or following such date (or an indemnification undertaking
with respect to any such Notes in the case of its loss, theft or destruction),
(c)  furnish appropriate endorsements and transfer documents if required by a
Registrar or a Conversion Agent, and (d) pay any transfer or similar tax, if
required. As soon as practicable after the Conversion Date, but in no event
later than three Trading Days following delivery of a Conversion Notice (the
“Share Delivery Due Date”) the Company shall deliver to the Holder through a
Conversion Agent a certificate for the number of whole shares of Common Stock
(or Conversion Securities, if applicable) issuable upon the conversion and
shall, (x) provided the Company’s transfer agent is participating in The DTC’s
Fast Automated Securities Transfer Program, cause its transfer agent to credit
such aggregate number of shares of Common Stock to which each such Holder shall
be entitled to the Holder’s or its designee’s balance account with DTC through
its Deposit Withdrawal Agent Commission system or (y) if such transfer agent is
not participating in DTC’s Fast Automated Securities Transfer Program, execute,
and shall deliver, to the address as specified in the Conversion Notice, a
certificate, registered in the name of the converting holder or its designee,
for the number of shares of Common Stock to which such holder shall be entitled.

 

The Person or Persons entitled to receive such Common Stock upon such conversion
shall be treated for all purposes as the holder or holders of such Common Stock,
as of the close of business on the applicable Conversion Date; provided,
however, that no surrender of a Note on any date when the stock transfer books
of the Company shall be closed shall be effective to constitute the Person or
Persons entitled to receive the shares of Common Stock upon such conversion as
the holder or holders of such shares of Common Stock on such date, but such
surrender shall be effective to constitute the Person or Persons entitled to
receive such shares of Common Stock as the holder or holders thereof for all
purposes at the close of business on the next succeeding day on which such stock
transfer books are open; provided further that such conversion shall be at the
Conversion Price in effect on the Conversion Date as if the stock transfer books
of the Company had not been closed. Upon conversion in full of a Note, such
Person shall no longer be a Holder of such Note.

 

44

--------------------------------------------------------------------------------


 

Upon surrender of a Note that is converted in part, the Company shall execute,
and the Trustee shall authenticate and deliver to the Holder, a new Note equal
in Principal Amount to the unconverted portion of the Note surrendered.

 

The Company shall not effect any conversion of a Note, and no Holder shall have
the right to convert any portion of such Note, to the extent that after giving
effect to such conversion, such Holder (together with such Holder’s affiliates)
would beneficially own in excess of 4.99% of the number of shares of Common
Stock outstanding immediately after giving effect to such conversion (the
“Conversion Limitation”). For purposes of the foregoing sentence, the number of
shares of Common Stock beneficially owned by such Holder and its affiliates
shall include the number of shares of Common Stock issuable upon conversion of a
Note with respect to which the determination of such sentence is being made, but
shall exclude the number of shares of Common Stock which would be issuable upon
(A) conversion of the remaining, nonconverted portion of any Note beneficially
owned by such Holder or any of its affiliates and (B) exercise or conversion of
the unexercised or nonconverted portion of any other securities of the Company
subject to a limitation on conversion or exercise analogous to the limitation
contained herein beneficially owned by such Holder or any of its affiliates.
Except as set forth in the preceding sentence, for purposes of this Section,
beneficial ownership shall be calculated in accordance with Section 13(d) of the
Exchange Act. For purposes of this Section 4.02, in determining the number of
outstanding shares of Common Stock, such Holder may rely on the number of
outstanding shares of Common Stock as reflected in (x) the Company’s most recent
annual, quarterly or current report on Form 10-KSB, 10-QSB or Form 8-K,
respectively, as the case may be; (y) a more recent public announcement by the
Company or (z) any other notice by the Company setting forth the number of
shares of Common Stock outstanding. For any reason at any time, upon the written
or oral request of a Holder, the Company shall within two Business Days confirm
orally and in writing to such Holder the number of shares of Common Stock then
outstanding. In any case, the number of outstanding shares of Common Stock shall
be determined after giving effect to the conversion or exercise of securities of
the Company, including any Note, by such Holder or its affiliates since the date
as of which such number of outstanding shares of Common Stock was reported. By
written notice to the Company, any Holder may increase or decrease the
Conversion Limitation to any other percentage not in excess of 9.99% specified
in such notice; provided that (i) any such increase will not be effective until
the 61st day after such notice is delivered to the Company, and (ii) any such
increase or decrease will apply only to the Holder sending such notice and not
to any other Holder of Notes. Notwithstanding the foregoing, the Conversion
Limitation shall not be applicable (i) on any of the ten Trading Days up to and
including the Stated Maturity, or (ii) on any of the ten Trading Days up to and
including the effective date of such Change of Control or (iii) during the
period between the date that the Change of Control notice is sent and the Change
of Control Redemption Date.

 

Section 4.03.                Taxes on Conversion.

 

If a Holder converts a Note, the Company shall pay any documentary, stamp or
similar issue or transfer tax due on the issue of shares of Common Stock (or
Conversion Securities, as applicable) upon such conversion. However, the Holder
shall pay any such tax which is due because the Holder requests the securities
to be issued in a name other than the Holder’s name.

 

45

--------------------------------------------------------------------------------


 

Section 4.04.                Company to Reserve Stock; Related Covenants.

 

(a)           Reservation of Shares. The Company initially shall reserve out of
its authorized and unissued Common Stock a number of shares of Common Stock for
each Note not less than 120% of the Conversion Rate with respect to the
Conversion Amount of each such Note as of the Issue Date. So long as any Notes
are outstanding, the Company shall take all action necessary to reserve and keep
available out of its authorized and unissued Common Stock, solely for the
purpose of effecting the conversion of the Notes, 120% of the number of shares
of Common Stock as shall from time to time be necessary to effect the conversion
of all of the outstanding Notes (without regard to any limitations on
conversions) (the “Required Reserve Amount”). The initial number of shares of
Common Stock reserved for conversions of the Notes and each increase in the
number of shares so reserved shall be allocated pro rata among the Holders based
on the Principal Amount of the Notes held by each Holder on the Issue Date or
increase in the number of reserved shares, as the case may be (the “Authorized
Share Allocation”). In the event that a Holder shall sell or otherwise transfer
any of such Holder’s interests in any Notes, each transferee shall be allocated
a pro rata portion of such Holder’s Authorized Share Allocation.

 

(b)           Insufficient Authorized Shares. If at any time while any of the
Notes remain outstanding the Company does not have a sufficient number of
authorized and unreserved shares of Common Stock to satisfy its obligation to
reserve for issuance upon conversion of the Notes at least a number of shares of
Common Stock equal to the Required Reserve Amount (an “Authorized Share
Failure”), then the Company shall immediately take all action necessary to
increase the Company’s authorized shares of Common Stock to an amount sufficient
to allow the Company to reserve the Required Reserve Amount for the outstanding
Notes. Without limiting the generality of the foregoing sentence, as soon as
practicable after the date of the occurrence of an Authorized Share Failure, but
in no event later than 60 days after the occurrence of such Authorized Share
Failure, the Company shall call a meeting of its shareholders for the approval
of an increase in the number of authorized shares of Common Stock. In connection
with such meeting, the Company shall provide each shareholder with a proxy
statement and shall use its reasonable best efforts to solicit its shareholders’
approval of such increase in authorized shares of Common Stock and to cause its
Board of Directors to recommend to the shareholders that they approve such
proposal.

 

(c)           Validity. All shares of Common Stock (or Conversion Securities, as
applicable) delivered upon conversion of the Notes shall be newly issued shares,
shall be duly authorized, validly issued, fully paid and nonassessable and shall
be free from preemptive rights and free of any lien or adverse claim.

 

(d)           Compliance with Applicable Laws; Additional Listing Application.
The Company will comply with all federal and state securities laws regulating
the offer and delivery of shares of Common Stock (or Conversion Securities, as
applicable) upon conversion of Notes, if any, and will list or cause to have
quoted such shares of Common Stock (or Conversion Securities, as applicable) on
each national securities exchange or on over-the-counter market or such other
market on which the Common Stock (or Conversion Securities, as applicable) is
then listed or quoted.

 

46

--------------------------------------------------------------------------------


 

(e)           Conversion Delay. The Company understands that a delay in the
delivery of the certificates representing the Common Stock issuable upon
conversion of the Notes could result in economic loss to the Holder. In addition
to any other rights of Holders, as compensation to the Holder for such late
delivery of Common Stock upon conversion of this Note the amount of $50 per
Business Day for each $10,000 of Common Stock (measured by the relevant
Conversion Price as of the Conversion Date and prorated for amounts other than
$10,000) after the Share Delivery Due Date and continuing until the date on
which the certificate representing such Common Stock is delivered to the Holder
(or its designee) or the obligation to deliver such certificate is terminated as
set forth below. The Company shall pay any payments incurred under this
paragraph in immediately available funds upon demand.

 

In addition, if, on or after the Share Delivery Due Date (i) the certificate for
such shares of Common Stock has not been delivered by the Company to the Holder
and (ii) the Holder purchases (in an open market transaction or otherwise)
shares of Common Stock to deliver in satisfaction of a sale by the Holder of
shares of Common Stock issuable upon such conversion that the Holder anticipated
receiving from the Company (a “Buy-In”), then the Company shall, within three
(3) Business Days after the Holder’s written request (which request shall
include evidence of the purchase and a breakdown of the purchase price) and in
such Holder’s discretion, either (x) pay cash to such Holder in an amount equal
to such Holder’s total purchase price (including brokerage commissions and other
out-of-pocket expenses, if any) for the shares of Common Stock so purchased (the
“Buy-In Price”), at which point the Company’s obligation to deliver such
certificate (and to issue such shares of Common Stock) shall terminate, or (y)
promptly honor its obligation to deliver to such Holder a certificate or
certificates representing such Common Stock and pay cash to such Holder in an
amount equal to the excess (if any) of the Buy-In Price over the product of (A)
such number of shares of Common Stock, times (B) the Closing Sale Price on the
Conversion Date.

 

Section 4.05.                Adjustment of Conversion Price.

 

The Conversion Price shall be adjusted from time to time by the Company as
follows other than as a result of, or in connection with, the issuance of
Excluded Securities:

 

(1)           Dividends; Distributions; Subdivisions; Combinations. In case the
Company shall (A) pay a dividend on its Common Stock in shares of Common Stock,
(B) make a distribution on its Common Stock in shares of Common Stock, (C)
subdivide its outstanding Common Stock into a greater number of shares, or (D)
combine its outstanding Common Stock into a smaller number of shares, the
Conversion Price in effect immediately prior thereto shall be adjusted so that
the Holder of any Note thereafter surrendered for conversion shall be entitled
to receive that number of shares of Common Stock which it would have owned had
such Note been converted immediately prior to the happening of such event. An
adjustment made pursuant to this subsection (1) shall become effective
immediately after the record date in the case of a dividend or distribution and
shall become effective immediately after the effective date in the case of
subdivision or combination.

 

(2)           Issuances Below Issue Date Closing Sale Price; Issuances Below
Conversion Price.

 

47

--------------------------------------------------------------------------------


 

(a)           In case the Company shall issue or sell, or is deemed to have
issued or sold, equity or equity-linked securities for a consideration per share
of Common Stock (or securities convertible into or exercisable or exchangeable
for Common Stock):

 

(i)            at a price per share (or having a conversion, exercise or
exchange price per share) less than $2.70 (subject to adjustment for stock
splits, combinations, dividends and other customary adjustments), or

 

(ii)           following September 30, 2009, at a price per share (or having a
conversion, exercise or exchange price per share) less than the lesser of (A)
the then current Conversion Price and (B) $2.70 (subject to adjustment for stock
splits, combinations, dividends and other customary adjustments),

 

(treating the conversion, exercise or exchange price per share of the securities
convertible into or exercisable or exchangeable for Common Stock as equal to (x)
the sum of (i) the price for a unit of the security convertible into or
exercisable or exchangeable for Common Stock and (ii) any additional
consideration payable upon the conversion of such security into or exercise or
exchange of such security for Common Stock divided by (y) the number of shares
of Common Stock underlying such security), the Conversion Price in effect
immediately prior thereto shall be adjusted so that the same shall equal the
price determined by multiplying the Conversion Price in effect immediately prior
to such record date by a fraction of which:

 

(A)          the numerator shall be the number of shares of Common Stock
outstanding on the close of business on the relevant record date (or if no
record date is fixed, the date immediately prior to the date of announcement of
such issuance), plus the number of shares which the aggregate offering price of
the total number of shares of Common Stock so offered (or the aggregate
conversion, exercise or exchange price of the securities so offered, which shall
be determined by multiplying the number of shares of Common Stock issuable upon
conversion, exercise or exchange of such securities by the applicable
conversion, exercise or exchange price per share of Common Stock pursuant to the
terms of such securities) would purchase at the Conversion Price per share of
Common Stock on such record date; and

 

(B)           the denominator shall be the number of shares of Common Stock
outstanding on the close of business on such record date with respect to such
issuance (or if no record date is fixed, the date immediately prior to the date
of announcement of such issuance), plus the number of additional shares of
Common Stock offered (or into which the securities so offered are convertible,
exchangeable or exercisable).

 

(b)          Change in Exercise/Conversion Price or Rate of Conversion. If the
purchase price provided for in any equity-linked securities, the additional
consideration, if any, payable upon the issue, conversion, exchange or exercise
of any equity-linked securities, or the rate at which any equity-linked
securities are convertible into or exchangeable or exercisable for Common Stock
changes at any time, the Conversion Price in effect at the time of such change
shall be adjusted to the Conversion Price which would have been in effect at
such time had such equity-linked securities provided for such changed purchase
price, additional consideration or changed conversion rate, as the case may be,
at the time initially granted, issued or sold. For

 

48

--------------------------------------------------------------------------------


 

purposes of this Section 4.05(2)(b), if the terms of any equity-linked security
that was outstanding as of the Issue Date are changed in the manner described in
the immediately preceding sentence, then such equity-linked security and the
Common Stock deemed issuable upon exercise, conversion or exchange thereof shall
be deemed to have been issued as of the date of such change.

 

(c)           Limitations & Interpretations.

 

Notwithstanding anything to the contrary in this Indenture (including, without
limitation, Section 3.10, this Section 4.05(2), Section 4.06 and Section 4.10),
unless the Company shall have received Stockholder Approval, the Conversion
Price or Conversion Rate shall not be adjusted beyond the amount that the total
number of shares issuable upon conversion of the Notes would exceed 22,008,800
shares (as adjusted for stock splits, reverse stock splits, stock combinations,
reclassifications and reorganizations) which represents 19.99% of the Company’s
Common Stock outstanding as of the close of the Trading Day immediately
preceding the date of the Indenture without shareholder approval or as otherwise
required pursuant to the listing requirements of the American Stock Exchange or
such other national securities exchange on which the Common Stock is then
listed.

 

For purposes of this subsection 4.05(2), if the consideration of such additional
shares of Common Stock, other Capital Stock or equity-linked securities consists
in whole or in part of property other than cash, the portion of the non-cash
consideration shall be computed as the Fair Market Value of such property, as
determined in good faith by the Board of Directors of the Company.

 

For the avoidance of doubt, any adjustment to be made pursuant to this
Section 4.05(2) shall be made on a weighted average basis to give effect to the
size and price of the capital stock issued that gives or is to give rise to the
antidilution protection intended by this Section, rather than on a so-called
“full ratchet basis” or by attributing no consideration to the applicable
proceeds raised.

 

Any adjustment required by this Section 4.05(2) shall be made successively
whenever any such equity or equity-linked security are issued, and shall become
effective immediately after such record date. If at the end of the period during
which such equity-linked security are exercisable not all such securities shall
have been exercised, the adjusted Conversion Price shall be immediately
readjusted to what it would have been based upon the number of additional shares
of Common Stock actually issued (or the number of shares of Common Stock
issuable upon conversion of convertible securities actually issued).

 

Notwithstanding the foregoing, if the application of this Section 4.05(2) shall
result in an increase in the Conversion Price, no adjustment shall be made for
such issuances of equity or equity-linked securities.

 

(3)           Distributions of Capital Stock, Indebtedness or Other Non-Cash
Assets. (i) In case the Company shall distribute to all or substantially all
holders of its Common Stock any shares of capital stock of the Company (other
than Common Stock), evidences of indebtedness or other non-cash assets
(including securities of any person other than the Company

 

49

--------------------------------------------------------------------------------


 

but excluding (A) dividends or distributions paid exclusively in cash or (B)
dividends or distributions referred to in subsection (1) of this Section 4.05),
or shall distribute to all or substantially all holders of its Common Stock
rights or warrants to subscribe for or purchase any of its securities (excluding
those rights and warrants referred to in subsection (2) of this Section 4.05)
and also excluding the distribution of rights to all holders of Common Stock
pursuant to a Rights Plan (as defined below) adopted before the date of this
Indenture), then in each such case the Conversion Price shall be adjusted so
that the same shall equal the price determined by multiplying the current
Conversion Price by a fraction of which:

 

(A)          the numerator shall be Current Market Price per share of the Common
Stock on the record date mentioned below less the Fair Market Value on such
record date (as determined by the Board of Directors in good faith, whose
determination shall be conclusive evidence of such Fair Market Value and which
shall be evidenced by an Officers’ Certificate delivered to the Trustee) of the
portion of the capital stock, evidences of indebtedness or other non-cash assets
so distributed or of such rights, options or warrants applicable to one share of
Common Stock (determined on the basis of the number of shares of Common Stock
outstanding on the record date); and

 

(B)           the denominator shall be the Current Market Price per share of the
Common Stock on such record date.

 

Such adjustment shall be made successively whenever any such distribution is
made and shall become effective immediately after the record date for the
determination of stockholders entitled to receive such distribution.

 

(ii)           In the event the then Fair Market Value of the portion of the
capital stock, evidences of indebtedness or other non-cash assets so distributed
or of such rights or warrants applicable to one share of Common Stock is equal
to or greater than the Current Market Price per share of the Common Stock on
such record date, in lieu of the foregoing adjustment, adequate provision shall
be made prior to the time the foregoing adjustment could otherwise be made in a
writing delivered to the Trustee and the Holders so that each Holder of a Note
shall have the right to receive upon conversion the amount of capital stock,
evidences of indebtedness or other non-cash assets so distributed or of such
rights or warrants such Holder would have received had such holder converted
each Note on such record date. In the event that such dividend or distribution
is not so paid or made, the Conversion Price shall again be adjusted to be the
Conversion Price which would then be in effect if such dividend or distribution
had not been declared. If the Board of Directors determines the Fair Market
Value of any distribution for purposes of this Section 4.05(3) by reference to
the actual or when issued trading market for any securities, it must in doing so
consider the prices in such market over the same period used in computing the
Current Market Price of the Common Stock.

 

Notwithstanding the foregoing, if the securities distributed by the Company to
all or substantially all holders of its Common Stock consist of capital stock
of, or similar equity interests in, a Subsidiary or other business unit, the
Conversion Price shall be decreased so that the same shall be equal to the price
determined by multiplying the Conversion Price in effect on the record date with
respect to such distribution by a fraction:

 

50

--------------------------------------------------------------------------------


 

(A)          the numerator of which shall be the average Closing Price of one
share of Common Stock over the Spinoff Valuation Period (as defined below), such
adjustment to become effective immediately prior to the opening of business on
the fifteenth Trading Day after the date on which “ex-dividend trading”
commences; and

 

(B)           the denominator of which shall be the sum of (x) the average
Closing Price of one share of Common Stock over the ten consecutive Trading Day
period (the “Spinoff Valuation Period“) commencing on and including the fifth
Trading Day after the date on which “ex-dividend trading” commences on the
Common Stock on the American Stock Exchange or such other national or regional
exchange or market on which the Common Stock is then listed or quoted and (y)
the average Closing Price over the Spinoff Valuation Period of the portion of
the securities so distributed applicable to one share of Common Stock.

 

In lieu of the foregoing, the Company may at the time of the public announcement
of such distribution elect in a writing provided to the Trustee and the Holders
to reserve the pro rata portion of such Notes so that each Holder of securities
shall have the right to receive upon conversion the amount of such shares of
capital stock or similar equity interests of such Subsidiary or business unit
that such Holder of Notes would have received if such Holder of Notes had
converted such Notes on the record date with respect to such distribution.

 

(iii)          With respect to any rights (the “Rights”) that may be issued or
distributed pursuant to any rights plan of the Company (any Rights that may be
issued pursuant to any rights plan being referred to as, a “Rights Plan”), upon
conversion of the Notes into Common Stock, to the extent that such Rights Plan
is in effect upon such conversion, the holders of Notes will receive, in
addition to the Common Stock, the Rights described therein (whether or not the
Rights have separated from the Common Stock at the time of conversion), subject
to the limitations set forth in any such Rights Plan. If the Rights Plan
provides that upon separation of rights under such plan from the Common Stock
that the Holders would not be entitled to receive any such rights in respect of
the Common Stock issuable upon conversion of the Notes, the Conversion Price
will be adjusted as provided in this Section 4.05 (with such separation deemed
to be the distribution of such rights), subject to readjustment in the event of
the expiration, termination or redemption of the rights. Any distribution of
rights or warrants pursuant to a Rights Plan complying with the requirements set
forth in the immediately preceding sentence of this paragraph shall not
constitute a distribution of rights or warrants pursuant to this Section
4.05(3).

 

(iv)          Rights, options or warrants (other than rights issued pursuant to
a Rights Plan) distributed by the Company to all or substantially all holders of
Common Stock entitling the holders thereof to subscribe for or purchase shares
of the Company’s Capital Stock (either initially or under certain
circumstances), which rights, options or warrants, until the occurrence of a
specified event or events (a “Trigger Event”):  (i) are deemed to be transferred
with such shares of Common Stock; (ii) are not exercisable; and (iii) are also
issued in respect of future issuances of Common Stock (including issuances of
Common Stock upon conversion of the Notes), shall be deemed not to have been
distributed for purposes of this Section 4.05 (and no adjustment to the
Conversion Price under this Section 4.05 will be required) until the occurrence
of the earliest Trigger Event, whereupon such rights and warrants shall be
deemed to have been

 

51

--------------------------------------------------------------------------------


 

distributed and an appropriate adjustment (if any is required) to the Conversion
Price shall be made under this Section 4.05(3). If any such right, option or
warrant, including any such existing rights, options or warrants distributed
prior to the date of this Indenture, are subject to events, upon the occurrence
of which such rights, options or warrants become exercisable to purchase
different securities, evidences of indebtedness or other assets, then the date
of the occurrence of any and each such event shall be deemed to be the date of
distribution and record date with respect to new rights or warrants with such
rights (and a termination or expiration of the existing rights, options or
warrants without exercise by any of the holders thereof). In addition, in the
event of any distribution (or deemed distribution) of rights, options or
warrants, or any Trigger Event or other event (of the type described in the
preceding sentence) with respect thereto that was counted for purposes of
calculating a distribution amount for which an adjustment to the Conversion
Price under this Section 4.05 was made, (1) in the case of any such rights,
options or warrants which shall all have been redeemed, purchased by the Company
or repurchased without exercise by any holders thereof, the Conversion Price
shall be readjusted upon such final redemption, purchase by the Company or
repurchase to give effect to such distribution or Trigger Event, as the case may
be, as though it were a cash distribution, equal to the per share redemption or
repurchase price received by a holder or holders of Common Stock with respect to
such rights or warrants (assuming such holder had retained such rights or
warrants), made to all or substantially all holders of Common Stock as of the
date of such redemption or repurchase, and (2) in the case of such rights,
options or warrants which shall have expired or been terminated without exercise
by any holders thereof, the Conversion Price shall be readjusted as if such
rights and warrants had not been issued.

 

(4)           Distributions of Cash. In case the Company shall, by dividend or
otherwise, at any time distribute (a “Triggering Distribution”) to all or
substantially all holders of its Common Stock cash, the Company may, at its sole
option, (x) make a payment in cash to each Holder equal to the product of the
amount of the Triggering Distribution per share of Common Stock multiplied by
result of dividing the aggregate Principal Amount of Notes held by such Holder
by the then applicable Conversion Price or (y) decrease the Conversion Price so
that the same shall equal the price determined by multiplying such Conversion
Price in effect immediately prior to the Business Day immediately preceding the
day on which such Triggering Distribution is declared (a “Determination Date”)
by a fraction of which:

 

(A)          the numerator shall be the Current Market Price per share of the
Common Stock (as determined in accordance with subsection (6) of this Section
4.05) on the Determination Date less the sum of the Triggering Distribution
applicable to one share of Common Stock (determined on the basis of the number
of shares of Common Stock outstanding on the Determination Date); and

 

(B)           the denominator shall be such Current Market Price per share of
the Common Stock (as determined in accordance with subsection (6) of this
Section 4.05) on the Determination Date.

 

Such decrease to become effective immediately prior to the opening of business
on the day following the date on which the Triggering Distribution is paid.

 

52

--------------------------------------------------------------------------------


 

(5)                                  Purchases of Common Stock by Tender Offer.
In case the Company or any of its Subsidiaries shall purchase any shares of the
Common Stock by means of tender offer, then immediately prior to the opening of
business on the day after the last date (the “Expiration Date”) tenders could
have been made pursuant to such tender offer (as it may be amended) (the last
time at which such tenders could have been made on the Expiration Date is
hereinafter sometimes called the “Expiration Time”), the Conversion Price shall
be decreased so that the same shall equal the price determined by multiplying
the Conversion Price in effect immediately prior to the close of business on the
Expiration Date by a fraction of which:

 

(A)                              the numerator shall be the product of the
number of shares of Common Stock outstanding (including Purchased Shares but
excluding any shares held in the treasury of the Company) immediately prior to
the Expiration Time multiplied by the Current Market Price per share of the
Common Stock (as determined in accordance with subsection (6) of this
Section 4.05) on the Trading Day next succeeding the Expiration Date; and

 

(B)                                the denominator shall be the sum of (x) the
aggregate consideration (determined as aforesaid) payable to stockholders based
on the acceptance (up to any maximum specified in the terms of the tender offer)
of all shares validly tendered and not withdrawn as of the Expiration Time (the
shares deemed so accepted, up to any such maximum, being referred to as the
“Purchased Shares”) and (y) the product of the number of shares of Common Stock
outstanding (less any Purchased Shares and excluding any shares held in the
treasury of the Company) immediately prior to the Expiration Time and the
Current Market Price per share of Common Stock on the Trading Day next
succeeding the Expiration Date.

 

For purposes of this Section 4.05(5), the aggregate consideration in any such
tender offer shall equal the sum of the aggregate amount of cash consideration
and the aggregate Fair Market Value (as determined by the Board of Directors,
whose determination shall be conclusive evidence thereof and which shall be
evidenced by an Officers’ Certificate delivered to the Trustee and the
Conversion Agent) of any other consideration payable in such tender offer. Such
decrease will become effective immediately prior to the opening of business on
the day following the Expiration Date. In the event that the Company is
obligated to purchase shares pursuant to any such tender offer, but the Company
is permanently prevented by applicable law from effecting any or all such
purchases or any or all such purchases are rescinded, the Conversion Price shall
again be adjusted to be the Conversion Price which would have been in effect
based upon the number of shares actually purchased. If the application of this
Section 4.05(5)(B) to any tender offer would result in an increase in the
Conversion Price, no adjustment shall be made for such tender offer under this
Section 4.05(5)(B). For purposes of this Section 4.05(5), the term “tender
offer” shall mean and include both tender offers and exchange offers, all
references to “purchases” of shares in tender offers (and all similar
references) shall mean and include both the purchase of shares in tender offers
and the acquisition of shares pursuant to exchange offers, and all references to
“tendered shares” (and all similar references) shall mean and include shares
tendered in both tender offers and exchange offers.

 

(6)                                  For the purpose of any computation under
this Indenture, the current market price (the “Current Market Price”) per share
of Common Stock on any date shall

 

53

--------------------------------------------------------------------------------


 

be deemed to be the average of the daily closing prices for the 10 consecutive
Trading Days commencing 11 Trading Days before (A) the Determination Date or the
Expiration Date, as the case may be, with respect to distributions or tender
offers or (B) the record date with respect to distributions, issuances or other
events requiring such computation under. The closing price (the “Closing Price”)
for each day shall be the last reported sales price or, in case no such reported
sale takes place on such date, the average of the reported closing bid and asked
prices in either case on the American Stock Exchange or, if the Common Stock is
not listed or admitted to trading on the American Stock Exchange, on the
principal national securities exchange on which the Common Stock is listed or
admitted to trading or, if not listed or admitted to trading on the American
Stock Exchange or any national securities exchange, the average of the closing
bid and asked prices as quoted on the Nasdaq OTC Bulletin Board System or any
comparable system or, if the Common Stock is not quoted on the Nasdaq OTC
Bulletin Board System or any comparable system, the closing sales price or, in
case no reported sale takes place, the average of the closing bid and asked
prices, as furnished by any two members of the National Association of
Securities Dealers, Inc. selected from time to time by the Company for that
purpose. If no such prices are available, the Current Market Price per share
shall be the fair value of a share of Common Stock as reasonably determined by
the Board of Directors (which shall be evidenced by an Officers’ Certificate
delivered to the Trustee), in consultation with a financial advisor the Company
determines in good faith is reasonably proficient in valuing equity interests.

 

(7)                                  In any case in which this Section 4.05
shall require that an adjustment be made following a record date or a
Determination Date or Expiration Date, as the case may be, established for
purposes of this Section 4.05, the Company may elect to defer (but only until
five Business Days following the filing by the Company with the Trustee of the
certificate described in Section 4.05) issuing to the Holder of any Note
converted after such record date or Determination Date or Expiration Date the
shares of Common Stock and other capital stock of the Company issuable upon such
conversion over and above the shares of Common Stock and other capital stock of
the Company issuable upon such conversion only on the basis of the Conversion
Price prior to adjustment; and, in lieu of the shares the issuance of which is
so deferred, the Company shall issue or cause its transfer agents to issue due
bills or other appropriate evidence prepared by the Company of the right to
receive such shares. If any distribution in respect of which an adjustment to
the Conversion Price is required to be made as of the record date or
Determination Date or Expiration Date therefor is not thereafter made or paid by
the Company for any reason, the Conversion Price shall be readjusted to the
Conversion Price which would then be in effect if such record date had not been
fixed or such effective date or Determination Date or Expiration Date had not
occurred.

 

For purposes of this Section 4.05, “record date” shall mean, with respect to any
dividend, distribution or other transaction or event in which the holders of
Common Stock have the right to receive any cash, securities or other property or
in which the Common Stock (or other applicable security) is exchanged or
converted into any combination of cash, securities or other property, the date
fixed for determination of stockholders entitled to receive such cash, security
or other property (whether or not such date is fixed by the Board of Directors
or by statute, contract or otherwise).

 

54

--------------------------------------------------------------------------------


 

Section 4.06.                                                 Adjustment of
Conversion Price Upon a Non-Stock Change of Control

 

(a)                                  Subject to Section 4.12 hereof, if and only
to the extent a Holder elects to convert Notes at any time during the Change of
Control Conversion/Repurchase Period (as defined below in Section 5.15), the
Company shall increase the Conversion Rate applicable to such converted Notes by
a number of additional shares of Common Stock (the “Additional Shares”) as set
forth below. The number of Additional Shares shall be determined by reference to
the table below, based on the effective date of the Non-Stock Change of Control
and the price (the “Stock Price”) paid per share for the Common Stock in the
Non-Stock Change of Control. If holders of Common Stock receive only cash in the
Non-Stock Change of Control, the Stock Price shall be the cash amount paid per
share. Otherwise, the Stock Price shall be the arithmetic average of the Closing
Sale Prices of the Common Stock for the five Trading Days prior to but not
including the Effective Date of such Non-Stock Change of Control.

 

The numbers of Additional Shares set forth in the table below shall be adjusted
as of any date on which the Conversion Rate is adjusted in the same manner in
which the Conversion Rate is adjusted. The Stock Prices set forth in the table
below shall be adjusted, as of any date on which the Conversion Rate is
adjusted, to equal the Stock Price applicable immediately prior to such
adjustment multiplied by a fraction, of which

 

(i)                                     the numerator shall be the Conversion
Rate immediately prior to the adjustment, and

 

(ii)                                  the denominator shall be the Conversion
Rate as so adjusted.

 

The following table (the “Make-Whole Premium Table”) sets forth the Stock Price
and number of Additional Shares by which the Conversion Rate shall be increased:

 

55

--------------------------------------------------------------------------------


 

Additional Shares Required to be Issued (per $1,000 principal amount of Notes)

 

Effective

 

Stock Price

 

Date

 

$2.00

 

$2.25

 

$2.50

 

$2.75

 

$3.00

 

$3.50

 

$4.00

 

$4.50

 

$5.00

 

$5.50

 

$6.00

 

$6.50

 

9/30/07

 

236.779

 

196.815

 

166.416

 

142.78

 

124.062

 

96.708

 

78.069

 

64.812

 

55.035

 

47.608

 

41.811

 

37.185

 

9/30/08

 

226.493

 

183.783

 

151.575

 

126.839

 

107.546

 

80.087

 

62.13

 

49.905

 

41.275

 

34.983

 

30.256

 

26.609

 

9/30/09

 

217.939

 

170.094

 

134.045

 

106.646

 

85.695

 

57.174

 

40.029

 

29.489

 

22.821

 

18.456

 

15.485

 

13.378

 

9/30/10

 

226.65

 

171.109

 

126.675

 

90.322

 

60.132

 

20.81

 

4.643

 

0.669

 

0.067

 

0.005

 

0

 

0

 

 

56

--------------------------------------------------------------------------------


 

If the Stock Price and Effective Date are not set forth on the table above and
the Stock Price is:

 

(i)                                     between two Stock Prices on the table or
the Effective Date is between two days on the table, the number of Additional
Shares shall be determined by straight-line interpolation between the number of
Additional Shares of Common Stock set forth for the higher and lower Stock Price
and the two Effective Dates, as applicable, based on a 360-day year;

 

(ii)                                  in excess of $6.50 per share (subject to
adjustment in the same manner as and as of any date on which the Stock Prices
are adjusted in the table above) (the “Stock Price Threshold”), no Additional
Shares of Common Stock shall be issued upon conversion; or

 

(iii)                               less than $2.00 per share (subject to
adjustment in the same manner as and as of any date on which the Stock Prices
are adjusted in the table above) (the “Stock Price Cap”), no Additional Shares
shall be issued upon conversion.

 

(b)                                 Promptly after determination of the
Additional Shares to be issued, the Company shall publish a notice containing
this information in a newspaper published in the English language, customarily
published each Business Day and of general circulation in The City of New York
or publish such information on the Company’s web site or through such other
public medium as the Company may use at that time.

 

(c)                                  Whenever the Conversion Price shall be
adjusted from time to time by the Company pursuant to Section 4.05, the Stock
Price Threshold and the Stock Price Cap shall be adjusted and each of the Stock
Prices set forth in the Make-Whole Premium Table shall be adjusted. The adjusted
Stock Price Threshold, Stock Price Cap and Stock Prices set forth in the
Make-Whole Premium Table shall equal the Stock Price Threshold, the Stock Price
Cap and such Stock Prices, as the case may be, immediately prior to such
adjustment multiplied by a fraction, the numerator of which is the Conversion
Price as so adjusted and the denominator of which is the Conversion Price
immediately prior to the adjustment giving rise to such adjustment subject to
the limitations set forth in Sections 4.05(2)(c) hereof. Each of the share
amounts set forth in the body of the Make-Whole Premium Table shall also be
adjusted in the same manner and at the same time.

 

(d)                                 Notwithstanding the foregoing, the
adjustments to Conversion Price or Conversion Rate provided in this Section 4.06
shall be subject to the limitations set forth in Sections 4.05(2)(c) hereof.

 

Section 4.07.                                                 Conversion After a
Public Acquirer Change of Control

 

(1)                                  In the event of a Public Acquirer Change of
Control, the Company may, in lieu of adjusting the Conversion Rate pursuant to
4.12, elect to adjust its conversion obligation and the Conversion Rate such
that from and after the Effective Date of such Public Acquirer Change of
Control, the Conversion Rate in effect immediately before the Public Acquirer
Change of Control shall be adjusted by multiplying it by a fraction:

 

57

--------------------------------------------------------------------------------


 

(A)                              the numerator of which shall be (A) in the case
of a consolidation, merger or binding share exchange, pursuant to which the
Common Stock is converted solely into cash, the value of such cash paid or
payable per share of Common Stock or (B) in the case of any other Public
Acquirer Change of Control, the average of the closing sale prices of the Common
Stock for the five consecutive Trading Days prior to but excluding the Effective
Date of such Public Acquirer Change of Control; and

 

(B)                                the denominator of which shall be the
arithmetic average of Weighted Average Price of the Public Acquirer Common Stock
for the five consecutive Trading Days commencing on the Trading Day next
succeeding the Effective Date of such Public Acquirer Change of Control.

 

(2)                                  At least thirty-five (35) Trading Days
prior to the expected effective date of such Public Acquirer Change of Control
and not later than concurrently with the applicable notice of such Change of
Control, the Company shall provide a notice (a “Public Acquirer Change of
Control Notice”) to all the Holders, the Trustee and the Paying Agent stating
whether the Company elects (i) to adjust the Conversion Rate as set forth in
this Section 4.07 or (ii) does not elect to so adjust the Conversion Rate, in
which case the Holders will have the right to convert the Notes and, if
applicable, receive any Additional Shares as set forth in Section 4.06. In
addition, upon a Public Acquirer Change of Control, in lieu of converting
securities, the Holders can, subject to certain conditions, require the Company
to repurchase all of a portion of the Notes pursuant to Section 5.15.

 

(3)                                  If the Company elects to make the
adjustment to the Conversion Rate described in Section 4.07(1) in the event of a
Public Acquirer Change of Control, (i)  Section 4.12 will not apply to such
transaction; and (ii) the Company and the acquirer or other issuer of Public
Acquirer Common Stock shall execute with the Trustee a supplemental indenture
(which shall comply with the Trust Indenture Act as in force at the date of
execution of such supplemental indenture, if such supplemental indenture is then
required to so comply) providing that such Notes shall, without the consent of
any Holders of Notes, be convertible into shares of Public Acquirer Common Stock
at the adjusted Conversion Rate as specified above (subject to the conditions
relating to conversion of Debentures specified herein. Such supplemental
indenture shall provide for adjustments that shall be as nearly equivalent as
may be practicable to the adjustments provided for in this Article 4, as
determined in good faith by the Company or the Public Acquirer.

 

Section 4.08.                                                 Adjustment for Tax
Purposes.

 

The Company shall be entitled to make such decreases in the Conversion Price, in
addition to those required by Section 4.05, as it in its discretion shall
determine to be advisable in order that any stock dividends, subdivisions of
shares, distributions of rights to purchase stock or securities or distributions
of securities convertible into or exchangeable for stock hereafter made by the
Company to its stockholders shall not be taxable.

 

58

--------------------------------------------------------------------------------


 

Section 4.09.                                                 No Adjustment.

 

No adjustment need be made for a change in the par value or a change to no par
value of the Common Stock.

 

Section 4.10.                                                 Conversion Price
Reset.

 

Effective as of September 30, 2009, the Conversion Price shall be reset so as to
equal the lower of (A) the then current Conversion Price and (B) the arithmetic
average of the Weighted Average Price of the Common Stock for the 30 consecutive
trading days preceding September 30, 2009 (the “Reset Trading Average”),
provided that, in no event, shall the Conversion Price be reset to a conversion
price below $3.24 per share (subject to adjustment in the same manner and as of
any date as Section 4.05 hereof), as adjusted to give effect to any adjustments
to the Conversion Price or Conversion Rate that would have been made prior to
September 30, 2009 had Section 4.05(2)(a) been in effect prior to September 30,
2009.

 

For the avoidance of doubt, in no event will the Conversion Price be adjusted
upwards pursuant to this Section 4.10.

 

Section 4.11.                                                 Notice of
Conversion Price Adjustment & Election.

 

In the event that:

 

(1)                                  the Company takes any action which would
require, or there is otherwise required, an adjustment in the Conversion Price
or Conversion Rate;

 

(2)                                  the Company consolidates or merges with, or
transfers all or substantially all of its property and assets to, another
corporation and shareholders of the Company must approve the transaction; or

 

(3)                                  there is a dissolution or liquidation of
the Company; or

 

(4)                                  any election contemplated by
Section 4.07(b),

 

then Company shall mail to Holders and file with the Trustee a notice stating
(i) the change or adjustment and (ii) the proposed record or effective date, as
the case may be, and deliver to the Trustee an Officers’ Certificate briefly
stating the facts requiring the adjustment or election and the manner of
computing it. The Company shall mail the notice at least ten Business Days
before such date. Failure to mail such notice or any defect therein shall not
affect the validity of any transaction referred to in this Section 4.12. Unless
and until the Trustee receives any such Officers’ Certificate, it may assume
without inquiry that the Conversion Price or Conversion Rate has not been
adjusted and that the last Conversion Price or Conversion Rate of which it has
knowledge remains in effect.

 

59

--------------------------------------------------------------------------------


 

Section 4.12.                                                 Effect of
Reclassification, Consolidation, Merger or Sale on Conversion Privilege.

 

Subject to the further provisions of this Article 4 and paragraph 9 in the terms
of the Form of Note, in the event the Company (i) reclassifies or changes its
Common Stock (other than changes resulting from a subdivision or combination) or
(ii) consolidates or combines with or merges into any Person or sells or conveys
to another Person all or substantially all of its property and assets, and the
holders of the Company’s Common Stock receive stock, other securities or other
property or assets (including cash or any combination thereof) with respect to
or in exchange for their Common Stock, the Holders will thereby have the
continuing right to convert their Notes into the consideration they would have
received if they had converted their Notes immediately prior to such
re-classification, change, consolidation, merger, sale or conveyance (the
“Conversion Securities”).

 

If any of the following shall occur, namely:  (a) any reclassification or change
of shares of Common Stock issuable upon conversion of the Notes (other than a
change in par value, or from par value to no par value, or from no par value to
par value, or as a result of a subdivision or combination, or any other change
for which an adjustment is provided in Section 4.05); (b) any consolidation or
merger or combination to which the Company is a party other than a merger in
which the Company is the continuing corporation and which does not result in any
reclassification of, or change (other than in par value, or from par value to no
par value, or from no par value to par value, or as a result of a subdivision or
combination) in, outstanding shares of Common Stock; or (c) any sale or
conveyance as an entirety or substantially as an entirety of the property and
assets of the Company, directly or indirectly, to any person, then the Company,
or such successor, purchasing or transferee corporation, as the case may be,
shall, as a condition precedent to such reclassification, change, combination,
consolidation, merger, sale or conveyance, execute and deliver to the Trustee a
supplemental indenture providing that the Holder of each Note then outstanding
shall have the right to convert such Note into the kind and amount of shares of
stock and other securities and property (including cash) receivable upon such
reclassification, change, combination, consolidation, merger, sale or conveyance
by a holder of the number of shares of Common Stock deliverable upon conversion
of such Note immediately prior to such reclassification, change, combination,
consolidation, merger, sale or conveyance. Such supplemental indenture shall
provide for adjustments of the Conversion Price which shall be as nearly
equivalent as may be practicable to the adjustments of the Conversion Price
provided for in this Article 4. If, in the case of any such consolidation,
merger, combination, sale or conveyance, the stock or other securities and
property (including cash) receivable thereupon by a holder of Common Stock
include shares of stock or other securities and property of a person other than
the successor, purchasing or transferee corporation, as the case may be, in such
consolidation, merger, combination, sale or conveyance, then such supplemental
indenture shall also be executed by such other person and shall contain such
additional provisions to protect the interests of the Holders of the Notes as
the Board of Directors shall reasonably consider necessary by reason of the
foregoing. The provisions of this Section 4.12 shall similarly apply to
successive reclassifications, changes, combinations, consolidations, mergers,
sales or conveyances.

 

In the event the Company shall execute a supplemental indenture pursuant to this
Section 4.12, the Company shall promptly file with the Trustee (x) an Officers’
Certificate briefly stating

 

60

--------------------------------------------------------------------------------


 

the reasons therefor, the kind or amount of shares of stock or other securities
or property (including cash) receivable by Holders of the Notes upon the
conversion of their Notes after any such reclassification, change, combination,
consolidation, merger, sale or conveyance, any adjustment to be made with
respect thereto and that all conditions precedent have been complied with and
(y) an Opinion of Counsel that all conditions precedent have been complied with,
and shall promptly mail notice thereof to all Holders.

 

Section 4.13.                                                 Trustee’s
Disclaimer.

 

The Trustee shall have no duty to determine when an adjustment under this
Article 4 should be made, how it should be made or what such adjustment should
be, but may accept as conclusive evidence of that fact or the correctness of any
such adjustment, and shall be protected in relying upon, an Officers’
Certificate including the Officers’ Certificate with respect thereto which the
Company is obligated to file with the Trustee pursuant to Section 4.12. The
Trustee makes no representation as to the validity or value of any securities or
assets issued upon conversion of Notes, and the Trustee shall not be responsible
for the Company’s failure to comply with any provisions of this Article 4.

 

The Trustee shall not be under any responsibility to determine the correctness
of any provisions contained in any supplemental indenture executed pursuant to
Section 4.12, but may accept as conclusive evidence of the correctness thereof,
and shall be fully protected in relying upon, the Officers’ Certificate with
respect thereto which the Company is obligated to file with the Trustee pursuant
to Section 4.12.

 

ARTICLE 5.
COVENANTS

 

Section 5.01.                                                 Payment of Notes.

 

The Company shall pay or cause to be paid the Principal of, premium, if any,
Redemption Price, if applicable, Interest and any other amounts to be paid on
the Notes on the dates and in the manner provided in this Indenture and the
Notes. Principal, premium, if any, Redemption Price, if applicable, Interest and
any other amounts to be paid shall be considered paid on the date due if the
Paying Agent, if other than the Company or a Subsidiary thereof, holds as of
10:00 a.m. Eastern Time on the due date money deposited by the Company in
immediately available funds and designated for and sufficient to pay all
Principal of, premium, if any, Redemption Price, if applicable, Interest and any
other amounts to be paid then due.

 

The Company shall pay Late Charges (including post-petition interest in any
proceeding under any Bankruptcy Law) on overdue Principal to the extent lawful;
it shall pay Late Charges (including post-petition interest in any proceeding
under any Bankruptcy Law) on overdue installments of Interest (without regard to
any applicable grace period) at the same rate to the extent lawful.

 

Section 5.02.                                                 Maintenance of
Office or Agency.

 

The Company shall maintain in the Borough of Manhattan, The City of New York, an
office or agency (which may be an office of the Trustee or an affiliate of the
Trustee, Registrar or

 

61

--------------------------------------------------------------------------------


 

co-registrar) where Notes may be surrendered for registration of transfer or for
exchange and where notices and demands to or upon the Company in respect of the
Notes and this Indenture may be served. The Company shall give prompt written
notice to the Trustee of the location, and any change in the location, of such
office or agency. If at any time the Company shall fail to maintain any such
required office or agency or shall fail to furnish the Trustee with the address
thereof, such presentations, surrenders, notices and demands may be made or
served at the Corporate Trust Office of the Trustee.

 

The Company may also from time to time designate one or more other offices or
agencies where the Notes may be presented or surrendered for any or all such
purposes and may from time to time rescind such designations; provided, however,
that no such designation or rescission shall in any manner relieve the Company
of its obligation to maintain an office or agency in the Borough of Manhattan,
The City of New York, for such purposes. The Company shall give prompt written
notice to the Trustee of any such designation or rescission and of any change in
the location of any such other office or agency.

 

The Company hereby designates the corporate trust office of the Trustee,
presently located at 101 Barclay Street, New York, NY 10286 as one such office
or agency of the Company in accordance with Section 2.03.

 

Section 5.03.                                                 Reports.

 

(a)                                  Whether or not required by the rules and
regulations of the SEC, so long as any Notes are outstanding, the Company shall
furnish to the Holders of Notes or cause the Trustee to furnish to the Holders
if not filed electronically with the SEC and will post on the Company’s website
for public availability, within the time periods specified in the SEC’s then
existing rules and regulations, all quarterly and annual consolidated financial
statements that would be required to be filed with the SEC on Form 10-Q or
Form 10-QSB and on Form 10-K or Form 10-KSB and all information and/or financial
statements on Form 8-K if the Company were required to file such reports. All
such financial statements will be prepared in all material respects in
accordance with SEC Regulation S-X and will be accompanied by:  (i) a
“Management’s Discussion and Analysis of Financial Condition and Results of
Operations” in substantially the form that would be required if filed with the
SEC with a Form 10-Q or Form 10-QSB or Form 10-K or Form 10-KSB, as the case
may be; (ii) a certification by the Company’s chief financial officer that no
Default has occurred and is continuing under this Indenture; and (iii) in the
case of annual financial statements, an audit report thereon by the Company’s
independent public accountants.

 

If the Company has designated any of its Subsidiaries as Unrestricted
Subsidiaries, then the quarterly and annual financial information required by
the preceding paragraph will include a reasonably detailed presentation, either
on the face of the financial statements or in the footnotes thereto, and in
“Management’s Discussion and Analysis of Financial Condition and Results of
Operations,” of the financial condition and results of operations of the Company
and its Restricted Subsidiaries separate from the financial condition and
results of operations of the Unrestricted Subsidiaries of the Company.

 

62

--------------------------------------------------------------------------------


 

(b)                                 If, at any time the Company is no longer
subject to the periodic reporting requirements of the Exchange Act for any
reason, the Company will nevertheless continue filing the reports specified in
this Section 5.03 with the SEC within the time periods specified above unless
the SEC will not accept such a filing. The Company will not take any action for
the purpose of causing the SEC not to accept any such filings.

 

(c)                                  For so long as any Notes remain
outstanding, the Company shall

 

(1)                                  subject to Section 5.03(d) below, post on
the Company’s website for public availability all material information about the
Company and its Subsidiaries that the Company has provided to any Holder or
beneficial holder of Notes or other securities of the Company after the date of
this Indenture (other than a Holder who after the date of this Indenture has
entered into a confidentiality or non-disclosure agreement with the Company);
and

 

(2)                                  furnish to the Holders, beneficial holders
of Notes and to securities analysts and prospective investors, upon their
request, the information required to be delivered pursuant to
Rule 144A(d)(4) under the Securities Act.

 

(d)                                 Notwithstanding this Section 5.03, the
Company shall not be required to publicly disclose any information to the extent
that it is subject to a confidentiality, non-disclosure or other similar
agreement prohibiting such disclosure; provided, however, that the Company shall
use commercially reasonable efforts not to enter into any such confidentiality
agreements that would prevent its compliance with the other provisions of this
Section 5.03.

 

Section 5.04.                                                 Compliance
Certificate.

 

(a)                                  The Company and each Guarantor (to the
extent that such Guarantor is so required under the TIA) shall deliver to the
Trustee, within 90 days after the end of each fiscal year, an Officers’
Certificate, one of the signatories of which is the Company’s Chief Executive
Officer, Chief Financial Officer or Chief Accounting Officer, stating that a
review of the activities of the Company and its Subsidiaries during the
preceding fiscal year has been made under the supervision of the signing
Officers with a view to determining whether the Company and each obligor under
the Notes and this Indenture has kept, observed, performed and fulfilled its
obligations under this Indenture, the Note Guarantee, the Pledge Agreement and
the Collateral Documents, and further stating, as to each such Officer signing
such certificate, that to the best of his or her knowledge the Company and each
such obligor has kept, observed, performed and fulfilled each and every covenant
contained in this Indenture, the Notes, the Note Guarantees, the Pledge
Agreement and the Collateral Documents and is not in default in the performance
or observance of any of the terms, provisions and conditions of this Indenture,
the Notes, the Note Guarantees, the Pledge Agreement and the Collateral
Documents (or, if a Default or Event of Default shall have occurred, describing
all such Defaults or Events of Default of which he or she may have knowledge and
what action the Company or such obligor is taking or proposes to take with
respect thereto) and that to the best of his or her knowledge no event has
occurred and remains in existence by reason of which payments on account of the
Principal of, Interest or any other amounts due, if any, on the Notes is
prohibited or if such event has occurred, a description of the event and what
action the Company or such obligor is taking or proposes to take with respect
thereto.

 

63

--------------------------------------------------------------------------------


 

(b)                                 The Company shall, so long as any of the
Notes are outstanding, deliver to the Trustee, forthwith upon any Officer
becoming aware of any Event of Default, an Officers’ Certificate specifying such
Event of Default and what action the Company is taking or proposes to take with
respect thereto.

 

Section 5.05.                                                 Taxes.

 

The Company shall pay, and shall cause each of its Subsidiaries to pay, prior to
delinquency, all material taxes, assessments, and governmental levies except
such as are contested in good faith and by appropriate proceedings or where the
failure to effect such payment is not adverse in any material respect to the
Holders of the Notes.

 

Section 5.06.                                                 Stay, Extension
and Usury Laws.

 

The Company and each of the Guarantors covenants (to the extent that it
may lawfully do so) that it shall not at any time insist upon, plead, or in any
manner whatsoever claim or take the benefit or advantage of, any stay, extension
or usury law wherever enacted, now or at any time hereafter in force, that
may affect the covenants or the performance of this Indenture; and the Company
and each of the Guarantors (to the extent that it may lawfully do so) hereby
expressly waives all benefit or advantage of any such law, and covenants that it
shall not, by resort to any such law, hinder, delay or impede the execution of
any power herein granted to the Trustee, but shall suffer and permit the
execution of every such power as though no such law has been enacted.

 

Section 5.07.                                                 Restricted
Payments.

 

The Company shall not, and shall not permit any of its Restricted Subsidiaries
to, directly or indirectly:

 

(i)                                     declare or pay any dividend or make any
other payment or distribution on account of its Equity Interests (including,
without limitation, any payment in connection with any merger or consolidation
involving the Company or any Restricted Subsidiary of the Company) or to the
direct or indirect holders of its Equity Interests in their capacity as such,
other than dividends or distributions payable (a) in Equity Interests (other
than Disqualified Stock) of the Company) (b) to the Company or any Subsidiary of
the Company, or (c) in the case of dividends or distributions payable by any
Restricted Subsidiary of the Company, pro rata to the holders of such
Subsidiary’s Equity Interests;

 

(ii)                                  purchase, redeem or otherwise acquire or
retire for value (including without limitation, in connection with any merger or
consolidation involving the Company) any Equity Interests of the Company or any
direct or indirect parent of the Company;

 

(iii)                               make any payment on or with respect to, or
purchase, redeem, defease or otherwise acquire or retire for value any
Indebtedness of the Company or any of its Subsidiaries that is contractually
subordinated to the Notes or any Note Guarantee (excluding any intercompany
Indebtedness between or among the Company and any of its Subsidiaries), except a
payment of interest or principal at the maturity date; or

 

64

--------------------------------------------------------------------------------


 

(iv)                              make any Restricted Investment,

 

all such payments and other actions set forth in clauses (i) through (iv) above
being collectively referred to as “Restricted Payments” unless, solely with
respect to any payment or other action that would otherwise constitute a
Restricted Payment as set forth in clause (i), (ii) or (iv) above, at the time
of and after giving effect to such Restricted Payment:

 

(1)                                  no Default or Event of Default has occurred
and is continuing or would occur as a consequence of such Restricted Payment;

 

(2)                                  the Company would, at the time of such
Restricted Payment and after giving pro forma effect thereto as if such
Restricted Payment had been made at the beginning of the applicable four-quarter
period, be in compliance with the Fixed Charge Coverage Ratio for the four most
recently ended full fiscal quarters for which internal financial statements are
available; and

 

(3)                                  such Restricted Payment, together with the
aggregate amount of all other Restricted Payments made by the Company and its
Restricted Subsidiaries since the date of the indenture (excluding Restricted
Payments permitted by clauses (ii) through and including (vii)) of the next
succeeding paragraph, is less than the sum, without duplication, of:

 

(a)                                  50% of the Consolidated Net Income of the
Company for the period (taken as one accounting period) from the beginning of
the first fiscal quarter commencing after the date of the indenture to the end
of the Company’s most recently ended fiscal quarter for which internal financial
statements are available at the time of such Restricted Payment (or, if such
Consolidated Net Income for such period is a deficit, less 100% of such
deficit); plus

 

(b)                                 100% of the aggregate net cash proceeds
received by the Company since the date of the indenture as a contribution to its
common equity capital or from the issue or sale of Equity Interests of the
Company (other than Disqualified Stock) or from the issue or sale of convertible
or exchangeable Disqualified Stock or convertible or exchangeable debt
securities of the Company that have been converted into or exchanged for such
Equity Interests (other than Equity Interests (or Disqualified Stock or debt
securities) sold to a Subsidiary of the Company); plus

 

(c)                                  to the extent that any Restricted
Investment that was made after the date of the indenture is sold for cash or
otherwise liquidated or repaid for cash, the lesser of (i) the cash return of
capital with respect to such Restricted Investment (less the cost of
disposition, if any) and (ii) the initial amount of such Restricted Investment;
plus

 

(d)                                 to the extent that any Unrestricted
Subsidiary of the Company designated as such after the date of the indenture is
redesignated as a Restricted Subsidiary after the date of the indenture, the
lesser of (i) the Fair Market Value of the Company’s Investment in such
Subsidiary as of the date of such redesignation or (ii) such Fair Market Value
as of the date on which such Subsidiary was originally designated as an
Unrestricted Subsidiary after the date of the indenture; plus

 

65

--------------------------------------------------------------------------------


 

(e)                                  50% of any dividends received by the
Company or a Restricted Subsidiary of the Company after the date of the
indenture from an Unrestricted Subsidiary of the Company, to the extent that
such dividends were not otherwise included in the Consolidated Net Income of the
Company for such period.

 

So long as no Default or Event of Default shall have occurred and be continuing
or would occur as a consequence thereof, the foregoing provisions shall not
prohibit:

 

(i)                                     the payment of any dividend or the
consummation of any irrevocable redemption within 60 days after the date of
declaration of the dividend or giving of the redemption notice, as the case
may be, if at the date of declaration or notice, the dividend or redemption
payment would have complied with the provisions of this Indenture;

 

(ii)                                  the making of any Restricted Payment
(other than a Restricted Payment as defined in clause (iii) of the definition of
Restricted Payment) in exchange for, or out of the net cash proceeds of the
substantially concurrent sale (other than to a Subsidiary of the Company or a
Guarantor) of, Equity Interests of the Company (other than Disqualified Stock)
or from the substantially concurrent contribution of common equity capital to
the Company;

 

(iii)                               the redemption, repurchase, defeasance or
other acquisition or retirement for value of Indebtedness of the Company or its
Subsidiaries that is contractually subordinated or subordinated with respect to
security interests to the Notes or any Note Guarantee with the net cash proceeds
from a substantially concurrent incurrence of Permitted Refinancing
Indebtedness;

 

(iv)                              the repurchase, redemption or other
acquisition or retirement for value of any Equity Interests of the Company or
any Restricted Subsidiary of the Company held by any current or former officer,
director or employee of the Company or any of its Restricted Subsidiaries in
order to pay or satisfy such officer’s, director’s or employee’s aggregate
exercise price or withholding tax payment obligations pursuant to awards granted
under the Company’s equity incentive, stock option, restricted stock or other
long-term equity compensation plans; provided that the aggregate price paid for
all such repurchased, redeemed, acquired or retired Equity Interests may not
exceed $2,000,000 in the aggregate; and

 

(v)                                 the repurchase of Equity Interests of the
Company deemed to occur upon the exercise of stock options to the extent such
Equity Interests represent a portion of the exercise price of those stock
options.

 

The amount of all Restricted Payments (other than cash) shall be the Fair Market
Value on the date of the Restricted Payment of the asset(s) or securities
proposed to be transferred or issued by the Company or such Subsidiary, as the
case may be, pursuant to the Restricted Payment. The Fair Market Value of any
non-cash Restricted Payment shall be determined by the Board of Directors whose
resolution with respect thereto shall be delivered to the Trustee, such
determination to be based upon an opinion or appraisal issued by an accounting,
appraisal or investment banking firm of national standing if such Fair Market
Value exceeds $5.0 million. Not later than the date of making any Restricted
Payment, the Company shall deliver to the Trustee an Officers’ Certificate
stating that such Restricted Payment is permitted and setting

 

66

--------------------------------------------------------------------------------


 

forth the basis upon which the calculations required by this Section 5.07 were
computed, together with a copy of any fairness opinion or appraisal required by
this Indenture.

 

Section 5.08.                                                 Dividend and Other
Payment Restrictions Affecting Subsidiaries.

 

The Company shall not, and shall not permit any of its Restricted Subsidiaries
to, directly or indirectly, create or otherwise permit, cause or suffer to exist
or become effective any consensual encumbrance or restriction on the ability of
any Restricted Subsidiary to (a)(i) pay dividends or make any other
distributions on its Capital Stock to the Company or any of its Restricted
Subsidiaries or with respect to any other interest or participation in, or
measured by, its profits or (ii) pay any indebtedness owed to the Company or any
of its Restricted Subsidiaries, (b) make loans or advances to the Company or any
of its Restricted Subsidiaries or (c) sell, lease or transfer any of its
properties or assets to the Company or any of its Restricted Subsidiaries,

 

except for such encumbrances or restrictions existing under or by reasons of:

 

(i)                                     this Indenture, the Notes and the Note
Guarantees;

 

(ii)                                  agreements governing Existing Indebtedness
and Credit Facilities as in effect on the date of this Indenture and any
amendments, restatements, modifications, renewals, supplements, refundings,
replacements or refinancings of those agreements; provided that the amendments,
restatements, modifications, renewals, supplements, refundings, replacements or
refinancings are not materially more restrictive with respect to such dividend
and other payment restrictions than those contained in those agreements on the
date of the indenture;

 

(iii)                               any instrument governing Indebtedness or
Capital Stock of a Person acquired by the Company or any of its Restricted
Subsidiaries as in effect at the time of such acquisition (except to the extent
such Indebtedness or Capital Stock was incurred in connection with or in
contemplation of such acquisition), which encumbrance or restriction is not
applicable to any Person, or the properties or assets of any Person, other than
the Person, or the property or assets of the Person, so acquired; provided that,
in the case of Indebtedness, such Indebtedness was permitted by the terms of
this Indenture;

 

(iv)                              purchase money obligations for property
acquired in the ordinary course of business and Capital Lease Obligations that
impose restrictions on the property purchased or leased of the nature set forth
in clause (c) of Section 5.08;

 

(v)                                 Permitted Refinancing Indebtedness; provided
that the restrictions contained in the agreements governing such Permitted
Refinancing Indebtedness are not materially more restrictive, taken as a whole,
than those contained in the agreements governing the Indebtedness being
refinanced;

 

(vi)                              applicable law rule, regulation or order;

 

(vii)                           customary non-assignment provisions in contracts
and licenses entered into in the ordinary course of business;

 

67

--------------------------------------------------------------------------------


 

(viii)                        any agreement for the sale or other disposition of
a Restricted Subsidiary that restricts distributions by that Restricted
Subsidiary pending the sale or other disposition;

 

(ix)                                Liens permitted to be incurred under the
provisions of Section 5.12 hereof that limit the right of the debtor to dispose
of the assets subject to such Liens;

 

(x)                                   provisions limiting the disposition or
distribution of assets or property in joint venture agreements, asset sale
agreements, sale-leaseback agreements, stock sale agreements and other similar
agreements entered into with the approval of the Company’s Board of Directors,
which limitation is applicable only to the assets that are the subject of such
agreements; and

 

(xi)                                restrictions on cash or other deposits or
net worth imposed by customers under contracts entered into in the ordinary
course of business.

 

Section 5.09.                                                 Incurrence of
Indebtedness and Issuance of Preferred Stock.

 

The Company shall not, and shall not permit any of its Restricted Subsidiaries
to, directly or indirectly, create, incur, issue, assume, guarantee or otherwise
become directly or indirectly liable, contingently or otherwise, with respect to
(collectively, “incur”) any Indebtedness (including Acquired Debt), and the
Company shall not issue any Disqualified Stock and shall not permit any of its
Restricted Subsidiaries to issue any shares of preferred stock.

 

The provisions of the first paragraph of this Section 5.09 shall not prohibit
the incurrence of any of the following items of Indebtedness (collectively,
“Permitted Debt”):

 

(i)                                     the incurrence by the Company and its
Restricted Subsidiaries of additional Indebtedness and letters of credit under
Credit Facilities to procure feedstock, inventory, supplies, consumables and
other assets, which would become Collateral, in an aggregate principal amount at
any one time outstanding under this clause (i) (with letters of credit being
deemed to have a principal amount equal to the maximum potential liability of
the Company and its Restricted Subsidiaries thereunder) not to exceed $5.0
million, less the aggregate amount of all Net Proceeds of Asset Sales applied by
the Company or any of its Restricted Subsidiaries since the date of this
Indenture to repay any term Indebtedness under a Credit Facility or to repay any
revolving credit Indebtedness under a Credit Facility and effect a corresponding
commitment reduction thereunder pursuant to the covenant described above under
Section 5.10;

 

(ii)                                  the incurrence by the Company and its
Restricted Subsidiaries of Existing Indebtedness;

 

(iii)                               the incurrence by the Company, and the
Guarantee thereof by the Guarantors, of (a) Indebtedness represented by the
Notes on the date of the Indenture, and (b) Permitted Refinancing Indebtedness
in respect of any of the foregoing clause (a);

 

(iv)                              the Guarantees by the Company and its
Restricted Subsidiaries of Permitted Project Debt during the construction,
commissioning, start-up, testing, completion and

 

68

--------------------------------------------------------------------------------


 

acceptance periods in aggregate principal amount not to exceed the lesser of
(i) 80% of the amount equal to $1.50 (or such higher amount as proportionately
adjusted by increases in Chemical Engineering’s CE Plant Cost Index from and
after the Issue Date) per gallon per year of nameplate biodiesel production
capacity with respect to any biodiesel refinery being financed or to be financed
with such Permitted Project Debt and (ii) $162.0 million, and Permitted
Refinancing Indebtedness in respect thereof;

 

(v)                                 the incurrence by the Company or any of its
Restricted Subsidiaries of Indebtedness represented by Capital Lease
Obligations, mortgage financings or purchase money obligations, in each case,
incurred for the purpose of financing all or any part of the purchase price or
cost of design, construction, installation or improvement of property, plant or
equipment used in the Permitted Business of the Company or any of its Restricted
Subsidiaries, in an aggregate principal amount, including all Permitted
Refinancing Indebtedness incurred to renew, refund, refinance, replace, defease
or discharge any Indebtedness incurred pursuant to this clause (iv), not to
exceed $5.0 million in the aggregate outstanding at any time outstanding;

 

(vi)                              the incurrence by the Company or any of its
Restricted Subsidiaries of Permitted Refinancing Indebtedness in exchange for,
or the net proceeds of which are used to renew, refund, refinance, replace,
defease or discharge any Indebtedness (other than Indebtedness owed by one
Credit Party to another Credit Party) that was permitted by this Indenture to be
incurred pursuant to clauses (i),(ii) or (v) of this paragraph;

 

(vii)                           the incurrence by the Company or any of its
Restricted Subsidiaries of intercompany Indebtedness between or among the
Company and any of its Restricted Subsidiaries not to exceed $10.0 million in
the aggregate at any time outstanding; provided, however, that (a) such
Indebtedness is expressly subordinated to the prior payment in full in cash of
all Obligations with respect to this Indenture, the Notes and the Note
Guarantees, (b) such Indebtedness matures no less than 91 days following the
maturity of the Notes and (c)(A) any subsequent issuance or transfer of Equity
Interests that results in any such Indebtedness being held by a Person other
than the Company or a Subsidiary thereof or (B) any sale or other transfer of
any such Indebtedness to a Person that is not either the Company or a Restricted
Subsidiary thereof shall be deemed, in each case, to constitute an incurrence of
such Indebtedness by the Company or such Restricted Subsidiary, as the case
may be, that was not permitted by this clause (vii);

 

(viii)                        the incurrence by the Company or any of its
Restricted Subsidiaries of Indebtedness not to exceed in the aggregate at any
time outstanding the greater of (a) $10.0 million or (b) the amount equal to 1.5
times Consolidated Cash Flow for the twelve calendar months for with financial
statements are available immediate preceding the date of incurrence of such
Indebtedness; provided, however, that (a) such Indebtedness is expressly
subordinated to the prior payment in full in cash of all Obligations with
respect to this Indenture, the Notes and the Note Guarantees, (b) such
Indebtedness matures no less than 91 days following the maturity of the Notes;

 

(ix)                                the incurrence by the Company or any of its
Restricted Subsidiaries of Hedging Obligations in the ordinary course of
business (other than for speculative purposes);

 

69

--------------------------------------------------------------------------------


 

(x)                                   the incurrence by the Company or any of
its Restricted Subsidiaries of Indebtedness in respect of workers’ compensation
claims, self-insurance obligations, bankers’ acceptances, performance and surety
bonds in the ordinary course of business; and

 

(xi)                                the incurrence by the Company or any of its
Restricted Subsidiaries of Indebtedness arising from the honoring by a bank or
other financial institution of a check, draft or similar instrument
inadvertently drawn against insufficient funds, so long as such Indebtedness is
covered within five business days.

 

The Company will not incur, and will not permit any Guarantor to incur, any
Indebtedness (including Permitted Debt) that is contractually subordinated in
right of payment to any other Indebtedness of the Company or such Guarantor
unless such Indebtedness is also contractually subordinated in right of payment
to the Notes and the Note Guarantees on substantially identical terms; provided,
however, that no Indebtedness will be deemed to be contractually subordinated in
right of payment to any other Indebtedness of the Company solely by virtue of
being unsecured or by virtue of being secured on a first or junior Lien basis.

 

For purposes of determining compliance with this Section, in the event that an
item of proposed Indebtedness meets the criteria of more than one of the
categories of Permitted Debt set forth above, or is entitled to be incurred
pursuant to the first paragraph of this covenant, the Company will be permitted
to classify such item of Indebtedness on the date of its incurrence, or later
reclassify all or a portion of such item of Indebtedness, in any manner that
complies with this covenant. Indebtedness under Credit Facilities outstanding on
the date on which notes are first issued and authenticated under the indenture
will initially be deemed to have been incurred on such date in reliance on the
exception provided by clause (1) of the definition of Permitted Debt.

 

The accrual of interest, the accretion or amortization of original issue
discount, the payment of interest on any Indebtedness in the form of additional
Indebtedness with the same terms, the reclassification of preferred stock as
Indebtedness due to a change in accounting principles, and the payment of
dividends on Disqualified Stock in the form of additional shares of the same
class of Disqualified Stock will not be deemed to be an incurrence of
Indebtedness or an issuance of Disqualified Stock for purposes of this covenant;
provided, in each such case, that the amount of any such accrual, accretion or
payment is included in Fixed Charges of the Company as accrued. Notwithstanding
any other provision of this covenant, the maximum amount of Indebtedness that
the Company or any Restricted Subsidiary may incur pursuant to this covenant
shall not be deemed to be exceeded solely as a result of fluctuations in
exchange rates or currency values.

 

The amount of any Indebtedness outstanding as of any date will be:

 

(i)                                     the accreted value of the Indebtedness,
in the case of any Indebtedness issued with original issue discount;

 

(ii)                                  the principal amount of the Indebtedness,
in the case of any other Indebtedness; and

 

70

--------------------------------------------------------------------------------


 

(iii)                               in respect of Indebtedness of another Person
secured by a Lien on the assets of the specified Person, the lesser of:

 

(A)                              the Fair Market Value of such assets at the
date of determination; and

 

(B)                                the amount of the Indebtedness of the other
Person.

 

Section 5.10.                                                 Asset Sales and
Events of Loss.

 

(a)                                  The Company shall not, and shall not permit
any of its Restricted Subsidiaries to:

 

(i)                                     sell, lease, convey or otherwise dispose
of any assets or rights other than the sale, lease, conveyance or other
disposition of all or substantially all of the assets of the Company and its
Restricted Subsidiaries taken as a whole, which will be governed by Section 5.15
and/or Section 6.01 and not by the provisions of this Section 5.10; and

 

(ii)                                  issue Equity Interests in any of the
Restricted Subsidiaries or sell Equity Interests in any of its Restricted
Subsidiaries.

 

(each of the foregoing, an “Asset Sale”), unless such Asset Sale is a Permitted
Asset Sale (as defined below):

 

(b)                                 A “Permitted Asset Sale” shall mean an Asset
Sale in which:

 

(i)                                     the Company (or the Restricted
Subsidiary, as the case may be) receives consideration at the time of such Asset
Sale at least equal to the Fair Market Value of the assets or Equity Interests
issued or sold or otherwise disposed of; and at least 75% of the consideration
received therefor by the Company or such Subsidiary is in the form of cash;
provided, however, that the amounts of the following shall be deemed to be cash
for purposes of this provision:

 

(A)                              any liabilities (as shown on the Company’s most
recent consolidated balance sheet or in the notes thereto), of the Company or
any Restricted Subsidiary (other than contingent liabilities or liabilities that
are by their terms subordinated in right of payment or as to security interests
to the Notes or any Note Guarantee) that are assumed by the transferee of any
such assets pursuant to a customary novation agreement that releases the Company
or such Restricted Subsidiary from further liability,

 

(B)                                any securities, notes or other obligations
received by the Company or any such Subsidiary from such transferee that are
contemporaneously, subject to ordinary settlement periods, converted by the
Company or such Restricted Subsidiary into cash (to the extent of the cash
received in that conversion), and

 

(C)                                any stock or assets received of the Company
or any Restricted Subsidiary used to acquire (1) all or substantially all of the
assets of, or any Capital Stock of, another Permitted Business if, after giving
effect to any such acquisition of Capital Stock, the Permitted Business is or
becomes a Restricted Subsidiary of the Company and

 

71

--------------------------------------------------------------------------------


 

a Guarantor or (2) other assets that are not classified as current assets under
GAAP and that are used or useful in a Permitted Business.

 

(ii)                                  any single transaction or series of
related transactions that involves assets having a Fair Market Value of less
than $1.0 million in the aggregate;

 

(iii)                               the sale or lease of products, services or
accounts receivable by the Company or any Subsidiary in the ordinary course of
business and any sale or other disposition of damaged, worn-out, replaced or
obsolete assets by the Company or any Restricted Subsidiary in the ordinary
course of business;

 

(iv)                              the sale or other disposition by the Company
or any Restricted Subsidiary of cash or Cash Equivalents;

 

(v)                                 a transfer of assets by the Company to a
Restricted Subsidiary or by a Restricted Subsidiary of the Company or to another
Restricted Subsidiary;

 

(vi)                              an issuance of Equity Interests by a
Restricted Subsidiary to the Company or to another Restricted Subsidiary of the
Company; and

 

(vii)                           any Restricted Payment or Permitted Investment
that is permitted by Section 5.07 hereof.

 

(c)                                  Within 365 days after any Permitted Asset
Sale, the Company (or such Restricted Subsidiary) may apply the Net Proceeds
from such Asset Permitted Sale, at its option, either with respect to the
Company or the applicable Restricted Subsidiary.

 

(i)                                     to repay Indebtedness and other
Obligations under a Credit Facility, and if the Indebtedness repaid is revolving
credit Indebtedness, to correspondingly reduce commitments with respect thereto,

 

(ii)                                  to repay Indebtedness and to
correspondingly permanently reduce commitments with respect thereto;

 

(iii)                               to acquire all or substantially all of the
assets of, or any Capital Stock of, another Permitted Business if, after giving
effect to any such acquisition of Capital Stock, the Permitted Business is or
becomes a Restricted Subsidiary of the Company and a Guarantor;

 

(iv)                              to make capital expenditures in a Permitted
Business of a Restricted Subsidiary; or

 

(v)                                 to acquire other assets that are not
classified as current assets under GAAP and that are used or useful in a
Permitted Business of a Restricted Subsidiary.

 

(d)                                 In addition, within 365 days after the
receipt of any Net Proceeds from an Event of Loss, the Company (or the
applicable Restricted Subsidiary, as the case may be) may apply such Net
Proceeds with respect to the Company or the applicable Restricted Subsidiary:

 

72

--------------------------------------------------------------------------------


 

(i)                                     to repay Secured Indebtedness and to
correspondingly reduce commitments with respect thereto;

 

(ii)                                  to acquire all or substantially all of the
assets of, or any Capital Stock of, another Permitted Business, if, after giving
effect to any such acquisition of Capital Stock, the Permitted Business is or
becomes a Subsidiary of the Company and a Guarantor;

 

(iii)                               to make capital expenditures in a Permitted
Business of a Restricted Subsidiary; or

 

(iv)                              to acquire other assets that are not
classified as current assets under GAAP and that are used or useful in a
Permitted Business. Notwithstanding the foregoing, the Company or a Restricted
Subsidiary shall be deemed to have applied Net Proceeds from an Event of Loss
within such 365-day period if, within such 365-day period, it has entered into a
binding commitment or agreement to invest such Net Proceeds and continues to use
all commercially reasonable efforts to so apply such Net Proceeds as soon as
practicable thereafter, and that upon any abandonment or termination of such
commitment or agreement after such 365-day period, the Net Proceeds not applied
will constitute Excess Proceeds of a Restricted Subsidiary.

 

Pending the final application of any Net Proceeds from an Asset Sale or Event of
Loss, the Company may temporarily invest such Net Proceeds in cash or Cash
Equivalents.

 

Any Net Proceeds from such Permitted Asset Sale or Event of Loss that are not
applied or invested as provided above in this Section 5.10 will be deemed to
constitute “Excess Proceeds”. Within 15 days of each date on which the aggregate
amount of Excess Proceeds exceeds $5.0 million, the Company shall commence an
Excess Proceeds Offer pursuant to Section 3.08 hereof to all Holders, to
purchase the maximum Principal Amount of Notes that may be purchased out of the
Excess Proceeds, at an offer price (except as provided in the next succeeding
paragraph) in cash in an amount (the “Excess Proceeds Redemption Price”) equal
to 100% of the Principal Amount thereof plus (i) a pro rata portion of the LC
Amount and (ii) accrued and unpaid Interest thereon, if any, to the Excess
Proceeds Redemption Date, in accordance with the procedures set forth in
Section 3.08 hereof. To the extent that the aggregate Excess Proceeds Redemption
Price of Notes tendered pursuant to an Excess Proceeds Offer is less than the
Excess Proceeds, the Company (or such Restricted Subsidiary) may use such
remaining Excess Proceeds for any purpose not otherwise prohibited by this
Indenture. If the aggregate Principal Amount of Notes tendered into such Excess
Proceeds Offer exceeds the amount of Excess Proceeds, the Trustee shall select
the Notes to be purchased on a pro rata basis. Upon completion of such Excess
Proceeds Offer, the amount of Excess Proceeds will be deemed to be reset at
zero. Any Excess Proceeds Offer shall be made in compliance with any applicable
provisions of the Pledge Agreement.

 

Section 5.11.                                                 Transactions with
Affiliates.

 

The Company shall not, and shall not permit any of its Restricted Subsidiaries
to, make any payment to, or sell, lease, transfer or otherwise dispose of any of
its properties or assets to, or purchase any property or assets from, or enter
into or make or amend any contract, agreement,

 

73

--------------------------------------------------------------------------------


 

understanding, loan, advance, transaction or guarantee with, or for the benefit
of, any Affiliate of the Company (each of the foregoing, an “Affiliate
Transaction”), unless;

 

(a)                                  such Affiliate Transaction is on terms that
are no less favorable to the Company or the relevant Restricted Subsidiary than
those that would have been obtained in a comparable transaction by the Company
or such Restricted Subsidiary with an unrelated Person, and

 

(b)                                 the Company delivers to the Trustee:

 

(1)                                  with respect to any Affiliate Transaction
or series of related Affiliate Transactions involving aggregate consideration in
excess of $1.0 million, a resolution of the Board of Directors set forth in an
Officers’ Certificate certifying that such Affiliate Transaction complies with
clause (a) above and that such Affiliate Transaction has been approved by a
majority of the disinterested members of the Board of Directors of the Company;

 

(2)                                  with respect to any Affiliate Transaction
or series of related Affiliate Transactions, involving aggregate consideration
in excess of $5.0 million, an opinion as to the fairness to the Company or such
Restricted Subsidiary of such Affiliate Transaction from a financial point of
view issued by an accounting, appraisal or investment banking firm of national
standing; and

 

(3)                                  with respect to any Affiliate Transaction
or series of related Affiliate Transactions involving aggregate consideration in
excess of $10.0 million, the consent of the Majority Holders, which consent
shall not be unreasonably withheld, conditioned or delayed;

 

provided, however, that the Company shall not be required to comply with this
Section 5.11 with respect to the following:

 

(i)                                     any employment agreement, employee
benefit plan, officer or director indemnification agreement or any similar
arrangement entered into by the Company or any of its Restricted Subsidiaries in
the ordinary course of business and payments made pursuant thereto;

 

(ii)                                  transactions between or among the Company
and/or its Restricted Subsidiaries;

 

(iii)                               Restricted Payments other than Permitted
Investments that do not violate Section 5.07 of this Indenture;

 

(iv)                              transactions with a Person that is an
Affiliate of the Company solely because the Company owns, directly or through a
Subsidiary, an Equity Interest in, or controls, such Person;

 

(v)                                 payment of reasonable directors’ fees to
Persons who are not otherwise Affiliates of the Company;

 

(vi)                              loans or advances to employees for expenses
incurred or to be incurred in connection with the Permitted Business and such
employee’s employment in the ordinary course

 

74

--------------------------------------------------------------------------------


 

of business not to exceed $500,000 in the aggregate, in each case shall not be
deemed Affiliate Transactions; or

 

(vii)                           transactions between or among the Company and
its Restricted Subsidiaries, on the one hand, and Unrestricted Subsidiaries of
the Company, on the other hand, provided that either (A) Unrestricted
Subsidiaries make Investments in the Company or its Restricted Subsidiaries or
(B) any such transactions on are no less favorable to the Company or the
relevant Restricted Subsidiary than those that would have been obtained in a
comparable transaction by the Company or such Restricted Subsidiary with an
unrelated Person and are approved by the Board of Directors as, among other
things, fair from a financial view to Holders.

 

Section 5.12.                                                 Liens.

 

The Company shall not, and shall not permit any of its Restricted Subsidiaries
to, directly or indirectly create, incur, assume or suffer to exist any Lien of
any kind on any asset now owned or hereafter acquired, except Permitted Liens.

 

Section 5.13.                                                 Line of Business.

 

The Company shall not, and shall not permit any of its Restricted Subsidiaries
to, engage in any business other than Permitted Businesses, except to such
extent as would not be material to the Company and its Restricted Subsidiaries
taken as a whole.

 

Section 5.14.                                                 Corporate
Existence.

 

Subject to Article 6 hereof, the Company shall do or cause to be done all things
necessary to preserve and keep in full force and effect (i) its corporate
existence, and the corporate, partnership or other existence of each of its
Subsidiaries, in accordance with the respective organizational documents (as the
same may be amended from time to time) of the Company or any such Subsidiary and
(ii) the rights (charter and statutory), licenses and franchises of the Company
and its Subsidiaries; provided, however, that the Company shall not be required
to preserve any such right, license or franchise, or the corporate, partnership
or other existence of any of its Subsidiaries, if the Board of Directors shall
determine that the preservation thereof is no longer desirable in the conduct of
the business of the Company and its Subsidiaries, taken as a whole, and that the
loss thereof is not adverse in any material respect to the Holders of the Notes.

 

Section 5.15.                                                 Offer to
Repurchase Upon Change of Control.

 

(a)                                  If prior to the Stated Maturity there shall
have occurred a Change of Control, the Company shall make an offer (a “Change of
Control Offer”) to each Holder to repurchase all or any part (equal to $1,000 or
an integral multiple thereof) of each Holder’s Notes at a purchase price in cash
(the “Change of Control Redemption Price”) equal to 102% of the aggregate
Principal Amount thereof plus a pro rata portion of the LC Amount to the extent
applicable, plus accrued and unpaid Interest and Late Charges thereon, if any,
to the Change of Control Redemption Date, subject to the right of Holders on the
relevant record date to receive Interest due on the relevant Interest Payment
Date.

 

75

--------------------------------------------------------------------------------

 


 

(b)           Within 15 days after the Company knows or reasonably should know
of the occurrence of a Change of Control, the Company shall mail a notice to
each Holder (and to beneficial owners as required by applicable law) with a copy
to the Trustee (the “Change of Control Notice”) by overnight courier describing
the transaction or transactions that constitute the Change of Control and
stating:

 

(1)           that the Change of Control Offer is being made pursuant to this
Section 5.15 and that all Notes tendered will be accepted for payment;

 

(2)           the last date of the Change of Control Conversion/Repurchase
Period by which a Holder must deliver a Change of Control Notice to elect the
repurchase option pursuant to this Section 5.15 or deliver a Conversion Notice
requesting conversion upon a Change of Control in accordance with 4.02;

 

For purposes of this Indenture, the “Change of Control Conversion/Repurchase
Period” shall mean the period beginning upon the date the Change of Control
Notice is given and ending on the date twenty (20) Trading Days after the
effective date of the Change of Control.

 

(3)           the Change of Control Redemption Price

 

(4)           the date of payment of the Change of Control Redemption Price (the
“Change of Control Redemption Date”) which shall be the date that is two (2)
Business Days following the delivery of the Change of Control Redemption Notice
by the applicable Holder;

 

(5)           the Conversion Price applicable on the date of a Change of Control
Notice;

 

(6)           that any Note not tendered will continue to accrue Interest;

 

(7)           that, unless the Company defaults in the payment of the Change of
Control Redemption Price, all Notes accepted for payment pursuant to the Change
of Control Offer shall cease to accrue Interest after the Change of Control
Redemption Date;

 

(8)           that Holders electing to have any Notes purchased pursuant to a
Change of Control Offer will be required to surrender the Notes, with the form
entitled “Option of Holder to Elect Purchase” on the reverse of the Notes
completed, to the Paying Agent at the address specified in the notice (“Change
of Control Redemption Notice”) prior to the close of business on the second
Business Day preceding the Change of Control Redemption Date;

 

(9)           that Holders will be entitled to withdraw their election if the
Paying Agent receives, not later than the close of business on the Business Day
preceding the Change of Control Redemption Date, a telegram, telex, facsimile
transmission or letter setting forth the name of the Holder, the Principal
Amount of Notes delivered for purchase, and a statement that such Holder is
withdrawing his election to have the Notes purchased;

 

(10)         that Holders whose Notes are being purchased only in part will be
issued new Notes equal in Principal Amount to the unpurchased portion of the
Notes surrendered; and

 

76

--------------------------------------------------------------------------------


 

(11)         whether Additional Shares are required to be paid by the Company
upon conversion in connection with such Change of Control.

 

The Company shall comply with the requirements of Rule 14e-l under the Exchange
Act and any other securities laws and regulations thereunder to the extent such
laws and regulations are applicable in connection with the repurchase of Notes
in connection with a Change of Control. To the extent that the provisions of any
securities laws or regulations conflict with any provisions of this Indenture,
including this Section 5.15, the Company shall comply with the applicable
securities laws and regulations and shall not be deemed to have breached any
obligations under this Indenture, including this Section 5.15, by virtue of such
compliance.

 

The Company shall, at least three (3) Business Days prior to delivering the
Change of Control Notice, deliver an Officer’s Certificate to the Trustee
specifying (A) the information required by the Change of Control Notice pursuant
to Section 5.15(b), and (B) whether the Company desires the Trustee to give the
Change of Control Notice required by Section 5.15(b).

 

If the Company requests that the Trustee shall give (at the Company’s expense)
such Change of Control Notice in the Company’s name, the Company shall, in all
cases, prepare the text of such Change of Control Company Notice. In connection
with delivery of the Change of Control Notice to the Holders, the Company shall
publish a notice containing substantially the same information that is required
in the Change of Control Notice in a newspaper published in the English
language, customarily published each Business Day and of general circulation in
The City of New York, or publish such information on the Company’s website or
through such other public medium as the Company may use at such time.

 

(c)           On the Change of Control Redemption Date, the Company shall, to
the extent lawful, (1) accept for payment all Notes or portions thereof properly
tendered pursuant to the Change of Control Offer, (2) deposit with the Paying
Agent an amount equal to the Change of Control Redemption Price in respect of
all Notes or portions thereof so tendered and (3) deliver or cause to be
delivered to the Trustee the Notes so accepted together with an Officers’
Certificate stating the aggregate Principal Amount of Notes or portions thereof
being purchased by the Company. The Paying Agent shall promptly mail to each
Holder of Notes so tendered payment in an amount equal to the Change of Control
Redemption Price for the Notes, and the Trustee shall promptly authenticate and
mail (or cause to be transferred by book entry) to each Holder a new Note equal
in Principal Amount to any unpurchased portion of the Notes surrendered by such
Holder, if any; provided that each such new Note shall be in a Principal Amount
of $1,000 or an integral multiple thereof. The Company shall publicly announce,
and mail a notice to each Holder setting forth, the results of the Change of
Control Offer on or as soon as practicable after the Change of Control
Redemption Date.

 

(d)           Notwithstanding anything to the contrary in this Section 5.15, the
Company shall not be required to make a Change of Control Offer upon a Change of
Control if a third party makes the Change of Control Offer in the manner, at the
times and otherwise in compliance with the requirements set forth in this
Section 5.15 and Section 3.08 hereof and all other provisions of this Indenture
applicable to a Change of Control Offer made by the Company and purchases all
Notes validly tendered and not withdrawn under such Change of Control Offer.

 

77

--------------------------------------------------------------------------------


 

(e)           The provisions of this Section 5.15 shall be applicable upon a
Change of Control whether or not any other provisions of the Indenture are
applicable as well.

 

Section 5.16.                Maintenance of Properties and Insurance.

 

(a)           The Company shall, and shall cause each of its Restricted
Subsidiaries to, maintain all material properties in good working order and
condition in all material respects (subject to ordinary wear and tear) and make
all necessary repairs, renewals, replacements, additions, betterments and
improvements thereto and actively conduct and carry on its business; provided,
however, that nothing in this Section 5.16 shall prevent the Company or any of
its Restricted Subsidiaries from discontinuing the operation and maintenance of
any of its properties if such discontinuance is, in the good faith judgment of
the Board of Directors or other governing body of the Company or the Restricted
Subsidiary concerned, as the case may be, desirable in the conduct of its
business and is not disadvantageous in any material respect to the Holders.

 

(b)           The Company shall maintain insurance (including appropriate
self-insurance) against loss or damage of the kinds that, in the good faith
judgment of the holdings and the Company, are adequate and appropriate for the
conduct of the business of the Company and its Subsidiaries in a prudent manner,
with reputable insurers or with the government of the United States of America
or an agency or instrumentality thereof, in such amounts, with such deductibles,
and by such methods as shall be customary, in the good faith judgment of the
Company, for companies similarly situated in the industry.

 

Section 5.17.                Payments for Consent.

 

Neither the Company nor any of its Restricted Subsidiaries shall, directly or
indirectly, pay or cause to be paid any consideration, whether by way of
interest, fee or otherwise, to or for the benefit of any Holder of any Notes for
or as an inducement to any consent, waiver or amendment of any of the terms or
provisions of the Indenture or the Notes unless such consideration is offered to
be paid or is paid to all Holders of the Notes that consent, waive or agree to
amend in the time frame set forth in the solicitation documents relating to such
consent, waiver or agreement.

 

Section 5.18.                Additional Guarantors.

 

If at any time, (a) any Person becomes directly or indirectly a Subsidiary of
one of the Guarantors, (b) any Person becomes directly or indirectly a parent of
a Guarantor (other than the Company), (c) if the Capital Stock of any Guarantor
is held by any Subsidiary of the Company that is not a Guarantor, or (d) any
Guarantor transfers or causes to be transferred, in one transaction or a series
of related transactions, any assets or property to any Guarantor that, following
such transaction or series of related transactions is a Restricted Subsidiary
but is not a Guarantor, then the Company and such Subsidiary, as soon as
reasonably practical and in any event within three Business Days after such
event shall:

 

(a)           execute a supplemental indenture hereto whereby such Subsidiary
will become a Guarantor hereunder and comply with the other applicable
provisions of this Indenture including Sections 14.04 and 14.05.

 

78

--------------------------------------------------------------------------------


 

(b)           execute and deliver to the Trustee a Guarantee in the form of the
Guarantee set forth in Exhibit A pursuant to which such Subsidiary shall
unconditionally guarantee on a senior secured basis of all of the Company’s
obligations under the Notes and this Indenture on the terms set forth in this
Indenture;

 

(c)           (i) execute and deliver to the appropriate agent any amendments to
any then existing intercreditor agreement as such agent deems necessary or
advisable in order to make such Subsidiary a party to the such intercreditor
agreement; (ii) execute and deliver to the Collateral Agent and the Trustee such
amendments to the Collateral Agreements as the Collateral Agent deems necessary
or advisable in order to grant to Collateral Agent, for the benefit of the
Holders and the Lenders, a perfected security interest in the Capital Stock of
such new Subsidiary and the debt securities of such new Subsidiary subject only
to the Permitted Liens, which are owned by the Company or any Subsidiary and
required to be pledged pursuant to the Security Agreement and (iii) deliver to
the Collateral Agent the certificates representing such Capital Stock and debt
securities, together with (x) in the case of such Capital Stock, undated stock
powers or instruments of transfer, as applicable, endorsed in blank, and (y) in
the case of such debt securities, endorsed in blank, in each case executed and
delivered by an Officer of the Company or such Subsidiary, as the case may be;

 

(d)           take such actions necessary or advisable to grant to the
Collateral Agent for the benefit of the Holders and the Trustee a perfected
security interest in the assets of such new Subsidiary, subject only to
Permitted Liens, including the filing of Uniform Commercial Code financing
statements in such jurisdictions as may be required by the Collateral Documents
or by law or as may be reasonably requested by the Collateral Agent; and

 

(e)           take such further action and execute and deliver such other
documents specified in this Indenture or otherwise reasonably requested by the
Trustee or the Collateral Agent to effectuate the foregoing.

 

Thereafter, such Subsidiary shall be a Guarantor for all purposes of this
Indenture.

 

Section 5.19.                Designation of Restricted and Unrestricted
Subsidiaries

 

The Board of Directors of the Company may designate any Restricted Subsidiary to
be an Unrestricted Subsidiary if that designation would not cause a Default. If
a Restricted Subsidiary is designated as an Unrestricted Subsidiary, the
aggregate Fair Market Value of all outstanding Investments owned by the Company
and its Restricted Subsidiaries in the Subsidiary designated as an Unrestricted
Subsidiary will be deemed to be an Investment made as of the time of the
designation and will reduce the amount available for Restricted Payments
pursuant to Section 5.07 or under one or more clauses of the definition of
Permitted Investments, as determined by the Company. That designation will only
be permitted if the Investment would be permitted at that time and if the
Restricted Subsidiary otherwise meets the definition of an Unrestricted
Subsidiary. The Board of Directors of the Company may redesignate any
Unrestricted Subsidiary to be a Restricted Subsidiary if that redesignation
would not cause a Default.

 

79

--------------------------------------------------------------------------------


 

Any designation of a Subsidiary of the Company as an Unrestricted Subsidiary
will be evidenced to the Trustee by filing with the Trustee a certified copy of
a resolution of the Board of Directors giving effect to such designation and an
Officers’ Certificate certifying that such designation complied with the
preceding conditions and was permitted pursuant to Section 5.07. If, at any
time, any Unrestricted Subsidiary would fail to meet the preceding requirements
as an Unrestricted Subsidiary, it will thereafter cease to be an Unrestricted
Subsidiary for purposes of this Indenture and any Indebtedness of such
Subsidiary will be deemed to be incurred by a Restricted Subsidiary of the
Company as of such date and, if such Indebtedness is not permitted to be
incurred as of such date pursuant to Section 5.09, the Company will be in
Default of Section 5.09. The Board of Directors of the Company may at any time
designate any Unrestricted Subsidiary to be a Restricted Subsidiary of the
Company; provided that such designation will be deemed to be an incurrence of
Indebtedness by a Restricted Subsidiary of the Company of any outstanding
Indebtedness of such Unrestricted Subsidiary, and such designation will only be
permitted if

 

(i)            such Indebtedness is permitted pursuant to Section 5.09,
calculated on a pro forma basis as if such designation had occurred at the
beginning of the four-quarter reference period;

 

(ii)           no Default or Event of Default would be in existence following
such designation; and

 

(iii)          the Company delivers to the Trustee an Officers’ Certificate
certifying that such designation complies with the conditions described in (i)
and (ii) above.

 

Section 5.20.                Issuance or Sale of Subsidiary Stock.

 

The Company shall not, and shall not permit any of its Restricted Subsidiaries
to, sell any Capital Stock of a Restricted Subsidiary of the Company, except to
the Company or to another wholly owned Subsidiary of the Company, unless the
Company and its Restricted Subsidiaries, as the case may be, sell 100% of the
Capital Stock of the subject Restricted Subsidiary that they own in accordance
with Section 5.10, Section 5.15 and/or Article 6 of this Indenture, as
applicable. In addition, no Subsidiary of the Company shall issue any Capital
Stock, other than to the Company or another Restricted Subsidiary of the
Company.

 

Section 5.21.                Real Estate Mortgages and Filings.

 

(a)           With respect to any real property, other than a leasehold of the
Guarantors (individually and collectively, the “Premises”), the Company shall
deliver to the Collateral Agent, no later than five Business Days after the date
of this Indenture, as mortgagee, fully-executed counterparts of mortgages, each
dated as of the date of acquisition of such property, duly executed by the
Company or the applicable Guarantor, together with evidence of the completion
(or satisfactory agreements for the completion), of all recordings and filings
of such mortgage as may be necessary to create a valid, perfected Lien, subject
to Permitted Liens, against the properties purported to be covered thereby.

 

80

--------------------------------------------------------------------------------


 

(b)           With respect to any Premises, (i) acquired in accordance with the
terms of this Indenture after the date of this Indenture with a purchase price
or (ii) as of the date of this Indenture, with a Fair Market Value, of greater
than $1.0 million:

 

(i)            the Collateral Agent shall have received mortgagee’s title
insurance policies in favor of the Collateral Agent, as mortgagee for the
ratable benefit of the Collateral Agent, the Trustee and the Holders, with
respect to the property purported to be covered by such mortgage, insuring that
title to such property is marketable and that the interests created by the
mortgage constitute valid Liens thereon free and clear of all liens, defects and
encumbrances other than Permitted Liens, and such policies shall also include,
to the extent available, a revolving credit endorsement and such other
endorsements as the Collateral Agent shall reasonably request and shall be
accompanied by evidence of the payment in full of all premiums thereon; and

 

(ii)           the Company shall deliver to the Collateral Agent, with respect
to each of the covered Premises, filings, surveys, local counsel opinions and
fixture filings, along with such other documents, instruments, certificates and
agreements as the Collateral Agent and its counsel shall reasonably request;

 

(c)           The Company shall deliver, no later than five Business Days after
the date of this Indenture or the date of acquisition as applicable, to the
Collateral Agent an Officers’ Certificate to the effect that all conditions
contained in this Section 5.21 with respect to the acquisition of each such
Premises has been satisfied and an Opinion of Counsel to the effect that a valid
and perfected Lien has been created against such Premises.

 

Section 5.22.                Leasehold Mortgage and Filings.

 

The Company and each of the Guarantors shall deliver Mortgages with respect to
the Company’s or the Guarantor’s leasehold interests in the premises (the
“Leased Premises”) occupied by the Company or the Guarantor pursuant to leases
entered into in accordance with the terms of this Indenture after the Issue Date
(collectively, the “Leases, and individually, a “Lease), other than renewals or
leases existing on the date of this Indenture.

 

Prior to the effective date of any Lease, the Company and such Guarantors shall
provide to the Trustee all of the items described in clauses (b), (c) and (d) of
Section 5.21 and in addition shall use its reasonable commercial efforts to
obtain an agreement executed by the lessor of the Lease, whereby the lessor
consents to the mortgage and waives or subordinates its landlord Lien (whether
granted by the instrument creating the leasehold estate or by applicable law),
if any, and which shall be entered into by the Collateral Agent.

 

Section 5.23.                Seneca Negative Pledge and Plant Lien.

 

(a)           The Company and Seneca agree not to, directly or indirectly
create, incur, assume or suffer to exist any Lien of any kind on any assets or
property of Seneca and Nova Biofuels Seneca LLC (“Seneca Project Entity”), other
than Liens on the Seneca Plant granted to secure the obligations of Seneca and
the Seneca Project Entity to lenders under Credit Facilities existing as of the
date hereof and under any Permitted Project Debt for or related to the Seneca
Plant incurred after the date hereof and Permitted Refinancing Debt of such
Indebtedness.

 

81

--------------------------------------------------------------------------------


 

(b)           The Company and Seneca will use their commercially reasonable
efforts to cause the proposed lender under Permitted Project Debt to permit the
Company, Seneca and the Seneca Project Entity (i) contemporaneously with the
closing of such Permitted Project Debt, (A)grant to the Holders and the
Collateral Agent a Lien on the Seneca Plant pursuant to the Collateral Documents
and this Indenture, and (B) enter into a customary intercreditor agreement with
any such lender or holder of debt that has or will have a first priority Lien on
the Seneca Plant as permitted by the terms of this Indenture and
(ii) immediately following the closing of such Permitted Project Debt and from
time to time thereafter, file any such notice filings or other agreements or
instruments and take further action as reasonably necessary or desirable under
applicable law to perfect the Liens created by the Collateral Agreements at such
places as the Collateral Agent or the Trustee may reasonably request with
respect to the Lien on the Seneca Plant; provided that this Section shall not
require the Company or any of its Subsidiaries to amend any terms, conditions or
other provisions of any future Credit Facility to induce any lender thereunder
to accept a lien junior to the proposed Lien contemplated by this paragraph.

 

(c)           For the avoidance of doubt, Seneca is a party to this Indenture
solely to enter into the covenant contained in this Section 5.23.

 

(d)           If the Company grants the Holders and the Collateral Agent a Lien
on the Seneca Plant pursuant to the Collateral Documents and this Section 5.23,
the Company will deliver an Opinion of Counsel to the Trustee to the effect that
a valid Lien has been perfected on the Seneca Plant in favor of the Holders and
the Collateral Agent.

 

Section 5.24.                Impairment of Security Interest.

 

Neither the Company nor any of the Guarantors will take or omit to take any
action which would adversely affect or impair the Liens in favor of the
Collateral Agent, on behalf of itself, the Trustee and the holders of the Notes,
with respect to the Collateral. Neither the Company nor any of its Restricted
Subsidiaries shall grant to any Person, or permit any Person to retain (other
than the Collateral Agent), any interest whatsoever in the Collateral other than
Permitted Liens. Neither the Company nor any of its Restricted Subsidiaries will
enter into any agreement that requires the proceeds received from any sale of
Collateral to be applied to repay, redeem, defease or otherwise acquire or
retire any Indebtedness of any Person, other than as permitted or required by
this Indenture, the Notes or the Collateral Documents. The Company shall, and
shall cause each Guarantor to, at their sole cost and expense, execute and
deliver all such agreements and instruments as the Collateral Agent or the
Trustee shall reasonably request to more fully or accurately describe the
property intended to be Collateral or the obligations intended to be secured by
the Collateral Documents. The Company shall, and shall cause each Guarantor to,
at its sole cost and expense, file any such notice filings or other agreements
or instruments as may be reasonably necessary or desirable under applicable law
to perfect the Liens created by the Collateral Agreements at such times and at
such places as the Collateral Agent or the Trustee may reasonably request.

 

Section 5.25.                Additional Interest; Special Interest.

 

If at any time Additional Interest becomes payable by the Company pursuant to
the Registration Rights Agreement or any Special Interest becomes payable by the
Company

 

82

--------------------------------------------------------------------------------


 

pursuant to Section 7.03 hereof, the Company shall promptly deliver to the
Trustee a certificate to that effect and stating (i) the amount of such
applicable Additional Interest or Special Interest that is payable and (ii) the
date on which such applicable Additional Interest is payable pursuant to the
terms of the Registration Rights Agreement or Special Interest is payable
pursuant to Section 7.03 hereof. Unless and until a Responsible Officer of the
Trustee receives such a certificate, the Trustee may assume without inquiry that
no Additional Interest or Special Interest is payable. If the Company has paid
Additional Interest or Special Interest directly to the Persons entitled to such
Additional Interest or Special Interest, the Company shall deliver to the
Trustee a certificate setting forth the particulars of such payment.

 

Section 5.26.                Requirement to Seek Stockholder Approval.

 

At the next special or annual meeting of stockholders of the Company with a
record date after the Issue Date, the Company shall take all action necessary to
obtain the approval of its stockholders providing for the Company’s issuance of
all of the shares of Common Stock issued and issuable pursuant to this Indenture
(including, without limitation, upon conversion of the Notes, upon failure to
pay the applicable Redemption Price as set forth in Section 3.10 hereof or
payment of the Make-Whole Premium), without reference to the limit thereon set
forth in Section 4.05(2)(c), pursuant to the rules or regulations of American
Stock Exchange (including, without limitation, Section 713 of the Amex Company
Guide) or the rules and regulations of the Eligible Market upon which the
Company’s Common Stock is then-listed or quoted (the “Stockholder Approval”). In
connection with such action, the Company shall provide each stockholder with a
proxy statement and shall use its reasonable best efforts to solicit and obtain
the Stockholder Approval and to cause its Board of Directors to recommend, to
the extent possible consistent with its fiduciary duties under applicable law,
to the stockholders that they approve such proposals. If, despite the Company’s
reasonable best efforts, such Stockholder Approval is not obtained at the first
meeting at which it is presented for a vote, the Company shall seek to obtain
such Stockholder Approval at each subsequent general meeting of stockholders to
obtain Stockholder Approval to the extent permitted under the rules and
regulations of the Eligible Market on which the Common Stock is then-listed. So
long as the Company has complied with this Section 5.26, in no event shall the
failure to obtain the Stockholder Approval constitute a Default or Event of
Default.

 

ARTICLE 6.
SUCCESSORS

 

Section 6.01.                Merger, Consolidation, or Sale of Assets.

 

The Company shall not, and shall not permit any of its Restricted Subsidiaries
to, directly or indirectly, consolidate or merge with or into another Person
(whether or not the Company or such Restricted Subsidiary is the surviving
corporation), or sell, assign, transfer, convey or otherwise dispose of all or
substantially all of the properties or assets of the Company and its Restricted
Subsidiaries taken as a whole in one or more related transactions, to any other
Person, unless:

 

(i)            either the Company or such Restricted Subsidiary is the surviving
corporation or the Person formed by or surviving any such consolidation or
merger (if other than

 

83

--------------------------------------------------------------------------------


 

the Company or such Subsidiary) (such surviving Person, the “Surviving Entity”)
or to which such sale, assignment, transfer, conveyance or other disposition
shall have been made is a corporation organized or existing under the laws of
the United States, any State thereof or the District of Columbia;

 

(ii)           the Surviving Entity shall expressly assume all the obligations
of the Company (including, without limitation, the right to convert into Capital
Stock of the Surviving Entity that is listed on an Eligible Market or, to the
extent the Capital Stock of the Surviving Entity is not listed on an Eligible
Market, then the person whose Capital Stock is listed on an Eligible Market
shall unconditionally guarantee the Notes) or such Restricted Subsidiary, if
applicable, under this Indenture, the Notes or such Subsidiary’s Note Guarantee,
and any applicable Transaction Documents as the case may be, and under the
Collateral Documents pursuant to a supplemental indenture executed and delivered
in a form reasonably satisfactory to the Trustee;

 

(iii)          immediately after giving effect to such transaction, no Default
or Event of Default exists and no event which after notice or lapse of time or
both would become a Default or Event of Default shall have occurred and be
occurring;

 

(iv)          the Collateral contained in the Surviving Entity:

 

(1)           continues to constitute Collateral under this Indenture and the
Pledge Agreement or other Collateral Documents; and

 

(2)           is subject to a first-priority Lien, subject to Permitted Liens,
in favor of the Trustee for the benefit of the Holders of the Notes;

 

(v)           the Surviving Entity would, on the date of such transaction after
giving pro forma effect thereto and any related financing transactions as if the
same had occurred at the beginning of the applicable four-quarter period, be
permitted to incur at least $1.00 of additional Indebtedness pursuant to Section
5.09 hereof;

 

(vi)          to the extent that the assets of the Surviving Entity are assets
of the type which would constitute Collateral under this Indenture and the
Pledge Agreement or other Collateral Documents, such Surviving Entity shall have
taken such action as may be reasonably necessary to cause such property and
assets to be made subject to the Lien of the Pledge Agreement or other
Collateral Documents in the manner and to the extent required in this Indenture.
In addition, the Company shall not, and shall not permit any of its Subsidiaries
to, directly or indirectly, lease all or substantially all of the properties or
assets, of the Company and its Subsidiaries taken as a whole, in one or more
related transactions, to any other Person;

 

(vii)         the Company delivers to the Trustee an Officers’ Certificate to
the effect that all the conditions for such consolidation or merger or such
sale, assignment, transfer, conveyance or other disposition described in this
Section 6.01 have been satisfied; and

 

(viii)        the Company delivers to the Trustee an Opinion of Counsel to the
effect that the conditions set forth in clauses (i), (ii), (iv) (except as to
priority of Liens) and (vi) of this Section 6.01 have been satisfied.

 

84

--------------------------------------------------------------------------------


 

Section 6.02.                Successor Corporation Substituted

 

Upon any consolidation or merger, or any sale, assignment, transfer, lease,
conveyance or other disposition of all or substantially all of the assets of the
Company or any of its Restricted Subsidiaries in accordance with Section 6.01
hereof, the successor Person formed by such consolidation or into or with which
the Company or such Restricted Subsidiary is merged or to which such sale,
assignment, transfer, lease, conveyance or other disposition is made shall
succeed to, and be substituted for (so that from and after the date of such
consolidation, merger, sale, lease, conveyance or other disposition, the
provisions of this Indenture referring to the “Company,” or to a “Restricted
Subsidiary” or “Guarantor” shall refer instead to the successor corporation and
not to the Company or such Restricted Subsidiary or Guarantor, as the case may
be), and may exercise every right and power of the Company or such Restricted
Subsidiary or Guarantor under this Indenture with the same effect as if such
successor Person had been named as the Company or a Restricted Subsidiary or
Guarantor herein; provided, however, that the predecessor Person shall not be
relieved from the obligation to pay the Principal of, Interest and any other
amounts due on the Notes, except in the case of a sale of all or substantially
all assets that meets the requirements of Section 6.01 hereof.

 

ARTICLE 7.
DEFAULTS AND REMEDIES

 

Section 7.01.                Events of Default.

 

An “Event of Default” means any of the following events:

 

(a)           the Company’s (i) failure to cure a Conversion Failure by delivery
of the required number of shares of Common Stock within ten Business Days after
the applicable Conversion Date or (ii) notice, written or oral, to any Holder,
including by way of public announcement or through any of its agents, at any
time, of its intention not to comply with a request for conversion of any Notes
into shares of Common Stock that is tendered in accordance with the provisions
of this Indenture;

 

(b)           the Common Stock is not listed on any Eligible Market;

 

(c)           the Company defaults in the payment when due of Interest (whether
payable in cash or as Capitalized Interest) on the Notes and such default
continues for a period of 30 days;

 

(d)           the Company defaults in the payment when due of Principal of or
premium, if any, on the Notes when the same becomes due and payable at maturity,
upon redemption (including in connection with an offer to purchase) or
otherwise;

 

(e)           the Company or any of its Subsidiaries fails to comply with any of
the provisions of Section 5.07, 5.09, 5.10, 5,12, 5.15, or 6.01 hereof;

 

(f)            the occurrence of a Withdrawal Event;

 

85

--------------------------------------------------------------------------------


 

(g)           failure by the Company to give the Change of Control Notice
pursuant to Section 5.15, the Excess Proceeds Offer pursuant to Section 3.08 or
the Holder Optional Redemption Notice pursuant to Section 3.09;

 

(h)           the Company or any Guarantor fails to observe or perform any other
covenant, representation, warranty or other agreement in this Indenture (other
than a default specified in clauses (a) through (g) above), the Notes, the Note
Guarantees or the Collateral Documents for 30 days after notice to the Company
by the Trustee or the Holders of at least 25% in aggregate Principal Amount of
the Notes then outstanding voting as a single class;

 

(i)            a default occurs under any mortgage, indenture or instrument
under which there may be issued or by which there may be secured or evidenced
any Indebtedness for money borrowed by the Company or any of its Subsidiaries
(or the payment of which is guaranteed by the Company or any of its
Subsidiaries), whether such Indebtedness or Guarantee now exists, or is created
after the date of this Indenture, which default (i) is caused by a failure to
pay principal of, or interest or premium, if any, on such Indebtedness prior to
the expiration of the grace period provided in such Indebtedness on the date of
such default (a “Payment Default”); or (ii) results in the acceleration of such
Indebtedness prior to its express maturity and, in each case, the Principal
Amount of such Indebtedness, together with the Principal Amount of any other
such Indebtedness under which there has been a Payment Default or the maturity
of which has been so accelerated, aggregates $5.0 million or more;

 

(j)            a final judgment or final judgments for the payment of money are
entered by a court or courts of competent jurisdiction against the Company or
any of its Subsidiaries and such judgment or judgments remain undischarged,
unpaid or unstayed for a period (during which execution shall not be effectively
stayed) of 60 days, provided that the aggregate of all such undischarged
judgments exceeds $5.0 million;

 

(k)           except as otherwise permitted by this Indenture, any Note
Guarantee is held in any judicial proceeding to be unenforceable or invalid or
ceases for any reason to be in full force and effect, or any Guarantor, or any
Person acting on behalf of any Guarantor, denies or disaffirms its obligations
under its Note Guarantee;

 

(l)            except as otherwise permitted by this Indenture, the Pledge
Agreement, any Collateral Document is held in any judicial proceeding to be
unenforceable or invalid or ceases for any reason to be in full force and
effect; provided that it shall not be an Event of Default under this clause (i)
if the sole result is that any Lien purported to be granted on any Collateral,
individually or in the aggregate, having a Fair Market Value of not more than
$5.0 million, ceases to be an enforceable and perfected first priority Lien,
subject only to Permitted Liens;

 

(m)          except as otherwise permitted by this Indenture, any Lien purported
to be granted under the Pledge Agreement or any Collateral Document on any
Collateral having a Fair Market Value, individually or in the aggregate, in
excess of $5.0 million is held in any judicial proceeding not to be an
enforceable and perfected first priority Lien or ceases for any reason to be in
full force and effect, subject only to Permitted Liens;

 

86

--------------------------------------------------------------------------------


 

(n)           the Company, any of the Restricted Subsidiaries, any Significant
Subsidiary or any group of Subsidiaries that, taken as a whole, would constitute
a Significant Subsidiary, pursuant to or within the meaning of Bankruptcy Law:

 

(i)            commences a voluntary case,

 

(ii)           consents to the entry of an order for relief against it in an
involuntary case,

 

(iii)          consents to the appointment of a custodian, receiver, trustee,
assignee, liquidator or similar official under Bankruptcy Law of it or for all
or substantially all of its property,

 

(iv)          makes a general assignment for the benefit of its creditors, or
(v)  generally is not paying its debts as they become due; or

 

(o)           a court of competent jurisdiction enters an order or decree under
any Bankruptcy Law that:

 

(i)            is for relief against the Company, any of the Restricted
Subsidiaries, any Significant Subsidiary or any group of Subsidiaries that,
taken as a whole, would constitute a Significant Subsidiary, in an involuntary
case;

 

(ii)           appoints a custodian, receiver, trustee, assignee, liquidator or
similar official under Bankruptcy Law of the Company, any of the Restricted
Subsidiaries, any Significant Subsidiary or any group of Subsidiaries that,
taken as a whole, would constitute a Significant Subsidiary, or for all or
substantially all of the property of the Company, any of the Restricted
Subsidiaries, any Significant Subsidiary or any group of Subsidiaries that,
taken as a whole, would constitute a Significant Subsidiary; or

 

(iii)          orders the liquidation of the Company, any of the Restricted
Subsidiaries, any Significant Subsidiary or any group of Subsidiaries that,
taken as a whole, would constitute a Significant Subsidiary, and the order or
decree remains unstayed and in effect for 60 consecutive days.

 

Section 7.02.                Acceleration.

 

If any Event of Default (other than an Event of Default specified in clause (n)
or (o) of Section 7.01 hereof with respect to the Company, any of the Restricted
Subsidiaries, any Significant Subsidiary or any group of Subsidiaries that,
taken as a whole, would constitute a Significant Subsidiary, occurs and is
continuing, the Trustee or the Holders of at least 25% in Principal Amount of
the then outstanding Notes may declare all the Notes plus any remaining LC
Amount to be due and payable immediately (the “Event of Default Redemption
Price”). Upon any such declaration, the Notes plus any remaining LC Amount shall
become due and payable immediately. Notwithstanding the foregoing, if an Event
of Default specified in clause (n) or (o) of Section 7.01 hereof occurs with
respect to the Company, any of the Restricted Subsidiaries, any Significant
Subsidiary or any group of Subsidiaries that, taken as a whole, would constitute
a Significant Subsidiary, all outstanding Notes plus any remaining LC Amount
shall be due and payable immediately without further action or notice.

 

87

--------------------------------------------------------------------------------


 

The Majority Holders by written notice to the Trustee may on behalf of all of
the Holders rescind an acceleration and its consequences if the rescission would
not conflict with any judgment or decree and if all existing Events of Default
(except nonpayment of Principal, Interest or premium that has become due solely
because of the acceleration) have been cured or waived.

 

Section 7.03.                Other Remedies.

 

If an Event of Default occurs and is continuing, the Trustee may pursue any
available remedy to collect the payment of Principal, premium, if any, and
Interest on the Notes or to enforce the performance of any provision of the
Notes or this Indenture.

 

The Trustee may maintain a proceeding even if it does not possess any of the
Notes or does not produce any of them in the proceeding. A delay or omission by
the Trustee or any Holder of a Note in exercising any right or remedy accruing
upon an Event of Default shall not impair the right or remedy or constitute a
waiver of or acquiescence in the Event of Default. All remedies are cumulative
to the extent permitted by law.

 

Notwithstanding the foregoing, the sole remedy for an Event of Default relating
to the failure by the Company to comply with the provisions of Section 5.03
shall, for the first 120 days after the occurrence of such an Event of Default,
consist exclusively of the right to receive special interest (“Special
Interest”) on the Notes at an annual rate equal to 1.00% of the principal amount
of the Notes. Such Special Interest shall be paid semi-annually in arrears, with
the first semi-annual payment due of the first Interest Payment Date following
the date on which such Special Interest began to accrue on the Notes. Special
Interest shall accrue on all Outstanding Notes from and including the date on
which an Event of Default relating to a failure to comply with the provisions of
Section 5.03 shall first occur to but not including the 120th day thereafter (or
such earlier date on which such Event of Default shall have been cured or
waived). On such 120th day (or earlier, if the Event of Default relating to the
failure to comply with Section 5.03 is cured or waived prior to such 120th day),
such Special Interest shall cease to accrue and, if the Event of Default
relating to the failure to comply with Section 5.03 shall not have been cured or
waived prior to such 120th day, the Notes shall be subject to acceleration as
provided in Section 7.02. The provisions of this paragraph shall not affect the
rights of holders in the event of the occurrence of any other Event of Default.
Upon the occurrence of an Event of Default giving rise to the obligation to pay
Special Interest, all references herein to interest accrued or payable of any
date shall include any Special Interest accrued or payable as of such dates as
provided in this Section 7.03.

 

Section 7.04.                Waiver of Past Defaults.

 

The Majority Holders by notice to the Trustee may on behalf of the Holders of
all of the Notes waive an existing Default and its consequences hereunder,
except (a) a Default or Event of Default described in clauses (n) or (o) of
Section 7.01 or (b) in respect of a covenant or provision hereof which under
Section 10.02 cannot be modified or amended without the consent of the Holder of
each outstanding Note affected. Upon any such waiver, such Default shall cease
to exist, and any Event of Default arising therefrom shall be deemed to have
been cured for every

 

88

--------------------------------------------------------------------------------


 

purpose of this Indenture; but no such waiver shall extend to any subsequent or
other Default or impair any right consequent thereon.

 

Section 7.05.                Control by Majority.

 

Subject to Section 8.02(f), the Majority Holders shall have the right to direct
the time, method and place of conducting any proceeding for any remedy available
to the Trustee or exercising any trust or power conferred on the Trustee,
provided that:  (a) such direction shall not be in conflict with any rule of
law, this Indenture or the Pledge Agreement; (b) the Trustee may take any other
action deemed proper by the Trustee which is not inconsistent with such
direction; and (c) the Trustee may refuse to follow any direction that conflicts
with law or that the Trustee determines may involve the Trustee in personal
liability or may be prejudicial to the rights of the Holders of Notes.

 

Section 7.06.                Limitation on Suits.

 

No Holder shall have any right to institute any proceeding, judicial or
otherwise, in respect of this Indenture, or for the appointment of a receiver or
trustee, or for any other remedy hereunder (other than in the case of an Event
of Default specified in clause (m) or (n) of Section 7.01), unless:

 

(a)           the Holder of a Note gives to the Trustee written notice of a
continuing Event of Default;

 

(b)           the Holders of at least 25% in Principal Amount of the then
outstanding Notes make a written request to the Trustee to pursue the remedy;

 

(c)           such Holder of a Note or Holders of Notes offer and, if requested,
provide to the Trustee indemnity reasonably satisfactory to the Trustee against
any loss, liability or expense;

 

(d)           the Trustee does not comply with the request within 60 days after
receipt of the request and the offer and, if requested, the provision of
indemnity; and

 

(e)           during such 60-day period the Majority Holders do not give the
Trustee a direction inconsistent with the request.

 

No one or more Holders shall have any right in any manner whatever by virtue of,
or by availing itself of, any provision of this Indenture to affect, disturb or
prejudice the rights of any other Holders, or to obtain or to seek to obtain
priority or preference over any other Holders or to enforce any right under this
Indenture, except in the manner herein provided and for the equal and ratable
benefit of all the Holders.

 

Section 7.07.                Unconditional Rights of Holders of Notes to Receive
Payment.

 

Notwithstanding any other provision of this Indenture, the right of any Holder
to receive payment of the Principal, the Redemption Price, or Interest, in
respect of the Notes held by such Holder, on or after the respective due dates
expressed in the Notes or any Redemption Date, as applicable, and to convert the
Notes in accordance with Article 6, or to bring suit for the

 

89

--------------------------------------------------------------------------------


 

enforcement of any such payment on or after such respective dates or the right
to convert, shall not be impaired or affected adversely without the consent of
such Holder.

 

Section 7.08.                Collection Suit by Trustee.

 

If an Event of Default specified in Section 7.01(c) or (d) occurs and is
continuing, the Trustee is authorized to recover judgment in its own name and as
trustee of an express trust against the Company and the Subsidiaries for the
whole amount of Principal of, premium, if any, Redemption Price, Interest and
any other amounts remaining unpaid on the Notes and interest on overdue
principal and, to the extent lawful, interest and such further amount as shall
be sufficient to cover the costs and expenses of collection, including the
reasonable compensation, expenses, disbursements and advances of the Trustee,
its agents and counsel.

 

Section 7.09.                Trustee May File Proofs of Claim.

 

The Trustee is authorized to file such proofs of claim and other papers or
documents as may be necessary or advisable in order to have the claims of the
Trustee (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Trustee, its agents and counsel) and the
Holders of the Notes allowed in any judicial proceedings relative to the Company
(or any other obligor upon the Notes and the Note Guarantees, including the
Guarantors), its creditors or its property and shall be entitled and empowered
to collect, receive and distribute any money or other property payable or
deliverable on any such claims and any custodian in any such judicial proceeding
is hereby authorized by each Holder to make such payments to the Trustee, and in
the event that the Trustee shall consent to the making of such payments directly
to the Holders, to pay to the Trustee any amount due to it for the reasonable
compensation, expenses, disbursements and advances of the Trustee, its agents
and counsel, and any other amounts due the Trustee under Section 8.07 hereof. To
the extent that the payment of any such compensation, expenses, disbursements
and advances of the Trustee, its agents and counsel, and any other amounts due
the Trustee under Section 8.07 hereof out of the estate in any such proceeding,
shall be denied for any reason, payment of the same shall be secured by a Lien
on, and shall be paid out of, any and all distributions, dividends, money,
securities and other properties that the Holders may be entitled to receive in
such proceeding whether in liquidation or under any plan of reorganization or
arrangement or otherwise. Nothing herein contained shall be deemed to authorize
the Trustee to authorize or consent to or accept or adopt on behalf of any
Holder any plan of reorganization, arrangement, adjustment or composition
affecting the Notes or the rights of any Holder, or to authorize the Trustee to
vote in respect of the claim of any Holder in any such proceeding.

 

Section 7.10.                Priorities.

 

If the Trustee collects any money pursuant to this Article 7, it shall pay out
the money in the following order:

 

First:  to the Trustee, its agents and attorneys for amounts due under Section
8.07 hereof, including payment of all compensation, expense and liabilities
incurred, and all advances made, by the Trustee and the costs and expenses of
collection;

 

90

--------------------------------------------------------------------------------


 

Second:  to Holders of Notes for amounts due and unpaid on the Notes for
principal, premium, if any, and interest, ratably, without preference or
priority of any kind, according to the amounts due and payable on the Notes for
Principal, premium, if any, Interest and any other amounts due, respectively;
and

 

Third:  to the Company or to such party as a court of competent jurisdiction
shall direct.

 

The Trustee may fix a record date and payment date for any payment to Holders of
Notes pursuant to this Section 7.10.

 

Section 7.11.                Undertaking for Costs.

 

In any suit for the enforcement of any right or remedy under this Indenture or
in any suit against the Trustee for any action taken or omitted by it as
Trustee, in either case in respect of the Notes, a court may require any party
litigant in such suit to file an undertaking to pay the costs of the suit, and
the court may assess reasonable costs, including reasonable attorney’s fees, and
expenses, against any party litigant in the suit having due regard to the merits
and good faith of the claims or defenses made by the party litigant; but the
provisions of this Section 7.11 shall not apply to any suit instituted by the
Company, to any suit instituted by the Trustee, to any suit instituted by any
Holder, or group of Holders, holding in the aggregate more than 10% in aggregate
Principal Amount of the outstanding Notes, or to any suit instituted by any
Holder for the enforcement of the payment of the Principal Amount or Interest,
on any Note on or after the Stated Maturity of such Note or applicable
Redemption Price on or after the applicable Redemption Date. This Section 7.11
shall be in lieu of Section 315(e) of the Trust Indenture Act and such Section
315(e) is hereby expressly excluded from this Indenture, as permitted by the
Trust Indenture Act.

 

Section 7.12.                Waiver of Stay or Extension of Laws.

 

The Company covenants (to the extent that it may lawfully do so) that it will
not at any time insist upon, or plead, or in any manner whatsoever claim or take
the benefit or advantage of, any stay, or extension law wherever enacted, now or
at any time hereafter in force, which may affect the covenants or the
performance of this Indenture; and the Company (to the extent that it may
lawfully do so) hereby expressly waives all benefit or advantage of any such law
and covenants that it will not hinder, delay or impede the execution of any
power herein granted to the Trustee, but will suffer and permit the execution of
every such power as though no such law had been enacted.

 

ARTICLE 8.
TRUSTEE

 

Section 8.01.                Duties of Trustee.

 

(a)           If an Event of Default has occurred and is continuing, the Trustee
shall exercise such of the rights and powers vested in it by this Indenture and
the Collateral Documents, and use the same degree of care and skill in its
exercise, as a prudent person would exercise or use under the circumstances in
the conduct of such person’s own affairs.

 

91

--------------------------------------------------------------------------------


 

(b)           The duties and responsibilities of the Trustee shall be as
provided by the TIA. Except during the continuance of an Event of Default:

 

(i)            the duties of the Trustee shall be determined solely by the
express provisions of this Indenture, the Pledge Agreement and the Collateral
Documents, and the Trustee need perform only those duties that are specifically
set forth in this Indenture, the Pledge Agreement and the Collateral Documents,
and no others, and no implied covenants or obligations shall be read into this
Indenture, the Pledge Agreement and the Collateral Documents, against the
Trustee; and

 

(ii)           in the absence of bad faith on its part, the Trustee may
conclusively rely, as to the truth of the statements and the correctness of the
opinions expressed therein, upon certificates or opinions furnished to the
Trustee and conforming to the requirements of this Indenture, the Pledge
Agreement and the Collateral Documents. However, the Trustee shall examine the
certificates and opinions to determine whether or not they conform to the
requirements of this Indenture, the Pledge Agreement and the Collateral
Documents.

 

(c)           The Trustee may not be relieved from liabilities for its own
negligent action, its own negligent failure to act, or its own willful
misconduct, except that:

 

(i)            this paragraph does not limit the effect of paragraph (b) of this
Section 8.01(c);

 

(ii)           the Trustee shall not be liable for any error of judgment made in
good faith by a Responsible Officer, unless it is proved that the Trustee was
negligent in ascertaining the pertinent facts; and

 

(iii)          the Trustee shall not be liable with respect to any action it
takes or omits to take in good faith in accordance with a direction received by
it pursuant to Section 7.05 hereof.

 

(d)           Whether or not therein expressly so provided, every provision of
this Indenture that in any way relates to the Trustee is subject to paragraphs
(a), (b), and (c) of this Section 8.01(c).

 

(e)           No provision of this Indenture shall require the Trustee to expend
or risk its own funds or incur any liability. The Trustee shall be under no
obligation to exercise any of its rights and powers under this Indenture at the
request of any Holder, unless such Holder shall have offered to the Trustee
security and indemnity satisfactory to it against any loss, liability or
expense.

 

(f)            The Trustee shall not be liable for interest on any money
received by it except as the Trustee may agree in writing with the Company.
Money held in trust by the Trustee need not be segregated from other funds
except to the extent required by law.

 

92

--------------------------------------------------------------------------------


 

Section 8.02.                Rights of Trustee.

 

(a)           The Trustee may conclusively rely upon any document believed by it
to be genuine and to have been signed or presented by the proper Person. The
Trustee need not investigate any fact or matter stated in the document.

 

(b)           Before the Trustee acts or refrains from acting, it may require an
Officers’ Certificate or an Opinion of Counsel or both. The Trustee shall not be
liable for any action it takes or omits to take in good faith in reliance on
such Officers’ Certificate or Opinion of Counsel. The Trustee may consult with
counsel of its selection and the advice of such counsel or any Opinion of
Counsel shall be full and complete authorization and protection from liability
in respect of any action taken, suffered or omitted by it hereunder in good
faith and in reliance thereon.

 

(c)           The Trustee may act through its attorneys and agents and shall not
be responsible for the misconduct or negligence of any agent appointed with due
care.

 

(d)           The Trustee shall not be liable for any action it takes or omits
to take in good faith that it believes to be authorized or within the rights or
powers conferred upon it by this Indenture.

 

(e)           Unless otherwise specifically provided in this Indenture, any
demand, request, direction or notice from the Company or a Guarantor shall be
sufficient if signed by an Officer of the Company or such Guarantor.

 

(f)            The Trustee shall be under no obligation to exercise any of the
rights or powers vested in it by this Indenture at the request or discretion of
any of the Holders unless such Holders shall have offered to the Trustee
reasonable security or indemnity against the costs, expenses and liabilities
that might be incurred by it in compliance with such request or direction.

 

(g)           The Trustee shall not be deemed to have notice of any Default or
Event of Default unless a Responsible Officer of the Trustee has actual
knowledge thereof or unless written notice of any event which is in fact such a
Default or Event of Default is received by the Trustee at the Corporate Trust
Office of the Trustee, and such notice references the Notes and this Indenture.

 

(h)           The rights, privileges, immunities and benefits given to the
Trustee, including without limitation, its right to be indemnified, are extended
to, and shall be enforceable by, the Trustee in each of its capacities
hereunder, and each agent, custodian and other person employed to act hereunder.

 

(i)            The Trustee may request that the Company deliver an Officers’
Certificate setting forth the names of individuals and/or titles of officers
authorized at such time to take specified actions pursuant to the Indenture,
which Officers’ Certificate may be signed by any person authorized to sign an
Officers’ Certificate, including any person specified as to authorized in any
such certificate previously delivered and not suspended.

 

93

--------------------------------------------------------------------------------


 

Section 8.03.                Individual Rights of Trustee.

 

The Trustee in its individual or any other capacity may become the owner or
pledgee of Notes and may otherwise deal with the Company or any Affiliate of the
Company with the same rights it would have if it were not Trustee. However, in
the event that the Trustee acquires any conflicting interest it must eliminate
such conflict within 90 days, apply to the SEC for permission to continue as
trustee or resign. Any Agent may do the same with like rights and duties. The
Trustee is also subject to Sections 8.10 and 8.11 hereof.

 

Section 8.04.                Trustee’s Disclaimer.

 

The Trustee shall not be responsible for and makes no representation as to the
validity or adequacy of this Indenture, the Collateral Documents, the Collateral
or the Notes, it shall not be accountable for the Company’s use of the proceeds
from the Notes or any money paid to the Company or upon the Company’s direction
under any provision of this Indenture, it shall not be responsible for the use
or application of any money received by any Paying Agent other than the Trustee,
and it shall not be responsible for any statement or recital herein or any
statement in the Notes or any other document in connection with the sale of the
Notes or pursuant to this Indenture other than its certificate of
authentication.

 

Section 8.05.                Notice of Defaults.

 

If a Default or Event of Default occurs and is continuing and if it is known to
the Trustee, the Trustee shall mail to Holders of Notes a notice of the Default
or Event of Default within 90 days after it knows of such Default or Event of
Default. Except in the case of a Default or Event of Default in payment of
Principal of, premium, if any, Interest or any other amounts due on any Note,
the Trustee may withhold the notice if and so long as a committee of its
Responsible Officers in good faith determines that withholding the notice is in
the interests of the Holders of the Notes.

 

Section 8.06.                Reports by Trustee to Holders of the Notes.

 

Within 60 days after each July 15 beginning with the July 15 following the date
of this Indenture, and for so long as Notes remain outstanding, the Trustee
shall mail to the Holders of the Notes a brief report dated as of such reporting
date that complies with TIA § 313(a) (but if no event described in TIA § 313(a)
has occurred within the twelve months preceding the reporting date, no report
need be transmitted). The Trustee also shall comply with TIA § 313(b)(2). The
Trustee shall also transmit by mail all reports as required by TIA § 313(c).

 

A copy of each report at the time of its mailing to the Holders of Notes shall
be mailed to the Company and filed with the SEC and each stock exchange on which
the Notes are listed in accordance with TIA § 313 (d). The Company shall
promptly notify the Trustee when the Notes are listed on any stock exchange.

 

Section 8.07.                Compensation and Indemnity.

 

The Company shall pay to the Trustee from time to time compensation for its
acceptance of this Indenture and services hereunder as shall be agreed in
writing by the Company and the

 

94

--------------------------------------------------------------------------------


 

Trustee. The Trustee’s compensation shall not be limited by any law on
compensation of a trustee of an express trust. The Company shall reimburse the
Trustee promptly upon request for all reasonable disbursements, advances and
expenses incurred or made by it in addition to the compensation for its
services. Such expenses shall include the reasonable compensation, disbursements
and expenses of the Trustee’s agents and counsel.

 

The Company shall indemnify the Trustee against any and all losses, liabilities,
damages, claims or expenses incurred by it arising out of or in connection with
the acceptance or administration of its duties under this Indenture, including
the costs and expenses of enforcing this Indenture against the Company
(including this Section 8.07) and defending itself against any claim (whether
asserted by the Company or any Holder or any other person) or liability in
connection with the exercise or performance of any of its powers or duties
hereunder, except to the extent any such loss, liability or expense may be
attributable to its gross negligence, willful misconduct or bad faith. The
Trustee shall notify the Company promptly of any claim for which it may seek
indemnity. Failure by the Trustee to so notify the Company shall not relieve the
Company of its obligations hereunder. The Company shall defend the claim and the
Trustee shall cooperate in the defense. The Trustee may have separate counsel
and the Company shall pay the reasonable fees and expenses of such counsel. The
Company need not pay for any settlement made without its consent, which consent
shall not be unreasonably withheld.

 

The obligations of the Company under this Section 8.07 shall survive the
satisfaction and discharge of this Indenture and the resignation or removal of
the Trustee.

 

To secure the Company’s payment obligations in this Section, the Trustee shall
have a Lien prior to the Notes on all money or property held or collected by the
Trustee, except that held in trust to pay Principal and Interest on particular
Notes. Such Lien shall survive the satisfaction and discharge of this Indenture.

 

When the Trustee incurs expenses or renders services after an Event of Default
specified in Section 7.01 (n) or (o) hereof occurs, the expenses and the
compensation for the services (including the fees and expenses of its agents and
counsel) are intended to constitute expenses of administration under any
Bankruptcy Law.

 

The Trustee shall comply with the provisions of TIA § 313(b)(2) to the extent
applicable.

 

Section 8.08.                Replacement of Trustee.

 

A resignation or removal of the Trustee and appointment of a successor Trustee
shall become effective only upon the successor Trustee’s acceptance of
appointment and taking of office as provided in this Section.

 

The Trustee may resign in writing at any time and be discharged from the trust
hereby created by so notifying the Company. The Majority Holders may remove the
Trustee by so notifying the Trustee and the Company in writing. The Company may
remove the Trustee if:

 

(a)           the Trustee fails to comply with Section 8.10 hereof;

 

95

--------------------------------------------------------------------------------


 

(b)           the Trustee is adjudged a bankrupt or an insolvent or an order for
relief is entered with respect to the Trustee under any Bankruptcy Law;

 

(c)           a custodian, receiver, trustee, assignee, liquidator or similar
official under Bankruptcy Law or public officer takes charge of the Trustee or
its property; or

 

(d)           the Trustee becomes incapable of acting.

 

If the Trustee resigns or is removed or if a vacancy exists in the office of
Trustee for any reason, the Company shall promptly appoint a successor Trustee.
Within one year after the successor Trustee takes office, the Majority Holders
may appoint a successor Trustee to replace the successor Trustee appointed by
the Company.

 

If a successor Trustee does not take office within 60 days after the retiring
Trustee resigns or is removed, the retiring Trustee, the Company, or the Holders
of at least 10% in Principal Amount of the then outstanding Notes may petition
any court of competent jurisdiction, at the expense of the Company, for the
appointment of a successor Trustee.

 

If the Trustee, after written request by any Holder who has been a Holder for at
least six months, fails to comply with Section 8.10, such Holder may petition
any court of competent jurisdiction for the removal of the Trustee and the
appointment of a successor Trustee.

 

A successor Trustee shall deliver a written acceptance of its appointment to the
retiring Trustee and to the Company. Thereupon, the resignation or removal of
the retiring Trustee shall become effective, and the successor Trustee shall
have all the rights, powers and duties of the Trustee under this Indenture. The
successor Trustee shall mail a notice of its succession to Holders. The retiring
Trustee shall promptly transfer all property held by it as Trustee to the
successor Trustee, provided all sums owing to the Trustee hereunder have been
paid and subject to the Lien provided for in Section 8.07 hereof.
Notwithstanding replacement of the Trustee pursuant to this Section 8.08, the
Company’s obligations under Section 8.07 hereof shall continue for the benefit
of the retiring Trustee.

 

Section 8.09.                Successor Trustee by Merger, etc.

 

If the Trustee consolidates, merges or converts into, or transfers all or
substantially all of its corporate trust business to, another corporation, the
successor corporation without any further act shall be the successor Trustee;
provided, that such successor corporation shall otherwise be eligible and
qualified under this Article 8.

 

Section 8.10.                Eligibility; Disqualification.

 

There shall at all times be a Trustee hereunder that is a corporation organized
and doing business under the laws of the United States of America or of any
state thereof that is authorized under such laws to exercise corporate trustee
power, that is subject to supervision or examination by federal or state
authorities and that has a combined capital and surplus of at least $ 100
million as set forth in its most recent published annual report of condition.

 

96

--------------------------------------------------------------------------------


 

This Indenture shall always have a Trustee who satisfies the requirements of TIA
§ 310(a)(l), (2) and (5). The Trustee is subject to TIA § 310(b).

 

Section 8.11.                Preferential Collection of Claims Against Company.

 

The Trustee is subject to TIA § 311 (a), excluding any creditor relationship
listed in TIA § 311 (b). A Trustee who has resigned or been removed shall be
subject to TIA § 31I (a) to the extent indicated therein.

 

ARTICLE 9.

COVENANT DEFEASANCE

 

Section 9.01.                Option to Effect Covenant Defeasance.

 

The Company may, at the option of its Board of Directors evidenced by a
resolution set forth in an Officers’ Certificate, at any time, elect to have
Section 9.02 hereof be applied to all outstanding Notes and all obligations of
the Guarantors discharged with respect to the Note Guarantees upon compliance
with the conditions set forth below in this Article 9.

 

Section 9.02.                Covenant Defeasance.

 

Upon the Company’s exercise under Section 9.01 hereof of the option applicable
to this Section 9.02, the Company and the Guarantors shall, subject to the
satisfaction of the conditions set forth in Section 9.03 hereof, be released
from its obligations under the covenants contained in Sections 5.07, 5.08, 5.09,
5.10, 5.11, 5.12, 5.13, 5.15, 5.16, 5.17, 5.18, 5.19 and 5.20 hereof and Section
6.01 hereof with respect to the outstanding Notes on and after the date the
conditions set forth in Section 9.03 are satisfied (hereinafter, “Covenant
Defeasance”), and the Notes shall thereafter be deemed not “outstanding” for the
purposes of any direction, waiver, consent or declaration or act of Holders (and
the consequences of any thereof) in connection with such covenants, but shall
continue to be deemed “outstanding” for all other purposes hereunder (it being
understood that such Notes shall not be deemed outstanding for accounting
purposes). For this purpose, Covenant Defeasance means that, with respect to the
outstanding Notes, the Company may omit to comply with and shall have no
liability in respect of any term, condition or limitation set forth in any such
covenant, whether directly or indirectly, by reason of any reference elsewhere
herein to any such covenant or by reason of any reference in any such covenant
to any other provision herein or in any other document and such omission to
comply shall not constitute a Default or an Event of Default under Section 7.01
hereof, but, except as specified above, the remainder of this Indenture and such
Notes shall be unaffected thereby. In addition, upon the Company’s exercise
under Section 9.01 hereof of the option applicable to this Section 9.02 hereof,
subject to the satisfaction of the conditions set forth in Section 9.03 hereof,
Sections 7.01(c) through 7.01(j) hereof shall not constitute Events of Default.

 

Section 9.03.                Conditions to Covenant Defeasance.

 

The following shall be the conditions to the application of Section 9.02 hereof
to the outstanding Notes:

 

97

--------------------------------------------------------------------------------


 

(a)           the Company must irrevocably deposit with the Trustee, in trust,
for the benefit of the Holders, cash in United States dollars, non-callable
Government Securities, or a combination thereof, in such amounts as will be
sufficient, in the opinion of a nationally recognized investment bank, appraisal
firm or firm of independent public accountants, to pay the principal of,
premium, if any, and interest on the outstanding Notes on the stated date for
payment thereof;

 

(b)           the Company shall have delivered to the Trustee an Opinion of
Counsel in the United States reasonably acceptable to the Trustee confirming
that the Holders of the outstanding Notes will not recognize income, gain or
loss for federal income tax purposes as a result of such Covenant Defeasance and
will be subject to federal income tax on the same amounts, in the same manner
and at the same times as would have been the case if such Covenant Defeasance
had not occurred;

 

(c)           no Default or Event of Default shall have occurred and be
continuing on the date of such deposit (other than a Default or Event of Default
resulting from the incurrence of Indebtedness all or a portion of the proceeds
of which will be used to defease the Notes pursuant to this Article 9
concurrently with such incurrence) or insofar as Sections 7.0l(k) or 7.01(1)
hereof is concerned, at any time in the period ending on the 91st day after the
date of deposit;

 

(d)           such Covenant Defeasance shall not result in a breach or violation
of, or constitute a default under, any material agreement or instrument (other
than this Indenture) to which the Company or any Guarantor is a party or by
which the Company or any Guarantor is bound;

 

(e)           the Company shall have delivered to the Trustee an Opinion of
Counsel (which may be subject to customary exceptions) to the effect that on the
91st day following the deposit, the trust funds will not be subject to the
effect of any applicable bankruptcy, insolvency, reorganization or similar laws
affecting creditors’ rights generally;

 

(f)            the Company shall have delivered to the Trustee an Officers’
Certificate stating that the deposit was not made by the Company with the intent
of preferring the Holders over any other creditors of the Company or with the
intent of defeating, hindering, delaying or defrauding any other creditors of
the Company; and

 

(h)           the Company shall have delivered to the Trustee an Officers’
Certificate and an Opinion of Counsel, each stating that all conditions
precedent provided for or relating to the Covenant Defeasance have been complied
with.

 

Section 9.04.                Deposited Money and Government Securities to be
Held in Trust; Other Miscellaneous Provisions.

 

Subject to Section 9.05 hereof, all money and non-callable Government Securities
(including the proceeds thereof) deposited with the Trustee (or other qualifying
trustee, collectively for purposes of this Section 9.04, the “Trustee”) pursuant
to Section 9.03 hereof in respect of the outstanding Notes shall be held in
trust and applied by the Trustee, in accordance with the provisions of such
Notes and this Indenture, to the payment, either directly or through any Paying
Agent (including the Company acting as Paying Agent) as the Trustee may
determine, to the Holders of such Notes of all sums due and to become due
thereon in respect of principal,

 

98

--------------------------------------------------------------------------------


 

premium, if any, and interest, but such money need not be segregated from other
funds except to the extent required by law.

 

The Company and Guarantors shall pay and indemnify the Trustee against any tax,
fee or other charge imposed on or assessed against the cash or non-callable
Government Securities deposited pursuant to Section 9.03 hereof or the principal
and interest received in respect thereof other than any such tax, fee or other
charge which by law is for the account of the Holders of the outstanding Notes.

 

Anything in this Article 9 to the contrary notwithstanding, the Trustee shall
deliver or pay to the Company from time to time upon the request of the Company
any money or non-callable Government Securities held by it as provided in
Section 9.03 hereof which, in the opinion of a nationally recognized firm of
independent public accountants expressed in a written certification thereof
delivered to the Trustee (which may be the opinion delivered under Section
9.03(a) hereof), are in excess of the amount thereof that would then be required
to be deposited to effect an equivalent Legal Defeasance or Covenant Defeasance.

 

Section 9.05.                Repayment to Company.

 

Any money deposited with the Trustee or any Paying Agent, or then held by the
Company, in trust for the payment of the principal of, premium, if any, or
interest on any Note and remaining unclaimed for two years after such principal,
and premium, if any, or interest has become due and payable shall be paid to the
Company on its request or (if then held by the Company) shall be discharged from
such trust; and the Holder of such Note shall thereafter look only to the
Company for payment thereof, and all liability of the Trustee or such Paying
Agent with respect to such trust money, and all liability of the Company as
trustee thereof, shall thereupon cease; provided, however, that the Trustee or
such Paying Agent, before being required to make any such repayment, may at the
expense of the Company cause to be published once, in the New York Times and The
Wall Street Journal (national edition), notice that such money remains unclaimed
and that, after a date specified therein, which shall not be less than 30 days
from the date of such notification or publication, any unclaimed balance of such
money then remaining will be repaid to the Company.

 

ARTICLE 10.
AMENDMENT, SUPPLEMENT AND WAIVER

 

Section 10.01.              Without Consent of Holders of Notes.

 

Notwithstanding Section 10.02 of this Indenture, the Company, the Guarantors and
the Trustee may amend or supplement this Indenture, the Note Guarantees or the
Notes without the consent of any Holder of a Note:

 

(a)           to cure any ambiguity, defect or inconsistency; provided, however,
that such cure does not, in the good faith option of the Board of Directors,
adversely affect the interests of the Holders in any material respect;

 

99

--------------------------------------------------------------------------------


 

(b)           to provide for uncertificated Notes in addition to or in place of
certificated Notes or to alter the provisions of Article 2 hereof (including the
related definitions) in a manner that does not materially adversely affect any
Holder;

 

(c)           to provide for the assumption of the Company’s or a Guarantor’s
obligations to the Holders of the Notes under the Indenture, the Notes and the
Note Guarantee by a successor to the Company or a Guarantor pursuant to Article
6 or Article 12 hereof;

 

(d)           to make any change that would provide any additional rights or
benefits to the Holders of the Notes or that does not adversely affect the legal
rights hereunder or under, the Notes, the Note Guarantees, the Pledge Agreement
and the Collateral Documents of any Holder of the Note;

 

(e)           to comply with requirements of the SEC in order to effect or
maintain the qualification of this Indenture under the TIA; or

 

(f)            to allow any Guarantor to execute a supplemental indenture and/or
a Note Guarantee with respect to the Notes.

 

In determining whether the Holders of the required Principal Amount of Notes
have concurred in any direction, waiver or consent under this Indenture, Notes
owned by the Company, or by any Person directly or indirectly controlling or
controlled by or under direct or indirect common control with the Company, shall
be considered as though not outstanding; provided, however, that no Holder shall
be deemed to be directly or indirectly controlling or controlled by or under
direct or indirect common control with the Company solely by reason of ownership
of such Notes. A change in a defined term used in this Section shall be deemed
to be a change to this Section.

 

Upon the request of the Company accompanied by a resolution of its Board of
Directors authorizing the execution of any such amended or supplemental
Indenture, and upon receipt by the Trustee of the documents described in Section
8.02 hereof, the Trustee shall join with the Company and the Guarantors in the
execution of any amended or supplemental Indenture authorized or permitted by
the terms of this Indenture and to make any further appropriate agreements and
stipulations that may be therein contained, but the Trustee shall not be
obligated to enter into such amended or supplemental Indenture that affects its
own rights, duties or immunities under this Indenture or otherwise.

 

Section 10.02.              With Consent of Holders of Notes.

 

Except as provided below in this Section 10.02, the Company and the Trustee may
amend or supplement this Indenture (including Sections 3.08, 5.10 and 5.15
hereof), the Note Guarantees, the Notes, the Pledge Agreement and any Collateral
Document with the consent of the Majority Holders voting as a single class
(including consents obtained in connection with a tender offer or exchange offer
for, or purchase of, the Notes), and, subject to Sections 7.04 and 7.07 hereof,
any existing Default or Event of Default (other than a Default or Event of
Default in the payment of the Principal of, premium, if any, Interest or any
other amounts due on the Notes, except a payment default resulting from an
acceleration that has been rescinded) or compliance with any provision of this
Indenture, the Note Guarantees, the Notes, the Pledge Agreement and

 

100

--------------------------------------------------------------------------------


 

any Collateral Document may be waived with the consent of the Majority Holders
voting as a single class (including consents obtained in connection with a
tender offer or exchange offer for, or purchase of, the Notes).

 

After an amendment, supplement or waiver under this Section becomes effective,
the Company shall mail to the Holders of Notes affected thereby a notice briefly
describing the amendment, supplement or waiver. Any failure of the Company to
mail such notice, or any defect therein, shall not, however, in any way impair
or affect the validity of any such amended or supplemental Indenture, Notes,
Note Guarantees, Pledge Agreement or Collateral Document or waiver. Subject to
Sections 7.04 and 7.07 hereof, the Majority Holders voting as a single class may
waive compliance in a particular instance by the Company with any provision of
this Indenture or the Notes, the Note Guarantees, the Pledge Agreement or any
Collateral Document. Notwithstanding anything in this Indenture to the contrary,
without the consent of each Holder affected, an amendment or waiver under this
Section 10.02 may not (with respect to any Notes held by a non-consenting
Holder):

 

(a)           reduce the principal amount of Notes whose Holders must consent to
an amendment, supplement or waiver;

 

(b)           reduce the Principal of, Redemption Price of, Interest, premium,
or any other amounts due hereunder or change the fixed maturity of any Note or
alter or waive any of the provisions with respect to the redemption of the Notes
except as provided above with respect to Sections 3.08, 3.09, 5.10 and 5.15
hereof;

 

(c)           reduce the rate of or change the time for payment of Interest,
including Late Charges, on any Note;

 

(d)           waive a Default or Event of Default in the payment of Principal of
or premium, if any, Interest or any other amounts due on the Notes (except a
rescission of acceleration of the Notes by the Majority Holders and a waiver of
the payment default that resulted from such acceleration);

 

(e)           make any Note payable in money or currency other than that stated
in the Notes;

 

(f)            make any change in the provisions of this Indenture relating to
waivers of past Defaults or the rights of Holders of Notes to receive payments
of Principal or Interest or premium, if any, or any other amounts due on the
Notes;

 

(g)           make any change in Section 7.04 or 7.07 hereof or in the foregoing
amendment and waiver provisions of Section 10.01 or this Section 10.02;

 

(h)           impair the right to institute suit for the enforcement of any
payment on or with respect to, or conversion of, any Note;

 

(i)            modify the Company’s obligation to purchase Notes at the option
of Holders or the Company’s right to redeem the Notes, in a manner adverse to
the Holders;

 

101

--------------------------------------------------------------------------------


 

(j)            make any change that adversely affects the redemption option of
Holders upon a Change of Control;

 

(k)           reduce the percentage in aggregate Principal Amount of Notes
outstanding necessary to modify or amend this Indenture or to waive any past
default;

 

(l)            modify the provisions in Section 3.01 in any manner adverse to
Holders;

 

(m)          reduce the quorum or voting requirements under this Indenture;

 

(n)           modify in any manner the calculation of the Interest Make-Whole or
Redemption Price; or

 

(o)           change the ranking of the Notes in a manner adverse to the
Holders;

 

(p)           release any Pledged Collateral from the Liens of the Pledge
Agreement and/or the Collateral Documents, except as contemplated by the Pledge
Agreement and/or the Collateral Documents;

 

(q)           adversely affect the conversion rights of the Holders of the Notes
set forth in Article 4 hereof; or

 

(r)            release any Guarantor from any of its obligations under its Note
Guarantee or this Indenture, except in accordance with the terms of this
Indenture.

 

Upon the request of the Company accompanied by a resolution of its Board of
Directors authorizing the execution of any such amended or supplemental
Indenture, and upon the filing with the Trustee of evidence satisfactory to the
Trustee of the consent of the Holders holding the applicable percentage of Notes
as aforesaid, and upon receipt by the Trustee of the documents described in
Section 8.02 hereof, the Trustee shall join with the Company in the execution of
such amended or supplemental Indenture, the Notes, Note Guarantees, Pledge
Agreement or Collateral Document unless such amended or supplemental Indenture
directly affects the Trustee’s own rights, duties or immunities under this
Indenture or otherwise, in which case the Trustee may in its discretion, but
shall not be obligated to, enter into such amended or supplemental Indenture.

 

It shall not be necessary for the consent of the Holders of Notes under this
Section 10.02 to approve the particular form of any proposed amendment or
waiver, but it shall be sufficient if such consent approves the substance
thereof.

 

Section 10.03.              Compliance with Trust Indenture Act.

 

Every amendment or supplement to this Indenture, the Notes, the Note Guarantees,
the Pledge Agreement or any Collateral Document shall be set forth in an amended
or supplemental Indenture that complies with the TIA as then in effect.

 

102

--------------------------------------------------------------------------------


 

Section 10.04.              Revocation and Effect of Consents.

 

Until an amendment, supplement or waiver becomes effective, a consent to it by a
Holder of a Note is a continuing consent by the Holder of a Note and every
subsequent Holder of a Note or portion of a Note that evidences the same debt as
the consenting Holder’s Note, even if notation of the consent is not made on any
Note. However, any such Holder of a Note or subsequent Holder of a Note may
revoke the consent as to its Note if the Trustee receives written notice of
revocation before the date the waiver, supplement or amendment becomes
effective. An amendment, supplement or waiver becomes effective in accordance
with its terms and thereafter binds every Holder.

 

Section 10.05.              Notation on or Exchange of Notes.

 

The Trustee may place an appropriate notation about an amendment, supplement or
waiver on any Note thereafter authenticated. The Company in exchange for all
Notes may issue and the Trustee shall, upon receipt of an Authentication Order,
authenticate new Notes (and accompanying Note Guarantees) that reflect the
amendment, supplement or waiver.

 

Failure to make the appropriate notation or issue a new Note shall not affect
the validity and effect of such amendment, supplement or waiver.

 

Section 10.06.              Trustee to Sign Amendments, etc.

 

The Trustee shall sign any amended or supplemental Indenture, Note, Note
Guarantee, Pledge Agreement or Collateral Document authorized pursuant to this
Article 10 if the amendment or supplement does not adversely affect the rights,
duties, liabilities or immunities of the Trustee. The Company and Guarantors may
not sign an amendment or supplemental Indenture until the Board of Directors or
Guarantor, as applicable, approves it. In executing any amended or supplemental
indenture, the Trustee shall be entitled to receive and (subject to Section 8.01
hereof) shall be fully protected in relying upon, in addition to the documents
required by Section 15.04 hereof, an Officer’s Certificate and an Opinion of
Counsel stating that the execution of such amended or supplemental indenture is
authorized or permitted by this Indenture.

 

ARTICLE 11.
COLLATERAL AND SECURITY

 

Section 11.01.              Collateral Documents.

 

The due and punctual payment of the Principal of and Interest, if any, on the
Notes when and as the same shall be due and payable, whether on an Interest
Payment Date, at maturity, by acceleration, repurchase, redemption or otherwise,
Late Charges (to the extent permitted by law), if any, and any other amounts due
on the Notes and performance of all other obligations of the Company to the
Holders of Notes or the Trustee under this Indenture and the Notes, according to
the terms hereunder or thereunder, shall be secured as provided herein and in
the Collateral Documents. Each Holder of Notes, by its acceptance thereof,
consents and agrees to the terms of the Collateral Documents (including, without
limitation, the provisions providing for foreclosure and release of Pledged
Collateral) as the same may be in effect or may be amended from time to

 

103

--------------------------------------------------------------------------------


 

time in accordance with its terms and authorizes and directs each of the
Collateral Agent and the Trustee, as the case may be, to enter into the
Collateral Documents and to perform its obligations and exercise its rights
thereunder in accordance therewith. The Company shall deliver to the Trustee
copies of all documents delivered to the Collateral Agent pursuant to any
Collateral Document, and shall do or cause to be done all such acts and things
as may be necessary or proper, or as may be required by the provisions of any
Collateral Document, to assure and confirm to the Trustee and the Collateral
Agent the security interest in the Pledged Collateral contemplated hereby, by
any Collateral Document or any part thereof, as from time to time constituted,
so as to render the same available for the security and benefit of this
Indenture, the Notes and the Note Guarantees secured hereby, according to the
intent and purposes herein expressed. The Company shall take, or shall cause its
Subsidiaries to take, upon request of the Trustee or the Collateral Agent, any
and all actions reasonably required to cause the Collateral Documents to create
and maintain, as security for the Obligations of the Company hereunder, a valid
and enforceable perfected first priority Lien in and on all the Pledged
Collateral, in favor of the Collateral Agent and the Trustee, as the case may
be, for the benefit of the Holders of Notes and other Indebtedness subject to
the Pledge Agreement superior to and prior to the rights of all third Persons
and subject to no other Liens other than Permitted Liens.

 

The Company and the Guarantors shall pledge as additional Collateral all
After-Acquired Property, subject to Permitted Liens. The Company and the
Guarantors shall also use all commercially reasonable efforts to ensure that any
material contract or agreement relating to After-Acquired Property will not
contain provisions that would impair or prevent the creation of a security
interest therein or result in such contract or After-Acquired Property being
excluded from the Collateral.

 

Section 11.02.              Recording and Opinions.

 

(a)           The Company shall furnish to the Collateral Agent and the Trustee
contemporaneously with the execution and delivery of this Indenture and promptly
after the execution and delivery of any other instrument of further assurance or
amendment an Opinion of Counsel (i) stating that in the opinion of such counsel
the Collateral Documents are effective to create a Lien in the collateral
described therein to the extent that the Company has rights in or the power to
transfer such collateral and creation of a Lien in such collateral is governed
by Article 9 of the UCC; and (ii) stating that in the opinion of such counsel,
all action has been taken with respect to the filing of financing statements as
is necessary to perfect the Lien in that portion of the collateral (x) in which
the Company has rights or the power to transfer, (y) the creation and perfection
of a Lien which is governed by Article 9 of the UCC and (z) in which a Lien can
be perfected by filing a financing statement under the UCC.

 

(b)           The Company shall furnish to the Collateral Agent and the Trustee
on October 31 of each year beginning with October 31, 2007, an Opinion of
Counsel, dated as of such date, (i) stating that the Collateral Documents have
not been terminated or revoked by the Company, and remain in full force and
effect; and (ii) stating that all action has been taken with respect to the
filing of financing statements, continuation statements and other registrations
and recordings as is necessary for the Lien in that portion of the collateral
subject to the Collateral Documents (x) in which the Company has rights or the
power to transfer, (y) the creation and perfection of a

 

104

--------------------------------------------------------------------------------


 

Lien which is governed by Article 9 of the UCC, and (z) in which a Lien can be
perfected by filing a financing statement under the UCC, to continue to be
perfected.

 

(c)           The Company shall otherwise comply with the provisions of TIA
§314(b).

 

Section 11.03.              Release of Collateral.

 

(a)           Subject to subsections (b), (c) and (d) of this Section 11.03 and
Section 10.02, Pledged Collateral shall automatically be released from the Lien
and security interest created by the Collateral Documents at any time or from
time to time in accordance with the provisions of the Collateral Documents or as
provided hereby. In addition, upon the request of the Company pursuant to an
Officers’ Certificate certifying that all conditions precedent hereunder have
been met and stating whether or not such release is in connection with an Asset
Sale and (at the sole cost and expense of the Company and without any recourse,
representation or warranty), the Trustee or the Collateral Agent, as the case
may be, shall release Pledged Collateral that is sold, conveyed or disposed of
in compliance with the provisions of this Indenture; provided, that if such
sale, conveyance or disposition constitutes an Asset Sale, the Company shall
comply with Section 5.10, including the provisions relating to the application
of any Net Proceeds in accordance with Section 5.10 hereof. Upon receipt of such
Officers’ Certificate the Collateral Agent shall, at the sole cost and expense
of the Company and without recourse, representation or warranty, execute,
deliver or acknowledge any necessary or proper instruments of termination,
satisfaction or release to evidence the release of any Pledged Collateral
permitted to be released pursuant to this Indenture or the Collateral Documents.

 

(b)           No Pledged Collateral shall be released from the Liens and
security interest created by the Collateral Documents pursuant to the provisions
of the Collateral Documents unless there shall have been delivered to the
Collateral Agent the Officers’ Certificate required by this Section 11.03.

 

(c)           At any time when a Default or Event of Default shall have occurred
and be continuing and the maturity of the Notes shall have been accelerated
(whether by declaration or otherwise), no release of Pledged Collateral pursuant
to the provisions of the Collateral Documents shall be effective as against the
Holders of Notes.

 

(d)           The release of any Pledged Collateral from the terms of this
Indenture and the Collateral Documents shall not be deemed to impair the
security under this Indenture in contravention of the provisions hereof if and
to the extent the Pledged Collateral is released pursuant to the terms hereof.
To the extent applicable, the Company shall cause TIA § 313(b), relating to
reports, and TIA § 314(d), relating to the release of property or securities
from the Lien and security interest of the Collateral Documents and relating to
the substitution therefor of any property or securities to be subjected to the
Lien and security interest of the Collateral Documents, to be complied with. Any
certificate or opinion required by TIA § 314(d) may be made by an Officer of the
Company except in cases where TIA § 314(d) requires that such certificate or
opinion be made by an independent Person, which Person shall be an independent
engineer, appraiser or other expert selected or approved by the Trustee and the
Collateral Agent in the exercise of reasonable care.

 

105

--------------------------------------------------------------------------------


 

Section 11.04.              Certificates of the Company.

 

The Company shall furnish to the Trustee and the Collateral Agent, prior to each
proposed release of Pledged Collateral pursuant to any Collateral Document, (i)
all documents required by TIA §314(d) and (ii) an Opinion of Counsel, which may
be rendered by internal counsel to the Company, to the effect that such
accompanying documents constitute all documents required by TIA §314(d). The
Trustee may, to the extent permitted by Sections 8.01 and 8.02 hereof, accept as
conclusive evidence of compliance with the foregoing provisions the appropriate
statements contained in such documents and such Opinion of Counsel.

 

Section 11.05.              Certificates of the Trustee.

 

In the event that the Company wishes to release Pledged Collateral in accordance
with the Collateral Documents and has delivered the certificates and documents
required by the Collateral Documents and Sections 11.03 and 11.04 hereof, the
Trustee shall determine whether it has received all documentation required by
TIA § 314(d) in connection with such release and, based on such determination
and the Opinion of Counsel delivered pursuant to Section 11.04, shall deliver a
certificate to the Collateral Agent setting forth such determination.

 

Section 11.06.              Authorization of Actions to Be Taken by the Trustee
Under the Collateral Documents.

 

Subject to the provisions of Section 8.01 and 8.02 hereof, the Trustee may, in
its sole discretion and without the consent of the Holders of Notes, on behalf
of the Holders of Notes, take, or direct the Collateral Agent to take, all
actions it deems necessary or appropriate in order to (a) enforce any of the
terms of the Collateral Documents and (b) collect and receive any and all
amounts payable in respect of the Obligations of the Company hereunder. The
Trustee and the Collateral Agent shall each have power to institute and maintain
such suits and proceedings as it may deem expedient to prevent any impairment of
the Pledged Collateral by any acts that may be unlawful or in violation of the
Collateral Documents or this Indenture, and such suits and proceedings as the
Trustee may deem expedient to preserve or protect its interests and the
interests of the Holders of Notes in the Pledged Collateral (including power to
institute and maintain suits or proceedings to restrain the enforcement of or
compliance with any legislative or other governmental enactment, rule or order
that may be unconstitutional or otherwise invalid if the enforcement of, or
compliance with, such enactment, rule or order would impair the security
interest hereunder or be prejudicial to the interests of the Holders of Notes or
of the Trustee).

 

Section 11.07.              Authorization of Receipt of Funds by the Trustee
Under the Pledge Agreement.

 

The Trustee is authorized to receive any funds for the benefit of the Holders of
Notes distributed under the Collateral Documents, and to make further
distributions of such funds to the Holders of Notes according to the provisions
of this Indenture.

 

Section 11.08.              Termination of Security Interest.

 

Upon the payment in full of all Obligations of the Company under this Indenture
and the Notes, the Trustee shall, at the request and sole cost and expense of
the Company, deliver a

 

106

--------------------------------------------------------------------------------


 

certificate to the Collateral Agent stating that such Obligations have been paid
in full, and instruct the Collateral Agent to release the Liens pursuant to this
Indenture and the Pledge Agreement.

 

Section 11.09.              Collateral Agent.

 

Each Holder of Notes, by its acceptance thereof, hereby (a) appoints the
Collateral Agent hereunder and under the other Collateral Documents, and (b)
authorizes the Collateral Agent (and its officers, directors, employees and
agents) to take such action on the Holder’s behalf in accordance with the terms
hereof and thereof. The Collateral Agent shall not be required to exercise any
discretion or take any action, but shall be required to act or to refrain from
acting (and shall be fully protected in so acting or refraining from acting)
upon the instructions of the Majority Holders, and such instructions shall be
binding upon all Holders of Notes; provided, however, that the Collateral Agent
shall not be required to take any action which, in the reasonable opinion of the
Collateral Agent, exposes the Collateral Agent to liability or which is contrary
to this Indenture or any other Transaction Document or applicable law. The
Collateral Agent shall be entitled to rely upon any written notices, statements,
certificates, orders or other documents or any telephone message believed by it
in good faith to be genuine and correct and to have been signed, sent or made by
the proper Person, and with respect to all matters pertaining to this Indenture
or any of the other Transaction Documents and its duties hereunder or
thereunder, upon advice of counsel selected by it.

 

Section 11.10.              Successor Collateral Agent.

 

The Collateral Agent may resign from the performance of all its functions and
duties hereunder and under the other Transaction Documents at any time by giving
at least thirty (30) Business Days’ prior written notice to the Company and each
holder of Securities. Such resignation shall take effect upon the acceptance by
a successor Collateral Agent of appointment as otherwise provided below.

 

Upon any such notice of resignation, the Majority Holders shall appoint a
successor collateral agent. Upon the acceptance of any appointment as collateral
agent hereunder by a successor agent, such successor collateral agent shall
thereupon succeed to and become vested with all the rights, powers, privileges
and duties of the collateral agent, and the Collateral Agent shall be discharged
from its duties and obligations under this Indenture and the other Transaction
Documents. After the Collateral Agent’s resignation hereunder as the collateral
agent, the provisions of this Section 11.10 shall inure to its benefit as to any
actions taken or omitted to be taken by it while it was the Collateral Agent
under this Indenture and the other Transaction Documents.

 

If a successor collateral agent shall not have been so appointed within said 30
Business Day period, the Collateral Agent shall then appoint a successor
collateral agent who shall serve as the collateral agent until such time, if
any, as the Majority Holders appoint a successor collateral agent as provided
above.

 

107

--------------------------------------------------------------------------------


 

ARTICLE 12.
NOTE GUARANTEES

 

Section 12.01.              Guarantee.

 

Subject to this Article 12, each of the Guarantors hereby jointly and severally,
unconditionally guarantees to each Holder of a Note authenticated and delivered
by the Trustee and to the Trustee and its successors and assigns, irrespective
of the validity and enforceability of this Indenture, the Notes or the
obligations of the Company hereunder or thereunder, that:  (a) the Principal of
and Interest on the Notes will be promptly paid in full when due, whether at
maturity, by acceleration, redemption, repurchase or otherwise, Late Charges and
any other amounts due on the Notes, if any, if lawful, and all other obligations
of the Company to the Holders or the Trustee hereunder or thereunder will be
promptly paid in full or performed, all in accordance with the terms hereof and
thereof; and (b) in case of any extension of time of payment or renewal of any
Notes or any of such other obligations, that same will be promptly paid in full
when due or performed in accordance with the terms of the extension or renewal,
whether at stated maturity, by acceleration or otherwise. Failing payment when
due of any amount so guaranteed or any performance so guaranteed for whatever
reason, the Guarantors shall be jointly and severally obligated to pay the same
immediately, whether or not such failure to pay has become an Event of Default
which could cause acceleration pursuant to Article 7 hereof. Each Guarantor
agrees that this is a guarantee of payment and not a guarantee of collection.

 

The Guarantors hereby agree that their obligations hereunder shall be
unconditional, irrespective of the validity, regularity or enforceability of the
Notes or this Indenture, the absence of any action to enforce the same, any
waiver or consent by any Holder of the Notes with respect to any provisions
hereof or thereof, the recovery of any judgment against the Company, any action
to enforce the same or any other circumstance which might otherwise constitute a
legal or equitable discharge or defense of a guarantor. Each Guarantor hereby
waives and relinquishes diligence, presentment, demand of payment, filing of
claims with a court in the event of insolvency or bankruptcy of the Company, any
right to require a proceeding first against the Company, protest, notice and all
demands whatsoever and covenant that this Note Guarantee shall not be discharged
except by complete performance of the obligations contained in the Notes and
this Indenture.

 

If any Holder or the Trustee is required by any court or otherwise to return to
the Company, the Guarantors or any custodian, trustee, liquidator or other
similar official acting in relation to either the Company or the Guarantors, any
amount paid by either to the Trustee or such Holder, this Note Guarantee, to the
extent theretofore discharged, shall be reinstated in full force and effect.

 

Each Guarantor agrees that it shall not be entitled to any right of subrogation
in relation to the Holders in respect of any obligations guaranteed hereby until
payment in full of all obligations guaranteed hereby. Each Guarantor further
agrees that, as between the Guarantors, on the one hand, and the Holders and the
Trustee, on the other hand, (x) the maturity of the obligations guaranteed
hereby may be accelerated as provided in Article 7 hereof for the purposes of
this Note Guarantee, notwithstanding any stay, injunction or other prohibition
preventing such acceleration in respect of the obligations guaranteed hereby,
and (y) in the event

 

108

--------------------------------------------------------------------------------


 

of any declaration of acceleration of such obligations as provided in Article 7
hereof, such obligations (whether or not due and payable) shall forthwith become
due and payable by the Guarantors for the purpose of this Note Guarantee. The
Guarantors shall have the right to seek contribution from any non-paying
Guarantor so long as the exercise of such right does not impair the rights of
the Holders under the Guarantee.

 

Section 12.02.              Limitation on Guarantor Liability.

 

Each Guarantor, and by its acceptance of Notes, each Holder, hereby confirms
that it is the intention of all such parties that the Note Guarantee of such
Guarantor not constitute a fraudulent transfer or conveyance for purposes of
Bankruptcy Law, the Uniform Fraudulent Conveyance Act, the Uniform Fraudulent
Transfer Act or any similar federal or state law to the extent applicable to any
Note Guarantee. To effectuate the foregoing intention, the Trustee, the Holders
and the Guarantors hereby irrevocably agree that the obligations of such
Guarantor will, after giving effect to such maximum amount and all other
contingent and fixed liabilities of such Guarantor that are relevant under such
laws, and after giving effect to any collections from, rights to receive
contribution from or payments made by or on behalf of any other Guarantor in
respect of the obligations of such other Guarantor under this Article 12, result
in the obligations of such Guarantor under its Note Guarantee not constituting a
fraudulent transfer or conveyance.

 

Section 12.03.              Continuing Guarantee.

 

Each Guarantor hereby agrees that its Note Guarantee set forth in Section 12.01
shall remain in full force and effect notwithstanding any failure to endorse on
each Note a notation of such Note Guarantee.

 

If an Officer whose signature is on this Indenture no longer holds that office
at the time the Trustee authenticates the Note, the Note Guarantee shall be
valid nevertheless.

 

The delivery of any Note by the Trustee, after the authentication thereof
hereunder, shall constitute due delivery of the Note Guarantee set forth in this
Indenture on behalf of the Guarantors.

 

Section 12.04.              Releases Following Sale of Assets.

 

In the event of a sale or other disposition of all of the assets of any
Guarantor, by way of merger, consolidation or otherwise, or a sale or other
disposition of all the capital stock of any Guarantor, in each case to a Person
that is not (either before or after giving effect to such transactions) the
Company or a Subsidiary of the Company, then such Guarantor (in the event of a
sale or other disposition, by way of merger, consolidation or otherwise, of all
of the capital stock of such Guarantor) or the corporation acquiring the
property (in the event of a sale or other disposition of all or substantially
all of the assets of such Guarantor) shall automatically be released and
relieved of any obligations under its Note Guarantee; provided, however, that
such sale or other disposition (including by way of merger, consolidation or
otherwise) shall be made in compliance with the provisions of this Indenture
applicable thereto, including Article 6 hereof. Upon delivery by the Company to
the Trustee of an Officers’ Certificate and an Opinion of Counsel to the effect
that such sale or other disposition was made by the Company in accordance with
the provisions of this Indenture, the Trustee shall execute any documents
reasonably

 

109

--------------------------------------------------------------------------------


 

required in order to evidence the release of any Guarantor from its obligations
under its Note Guarantee.

 

Any Guarantor not released from its obligations under its Note Guarantee shall
remain liable for the full amount of Principal of, Interest and any other
amounts due on the Notes and for the other obligations of any Guarantor under
this Indenture as provided in this Article 12.

 

ARTICLE 13.
SATISFACTION AND DISCHARGE

 

Section 13.01.              Satisfaction and Discharge.

 

This Indenture will be discharged and will cease to be of further effect (except
as to any surviving rights of registration of transfer or exchange of Notes
herein expressly provided for) as to all Notes issued hereunder, when:

 

(1)                                  either:

 

(a)                                  all Notes that have been authenticated
(except lost, stolen or destroyed Notes that have been replaced or paid and
Notes for whose payment money has theretofore been deposited in trust and
thereafter repaid to the Company) have been delivered to the Trustee for
cancellation; or

 

(b)                                 all Notes that have not been delivered to
the Trustee for cancellation have become due and payable and the Company or any
Guarantor has irrevocably deposited or caused to be deposited with the Trustee
as trust funds in trust solely for the benefit of the Holders, cash in U.S.
dollars, non-callable Government Securities, or a combination thereof, in such
amounts as will be sufficient without consideration of any reinvestment of
interest, to pay and discharge the entire indebtedness on the Notes not
delivered to the Trustee for cancellation for Principal, premium, if any, and
accrued Interest to the Stated Maturity;

 

(2)                                  the Company or any Guarantor has paid or
caused to be paid all other sums payable by it under the Transaction Documents;

 

(3)                                  the Company has delivered irrevocable
instructions to the Trustee under this Indenture to apply the deposited money
toward the payment of the Notes at maturity; and

 

(4)                                  the Company has delivered an Officers’
Certificate and an Opinion of Counsel to the Trustee stating that all conditions
precedent to satisfaction and discharge have been satisfied.

 

Notwithstanding the satisfaction and discharge of this Indenture, the
obligations of the Company to the Trustee under Section 8.07 and, if money shall
have been deposited with the Trustee pursuant to subclause (b) of clause (1) of
this Section, the provisions of Section 13.02 and Section 9.06 shall survive.

 

110

--------------------------------------------------------------------------------


 

Section 13.02.              Application of Trust Money.

 

Subject to the provisions of Section 9.05, all money deposited with the Trustee
pursuant to Section 13.01 shall be held in trust and applied by it, in
accordance with the provisions of the Notes and this Indenture, to the payment,
either directly or through any Paying Agent (including the Company acting as its
own Paying Agent) as the Trustee may determine, to the Persons entitled thereto,
of the Principal (and premium, if any) and Interest for whose payment such money
has been deposited with the Trustee; but such money need not be segregated from
other funds except to the extent required by law.

 

If the Trustee or Paying Agent is unable to apply any money or Government
Securities in accordance with Section 13.01 by reason of any legal proceeding or
by reason of any order or judgment of any court or governmental authority
enjoining, restraining or otherwise prohibiting such application, the Company’s
and any Guarantor’s obligations under this Indenture and the Notes shall be
revived and reinstated as though no deposit had occurred pursuant to Section
13.01; provided that if the Company has made any payment of Principal of,
premium, if any, or Interest on any Notes because of the reinstatement of its
obligations, the Company shall be subrogated to the rights of the Holders of
such Notes to receive such payment from the money or Government Securities held
by the Trustee or Paying Agent.

 

ARTICLE 14.
MATURITY DATE, INTEREST, INTEREST RATE AND LATE CHARGES

 

Section 14.01.              Maturity

 

(a)           The Company promises to pay an amount in cash representing the
outstanding Principal Amount of the Notes plus accrued and unpaid Interest and
any other amounts due on the Stated Maturity.

 

Section 14.02.              Interest and Interest Rate

 

(a)           The Notes shall accrue interest at the Interest Rate per annum.
Interest on the Notes shall be payable semi-annually in arrears on each Interest
Payment Date to Holders of record on the record date immediately preceding such
Interest Payment Date. Interest will be computed on the basis of a 360-day year
comprised of twelve 30-day months. Interest on the Notes shall accrue from the
most recent date to which Interest has been paid, or if no Interest has been
paid, from the Issue Date, until the Principal Amount or Redemption Price, if
applicable, is paid or duly made available for payment.

 

(b)           If prior to any Interest Payment Date, any Additional Interest has
accrued pursuant to the Registration Rights Agreement or any Special Interest
has accrued pursuant to Section 7.03 hereof, and not theretofore been paid in
full or any Late Charge has accrued and not theretofore been paid in full, any
such Additional Interest, Special Interest or Late Charge shall be due and
payable on such Interest Payment Date, and shall be included in Interest payable
on such Interest Payment Date and shall be paid in the manner provided for
herein for the payment of Interest (unless otherwise specified in the applicable
Transaction Document).

 

111

--------------------------------------------------------------------------------


 

(c)           Interest shall be payable on each Interest Date, to each Holder on
the applicable Interest Payment Date in cash (“Cash Interest”); provided,
however, that at any time after September 30, 2009, so long as (i) there has
been no Equity Conditions Failure (unless the applicable Holder has waived such
Equity Conditions Failure) and (ii) the Consolidated Cash Flow for the 12
calendar months for which financial statements are publicly available
immediately preceding the applicable Interest Payment Date is not greater than
$10,000,000 (the “Consolidated Cash Flow Test”), the Company may at its option,
as indicated on the Interest Election Notice, add the Interest (other than
Additional Interest, Special Interest and Late Charges) due on such Interest
Payment Date to the Principal Amount of the Notes as Capitalized Interest. In
order to exercise the Company’s right to pay the Interest (other than Additional
Interest, Special Interest and Late Charges) due on the applicable Interest
Payment Date as Capitalized Interest, the Company shall deliver a written notice
(each, an “Interest Election Notice”) to each Holder and the Trustee at least 20
Trading Days prior to the Interest Payment Date (the date such notice is
delivered to all of the Holders, the “Interest Notice Date”) which notice (A)
elects to pay Interest as Capitalized Interest or a combination of Cash Interest
and Capitalized Interest and specifies the amount of Interest that shall be paid
as Capitalized Interest and the amount of Interest, if any, that shall be paid
as Cash Interest, (B) certifies that there has been no Equity Conditions Failure
and (C) certifies that the Consolidated Cash Test has been satisfied. If any
portion of Interest for a particular Interest Payment Date shall be applied as
Capitalized Interest, then the Company shall treat such Capitalized Interest as
Principal. In no event shall any amounts of Additional Interest, Special
Interest or Late Charges be capitalized pursuant to the terms hereof. If the
Equity Conditions are not satisfied as of the Interest Notice Date, then the
Interest Notice shall indicate that unless such Holder waives the Equity
Conditions, the Interest shall be paid as Cash Interest. If the Equity
Conditions were satisfied as of the Interest Notice Date but the Equity
Conditions are no longer satisfied at any time prior to the Interest Payment
Date, the Company shall provide each Holder a subsequent notice to that effect
indicating that unless such Holder waives the Equity Conditions, the Interest
shall be paid as Cash Interest on the Interest Payment Date.

 

(d)           Cash Interest on any Note that is payable, and is punctually paid
or duly provided for, on any Interest Payment Date shall be paid to the Holder
of such Note on the Record Date for such Interest at the office or agency of the
Company maintained for such purpose. Each installment of Cash Interest on any
Note shall be made by check mailed to the address of the Holder specified in the
Securities Register; provided, however, that, in respect of any Holder of Notes
with an aggregate Principal Amount in excess of $1,000,000, at the request of
such Holder in writing to the Company, Interest on such Holder’s Notes shall be
paid by wire transfer in immediately available funds in accordance with the
written wire transfer instruction supplied by such Holder from time to time to
the Trustee and Paying Agent (if different from the Trustee) at least ten days
prior to the applicable Interest Date. In the case of a permanent Global Note,
Interest payable on any Interest Payment Date will be paid to the Depositary, in
respect of that portion of such permanent Global Note held for its account by
Cede & Co. for the purpose of permitting such party to credit the Interest
received by it in respect of such permanent Global Note to the accounts of the
beneficial owners thereof.

 

112

--------------------------------------------------------------------------------


 

Section 14.03.              Late Charges.

 

Late charges will be incurred and payable by the Company on any amount of
Principal, interest pursuant to Section 14.01(a) hereof, any amount of
Additional Interest penalties pursuant to Section 4.04(e) of the Registration
Rights Agreement, any amount of Special Interest pursuant to Section 7.03 hereof
and any other amount due in cash under any Transaction Document.

 

ARTICLE 15.
MISCELLANEOUS

 

Section 15.01.              Trust Indenture Act Controls.

 

If any provision of this Indenture limits, qualifies or conflicts with the
duties imposed by TIA §318(c), the imposed duties shall control.

 

Section 15.02.              Notices.

 

Any notice or communication by the Company, any Guarantor or the Trustee to the
others is duly given if in writing and delivered in Person or mailed by first
class mail (registered or certified, return receipt requested), telex,
telecopier or overnight air courier guaranteeing next day delivery, to the
others’ address:

 

If to the Company and/or any Guarantor:

 

Nova Biosource Fuels, Inc.
363 North Sam Houston Parkway East
Suite 630
Houston, Texas 77060
Tel:   (713) 869-6682
Fax:  (713)583-8478
Attention:  President

 

With a copy (which shall not constitute notice) to:

 

Baker & McKenzie LLP
2300 Trammell Crow Center
2001 Ross Avenue
Dallas, Texas 75201
Tel: (214) 978-3095
Fax:(214)978-3099
Attention: Roger W. Bivans, Esq.

 

If to the Trustee:

 

The Bank of New York Trust Company, N.A.
601 Travis Street, 18th Floor
Houston, Texas 77002
Attention: Corporate Trust Services

 

113

--------------------------------------------------------------------------------


 

The Company, any Guarantor or the Trustee, by notice to the others may designate
additional or different addresses for subsequent notices or communications.

 

All notices and communications (other than those sent to Holders) shall be
deemed to have been duly given:  at the time delivered by hand, if personally
delivered; five Business Days after being deposited in the mail, postage
prepaid, if mailed; when answered back, if telexed; when receipt acknowledged,
if telecopied; and the next Business Day after timely delivery to the courier,
if sent by overnight air courier guaranteeing next day delivery.

 

Any notice or communication to a Holder shall be mailed by first class mail,
certified or registered, return receipt requested, or by overnight air courier
guaranteeing next day delivery to its address shown on the register kept by the
Registrar. Any notice or communication shall also be so mailed to any Person
described in TIA § 313(c), to the extent required by the TIA. Failure to mail a
notice or communication to a Holder or any defect in it shall not affect its
sufficiency with respect to other Holders.

 

If a notice or communication is mailed in the manner provided above within the
time prescribed, it is duly given, whether or not the addressee receives it.

 

If the Company or a Guarantor mails a notice or communication to Holders, it
shall mail a copy to the Trustee and each Agent at the same time.

 

Section 15.03.              Communication by Holders of Notes with Other Holders
of Notes.

 

Holders may communicate pursuant to TIA § 312(b) with other Holders with respect
to their rights under this Indenture or the Notes. The Company, the Guarantors,
the Trustee, the Registrar and anyone else shall have the protection of TIA
§ 312(c).

 

Section 15.04.              Certificate and Opinion as to Conditions Precedent.

 

Upon any request or application by the Company or a Guarantor to the Trustee to
take any action under this Indenture, the Company or such Guarantor shall
furnish to the Trustee:

 

(a)           an Officers’ Certificate in form and substance reasonably
satisfactory to the Trustee (which shall include the statements set forth in
Section 15.05 hereof) stating that, in the opinion of the signers, all
conditions precedent and covenants, if any, provided for in this Indenture
relating to the proposed action have been satisfied; and

 

(b)           an Opinion of Counsel in form and substance reasonably
satisfactory to the Trustee (which shall include the statements set forth in
Section 15.05 hereof) stating that, in the opinion of such counsel, all such
conditions precedent and covenants have been satisfied.

 

Section 15.05.              Statements Required in Certificate or Opinion.

 

Each certificate or opinion with respect to compliance with a condition or
covenant provided for in this Indenture (other than a certificate provided
pursuant to TIA § 314(a)(4)) shall comply with the provisions of TIA § 314(e)
and shall include:

 

114

--------------------------------------------------------------------------------


 

(a)           a statement that the Person making such certificate or opinion has
read such covenant or condition;

 

(b)           a brief statement as to the nature and scope of the examination or
investigation upon which the statements or opinions contained in such
certificate or opinion are based;

 

(c)           a statement that, in the opinion of such Person, he or she has
made such examination or investigation as is necessary to enable him to express
an informed opinion as to whether or not such covenant or condition has been
satisfied; and

 

(d)           a statement as to whether or not, in the opinion of such Person,
such condition or covenant has been satisfied.

 

Section 15.06.              Rules by Trustee and Agents.

 

The Trustee may make reasonable rules for action by or at a meeting of Holders.
The Registrar or Paying Agent may make reasonable rules and set reasonable
requirements for its functions.

 

Section 15.07.              Indenture, Note Guarantees and Notes Solely
Corporate Obligations.

 

No recourse for the payment of the principal of, or accrued and unpaid interest
on, any Note or any Note Guarantee, or for any claim based thereon or otherwise
in respect thereof, and no recourse under or upon any obligation, covenant or
agreement of the Company or any Guarantor in this Indenture or in any Note
Guarantee or in any Note, or because of the creation of any Indebtedness
represented thereby, shall be had against any past, present or future
incorporator, stockholder, employee, agent, officer or director of the Company
or Guarantor as such or of any successor Person, either directly or through the
Company or any successor Person, whether by virtue of any constitution, statute
or rule of law, or by the enforcement of any assessment or penalty or otherwise;
it being expressly understood that all such liability is hereby expressly waived
and released as a condition of, and as a consideration for, the execution of
this Indenture, the Note Guarantees and the issue of the Notes.

 

Section 15.08.              Governing Law.

 

THE INTERNAL LAW OF THE STATE OF NEW YORK SHALL GOVERN AND BE USED TO CONSTRUE
THIS INDENTURE, THE NOTES AND THE NOTE GUARANTEES WITHOUT REGARD TO PRINCIPLES
OF CONFLICTS OF LAW THAT WOULD APPLY ANY OTHER LAW.

 

Section 15.09.              No Adverse Interpretation of Other Agreements.

 

This Indenture may not be used to interpret any other indenture, loan or debt
agreement of the Company or its Subsidiaries or of any other Person. Any such
indenture, loan or debt agreement may not be used to interpret this Indenture.

 

115

--------------------------------------------------------------------------------


 

Section 15.10.              Successors.

 

All agreements of the Company in this Indenture and the Notes shall bind its
successors. All agreements of the Trustee in this Indenture shall bind its
successors. All agreements of each Guarantor in this Indenture shall bind its
successors, except as otherwise provided by Section 12.04.

 

Section 15.11.              Severability.

 

In case any provision in this Indenture, the Notes or a Note Guarantee shall be
invalid, illegal or unenforceable, the validity, legality and enforceability of
the remaining provisions shall not in any way be affected or impaired thereby.

 

Section 15.12.              Counterpart Originals.

 

The parties may sign any number of copies of this Indenture. Each signed copy
shall be an original, but all of them together represent the same agreement.

 

Section 15.13.              Table of Contents, Headings, etc.

 

The Table of Contents, Cross-Reference Table and Headings of the Articles and
Sections of this Indenture have been inserted for convenience of reference only,
are not to be considered a part of this Indenture and shall in no way modify or
restrict any of the terms or provisions hereof.

 

ARTICLE 16.
LETTER OF CREDIT

 

Section 16.01.              Letter of Credit.

 

(a)           On or prior to the Issue Date, the Company shall obtain the Letter
of Credit. On each of the first four Interest Payment Dates, the LC Agent shall
withdraw from the Letter of Credit an amount equal to the aggregate interest
amount due on such Interest Payment Date to the Holders on a pro rata basis
based on the Principal Amount of the Notes held by the Holders. Notwithstanding
the foregoing, if any Holder shall convert all or any portion of its Notes on or
prior to September 30, 2009, the LC Agent shall (and the Company shall give the
LC Agent written instructions to) withdraw an amount equal to the Interest
Make-Whole with respect to the Principal Amount so converted and shall, within
one (1) Business Day, deliver such amount to the applicable Holder(s). The
Interest Make-Whole shall be paid to the Holders as their interests may appear
in accordance with the written instructions of the Company. In addition, upon
the occurrence and during the continuance of an Event of Default of which the
Trustee has notice and the Notes have been accelerated in accordance with
Section 7.02 hereof and such acceleration has not been rescinded as provided
therein, then the Trustee, as the LC Agent, shall draw under the Letter of
Credit, including any renewals, extensions or replacements referred to below,
for the full Letter of Credit Amount then available thereunder, and apply the
proceeds from such draw in accordance with Section 7.10 hereof. The Company
shall obtain such renewals, extensions or replacements of the Letter of Credit
as necessary to ensure that the Letter of Credit shall not expire prior to the
LC Expiration Date (unless the Letter of Credit shall have been reduced to zero
in accordance with the terms contained in this Section 16.01 prior to such

 

116

--------------------------------------------------------------------------------


 

date). If, at any time, the Company cannot obtain a renewal, extension or
replacement of the Letter of Credit such that the Letter of Credit will expire
prior to the LC Expiration Date (a “Withdrawal Event”), the Company and the LC
Bank shall each give the LC Agent written notice of the occurrence of a
Withdrawal Event at least forty-five (45) days prior to the then current
expiration date of the Letter of Credit. Following a Withdrawal Event, the LC
Agent shall draw down the LC Amount in its entirety and apply the proceeds
thereof in accordance with Section 7.10 hereof. The LC Agent shall, upon the
written instructions of the Majority Holders, engage a replacement LC Bank
designated by such Majority Holders if the LC Bank is unable or unwilling to
issue the Letter of Credit or any renewal thereof.. After 91 days following
September 30, 2009, any remaining LC Amount shall be returned to the Company so
long as there is no Default or Event of Default.

 

(b)           The Trustee is hereby appointed as the LC Agent for the Holders
hereunder, and each Holder by acceptance of the Notes hereunder hereby
authorizes the LC Agent (and its officers, directors, employees and agents) to
take any and all such actions on behalf of such Holder with respect to the LC in
accordance with the terms of this Indenture. At any time, upon 10 Business Days
advance notice to the Company, the Letter of Credit Bank and the Trustee, the LC
Agent may resign as LC Agent, and the Majority Holders shall appoint a new LC
Agent. If a successor LC Agent shall not have been so appointed within said 10
Business Day period, the retiring LC Agent shall then appoint a successor LC
Agent who shall serve until such time, if any, as the Majority Holders appoint a
successor LC Agent as provided above. The rights and immunities given to the
Trustee in Article 8 hereof shall inure to the benefit of the LC Agent.

 

[Signatures on following page]

 

117

--------------------------------------------------------------------------------


 

Dated as of September 28, 2007

 

 

NOVA BIOSOURCE FUELS, INC.

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

NOVA HOLDING CLINTON COUNTY, LLC

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

NOVA BIOFUELS CLINTON COUNTY, LLC

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

NOVA HOLDING SENECA, LLC

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

 

THE BANK OF NEW YORK TRUST
COMPANY, N.A., as Trustee and as Collateral
Agent

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT A –FORM OF NOTE

[FACE OF NOTE]

 

[INCLUDE IF NOTE IS A RESTRICTED NOTE — THIS NOTE, THE NOTE GUARANTEE AND THE
SHARES OF COMMON STOCK OF NOVA BIOSOURCE FUELS, INC. ISSUABLE UPON CONVERSION OF
THIS NOTE HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(THE “SECURITIES ACT”), OR ANY STATE SECURITIES LAWS.  NEITHER THIS NOTE, THE
NOTE GUARANTEE, THE SHARES OF COMMON STOCK OR OTHER SECURITIES ISSUABLE UPON
CONVERSION OF THIS NOTE NOR ANY INTEREST OR PARTICIPATION HEREIN OR THEREIN MAY
BE REOFFERED, SOLD, ASSIGNED, TRANSFERRED, PLEDGED, ENCUMBERED OR OTHERWISE
DISPOSED OF IN THE ABSENCE OF SUCH REGISTRATION OR UNLESS SUCH TRANSACTION IS
EXEMPT FROM, OR NOT SUBJECT TO, REGISTRATION.  EACH PURCHASER OF THIS NOTE IS
HEREBY NOTIFIED THAT THE SELLER OF THIS NOTE MAY BE RELYING ON THE EXEMPTION
FROM THE PROVISIONS OF SECTION 5 OF THE SECURITIES ACT PROVIDED BY RULE 144A
THEREUNDER.

 

THE HOLDER OF THIS NOTE, BY ITS ACCEPTANCE HEREOF, AGREES TO OFFER, SELL OR
OTHERWISE TRANSFER SUCH NOTE, PRIOR TO THE EXPIRATION OF THE HOLDING PERIOD
APPLICABLE TO SALES OF THIS NOTE UNDER RULE 144(K) UNDER THE SECURITIES ACT (THE
“RESALE RESTRICTION TERMINATION DATE”) ONLY (A) TO NOVA BIOSOURCE FUELS, INC. OR
ANY PARENT OR SUBSIDIARY THEREOF, (B) FOR SO LONG AS THE SECURITIES ARE ELIGIBLE
FOR RESALE PURSUANT TO RULE 144A UNDER THE SECURITIES ACT, TO A PERSON IT
REASONABLY BELIEVES IS A “QUALIFIED INSTITUTIONAL BUYER” AS DEFINED IN RULE 144A
UNDER THE SECURITIES ACT THAT PURCHASES FOR ITS OWN ACCOUNT OR FOR THE ACCOUNT
OF A QUALIFIED INSTITUTIONAL BUYER TO WHOM NOTICE IS GIVNE THAT THE TRANSFER IS
BEING MADE UNDER RULE 144A, (C) PURSUANT TO OFFERS AND SALES THAT OCCUR OUTSIDE
THE U.S. WITHIN THE MEANING OF REGULATION S UNDER THE SECURITIES ACT, (D) TO A
PERSON IT REASONABLY BELIEVES IS AN INSTITUTIONAL “ACCREDITED INVESTOR” AS
DEFINED IN RULE 501(a)(l), (2), (3) OR (7) UNDER THE SECURITIES ACT THAT
PURCHASES FOR ITS OWN ACCOUNT OR FOR THE ACCOUNT OF AN INSTITUTIONAL “ACCREDITED
INVESTOR” TO WHICH NOTICE IS GIVEN THAT THE TRANSFER IS BEING MADE IN RELIANCE
ON RULE 501 (a)(l), (2), (3) OR (7), (E) PURSUANT TO A REGISTRATION STATEMENT
WHICH HAS BEEN DECLARED EFFECTIVE UNDER THE SECURITIES ACT, OR (F) PURSUANT TO
ANOTHER AVAILABLE EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES
ACT, SUBJECT TO NOVA BIOSOURCE FUELS, INC.’S AND THE TRUSTEE’S RIGHT PRIOR TO
ANY SUCH OFFER, SALE OR TRANSFER PURSUANT TO CLAUSE (F) TO REQUIRE THE DELIVERY
OF AN OPINION OF COUNSEL, CERTIFICATION AND/OR OTHER INFORMATION SATISFACTORY TO
EACH OF THEM, AND IN EACH OF THE FOREGOING CASES, A CERTIFICATE OF TRANSFER DULY
COMPLETED AND DELIVERED BY THE TRANSFEROR TO THE TRUSTEE.  THIS LEGEND WILL BE
REMOVED UPON THE EARLIER OF THE TRANSFER OF THIS SECURITY PURSUANT TO CLAUSE (C)
ABOVE OR UPON ANY TRANSFER OF THIS SECURITY UNDER RULE 144(K) UNDER THE
SECURITIES ACT (OR ANY SUCCESSOR PROVISION).]

 

[INCLUDE IF NOTE IS A GLOBAL NOTE — THIS NOTE IS A GLOBAL NOTE WITHIN THE
MEANING OF THE INDENTURE HEREINAFTER REFERRED TO AND IS REGISTERED IN THE NAME
OF A DEPOSITARY OR A NOMINEE THEREOF. THIS NOTE MAY NOT BE

 

A-1

--------------------------------------------------------------------------------


 

EXCHANGED IN WHOLE OR IN PART FOR A SECURITY REGISTERED, AND NO TRANSFER OF THIS
SECURITY IN WHOLE OR IN PART MAY BE REGISTERED, IN THE NAME OF ANY PERSON OTHER
THAN SUCH DEPOSITARY OR A NOMINEE THEREOF, EXCEPT IN THE LIMITED CIRCUMSTANCES
DESCRIBED IN THE INDENTURE.

 

UNLESS THIS CERTIFICATE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF THE
DEPOSITORY TRUST COMPANY (“DTC”), A NEW YORK CORPORATION, TO THE COMPANY OR ITS
AGENT FOR REGISTRATION OF TRANSFER, EXCHANGE OR PAYMENT, AND ANY CERTIFICATE
ISSUED IS REGISTERED IN THE NAME OF CEDE & CO. OR IN SUCH OTHER NAME AS IS
REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC (AND ANY PAYMENT IS MADE TO
CEDE & CO. OR TO SUCH OTHER ENTITY AS IS REQUESTED BY AN AUTHORIZED
REPRESENTATIVE OF DTC), ANY TRANSFER, PLEDGE OR OTHER USE HEREOF FOR VALUE OR
OTHERWISE BY OR TO ANY PERSON IS WRONGFUL IN AS MUCH AS THE REGISTERED OWNER
HEREOF, CEDE & CO., HAS AN INTEREST HEREIN.]

 

ADDITIONAL TRANSFER RESTRICTIONS ARE SET FORTH IN THE INDENTURE.

 

THE HOLDER OF THIS NOTE IS ENTITLED TO THE BENEFITS OF A REGISTRATION RIGHTS
AGREEMENT, A LETTER OF CREDIT, A SECURITY AGREEMENT AND A PLEDGE AGREEMENT (AS
EACH SUCH TERM IS DEFINED IN THE INDENTURE REFERRED TO ON THE REVERSE HEREOF)
AND, BY ITS ACCEPTANCE HEREOF, AGREES TO BE BOUND BY AND TO COMPLY WITH THE
PROVISIONS OF SUCH AGREEMENTS.

 

FOR PURPOSES OF SECTIONS 1272, 1273 AND 1275 OF THE UNITED STATES INTERNAL
REVENUE CODE OF 1986, AS AMENDED (THE “CODE”), THIS NOTE IS ISSUED WITH ORIGINAL
ISSUE DISCOUNT.  THE COMPANY AGREES TO PROVIDE PROMPTLY TO THE HOLDER OF THIS
NOTE, UPON WRITTEN REQUEST, THE AMOUNT OF ORIGINAL ISSUE DISCOUNT, THE ISSUE
PRICE, THE ISSUE DATE AND THE YIELD TO MATURITY.  ANY SUCH WRITTEN REQUEST
SHOULD BE SENT TO CHIEF FINANCIAL OFFICER, NOVA BIOSOURCE FUELS, INC., AT THE
FOLLOWING ADDRESS:  363 NORTH SAM HOUSTON PARKWAY EAST, SUITE 630, HOUSTON,
TEXAS 77060.

 

ANY TRANSFER OF ALL OR PART OF A NOTE MAY BE EFFECTED ONLY BY REGISTRATION OF
SUCH TRANSFER ON THE REGISTER KEPT BY THE SECURITY REGISTRAR.

 

A-2

--------------------------------------------------------------------------------


 

NOVA BIOSOURCE FUELS, INC.

 

10% Convertible Senior Secured Notes Due 2012

 

No.         

 

U.S. $                     

 

 

 

CUSIP No.:

 

 

 

Nova Biosource Fuels, Inc., a corporation duly organized and validly existing
under the laws of the State of Nevada (herein called the “Company”), which term
includes any successor corporation under the Indenture referred to on the
reverse hereof), for value received hereby promises to pay to [    ], or
registered assigns, the principal sum of [                             ] United
States Dollars ($        ) [INCLUDE IF NOTE IS A GLOBAL NOTE — (which amount may
from time to time be increased or decreased by adjustments made on the records
of the Trustee, as custodian for the Depositary, in accordance with the rules
and procedures of the Depositary)] on September 30, 2012 and to pay interest on
said principal sum semiannually on March 31 and September 30 of each year
commencing March 31, 2008 at the rate of 10% per annum (to Holders of record on
the immediately preceding March 15 and September 15) which interest has been
paid, or if no interest has been paid, from September 28, 2007 until the
Principal Amount is paid or duly made available for payment.  Except as
otherwise provided in the Indenture, the interest payable on this Note pursuant
to the Indenture on any March 31 and September 30 will be paid to the Person in
whose name this Note (or one or more predecessor Note) is registered at the
close of business on the Record Date, which shall be March 15 and September 15
(whether or not a Business Day) next preceding such March 31 and September 30
respectively.  Payment of the principal of and interest accrued on this Note
shall be made by check mailed to the address of the Holder of this Note
specified in the register of Note, or, upon written application by a Holder of
an aggregate Principal Amount of greater than U.S. $2 million to the Registrar
setting forth wire instructions not later than ten (10) days prior to the
relevant payment date, such Holder may receive payment by wire transfer in
immediately available funds, in such lawful money of the United States of
America as at the time of payment shall be legal tender for the payment of
public and private debts.

 

The Issue Date of this Note is September 28, 2007.

 

Reference is made to the further provisions of this Note set forth on the
reverse hereof, including, without limitation, provisions giving Holder of the
Note the right to convert this Note into Common Stock of the Company and the
right of the Holder of this Note to require the Company to repurchase this Note
and upon certain events, in each case, on the terms and subject to the
limitations referred to on the reverse hereof and as more fully specified in the
Indenture.  Such further provisions shall for all purposes have the same effect
as though fully set forth at this place. Capitalized terms used but not defined
herein shall have such meanings as are ascribed to such terms in the Indenture.

 

This Note shall be deemed to be a contract made under the laws of the State of
New York, and for all purposes shall be construed in accordance with and
governed by the laws of said State.

 

This Note shall not be valid or become obligatory for any purpose until the
certificate of authentication hereon shall have been manually signed by the
Trustee or a duly authorized authenticating agent under the Indenture.

 

IN WITNESS WHEREOF, the Company has caused this instrument to be duly executed.

 

A-3

--------------------------------------------------------------------------------


 

Dated:   September 28, 2007

 

 

 

NOVA BIOSOURCE FUELS, INC.

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

This is one of the Notes referred to
in the within-mentioned Indenture:

 

The Bank of New York Trust Company, N.A.,
  as Trustee:

 

By:

 

 

Authorized Signatory

 

 

A-4

--------------------------------------------------------------------------------


 

[Back of Note]

 

This Note is one of a duly authorized issue of Notes of the Company, designated
as its 10% Convertible Senior Secured Notes Due 2012 (the “Note”), all issued or
to be issued under and pursuant to an Indenture, dated as of September 28, 2007
(the “Indenture”), among the Company, the Guarantors named therein and The Bank
of New York Trust Company, N.A., as Trustee and Collateral Agent (the
“Trustee”), to which Indenture and all indentures supplemental thereto reference
is hereby made for a description of the rights, limitations of rights,
obligations, duties and immunities thereunder of the Trustee, the Company and
the Holders of the Securities.

 

Capitalized terms used herein shall have the meanings assigned to them in the
Indenture referred to above unless otherwise indicated.

 

The indebtedness evidenced by the Notes ranks equally with all of the Company’s
other existing and future unsubordinated indebtedness and will be effectively
senior to the extent of the value of the Collateral.

 

1.             INTEREST; MATURITY.   Interest on the Notes shall be paid
semi-annually in arrears on each Interest Payment Date to Holders of record on
the Record Date immediately preceding such Interest Payment Date.  Interest on
the Notes (and any interest added to the Principal Amount as Capitalized
Interest) will accrue at a rate equal to 10% per annum, subject to increase as
set forth in the following paragraphs below, from September [•], 2007 until
maturity on September 30, 2012, subject to increase as set forth in the
following paragraphs of this Section 1 of this Note and the Indenture.  The
Company will pay interest semi-annually in arrears on March 31 and September 30
of each year, or if any such day is not a Business Day, on the next succeeding
Business Day (each, an “Interest Payment Date”).  Interest will be computed on
the basis of a 360-day year comprised of twelve 30-day months.  Interest on the
Notes (and any interest added to the Principal Amount as Capitalized Interest) 
shall accrue from the most recent date to which interest has been paid, or if no
interest has been paid, from September 28, 2007, until the Principal Amount is
paid or duly made available for payment; provided that the first Interest
Payment Date shall be March 31, 2008.

 

The interest rate to be borne by this Note shall be subject to increase based on
the following;

 

(i)            Pursuant to, and as set forth in, the Registration Rights
Agreement and the Indenture, the Company may be required to pay Additional
Interests.

 

(ii)           Pursuant to, and as set forth in, the Indenture, the Company may
be required to pay Special Interest.

 

(iii)          On any Interest Payment Date after September 30, 2009, if the
Company’s consolidated cash flow, calculated on a trailing twelve month basis
preceding the relevant Interest Payment Date, is equal or less than $10 million
and the Equity Conditions has been satisfied (unless the applicable Holder has
waived the satisfaction of such Equity Conditions), the Company may elect to add
the Interest (other than Additional Interest, Special Interest and Late Charges)
due on such Interest Payment Date to the Principal Amount of the Notes as
Capitalized Interest at an interest rate per annum equal to 12% for such portion
of the Interest that is paid as Capitalized Interest.

 

(iv)          The Company shall pay interest (including post petition interest
in any proceeding under the Bankruptcy Law) on overdue principal, installments
of interest or any other amounts due at the rate of 2% above the interest rate
in effect to the extent lawful.

 

A-5

--------------------------------------------------------------------------------


 

2.             PAYING AGENT, CONVERSION AGENT, AND REGISTRAR.  Initially, The
Bank of New York Trust Company, N.A., as the Trustee under the Indenture, will
act as Paying Agent, Conversion Agent and Registrar.  The Company may change any
Paying Agent, Conversion Agent or Registrar without notice to any Holder.  The
Company or any of its Subsidiaries may act as Paying Agent or Registrar.

 

3.             INDENTURE AND COLLATERAL DOCUMENTS, LETTER OF CREDIT AND
REGISTRATION RIGHTS AGREEMENT.  The Company issued this Note under the
Indenture.  The terms of the Notes include those stated in the Indenture and
those made part of the Indenture by reference to the Trust Indenture Act of
1939, as amended (15 U.S. Code §§ 77aaa-77bbbb) (the “Trust Indenture Act”). 
The Notes are subject to all such terms and Holders are referred to the
Indenture and to the Trust Indenture Act for a statement of such terms.  To the
extent any provision of this Note conflicts with the express provisions of the
Indenture, the provisions of the Indenture shall govern and be controlling.  The
Notes are secured obligations of the Company limited to $55 million in aggregate
principal amount (subject to increase if any Interest is capitalized).  The
Notes are secured as provided in the Collateral Documents referred to in the
Indenture.

 

4.             OPTIONAL REDEMPTION BY THE COMPANY.

 

(a)           The Notes may not be redeemed at the option of the Company at any
time prior to September 30, 2009.

 

(b)          If, at any time and from time to time on or after September 30,
2009, if the Equity Conditions are satisfied, the Company may, pursuant to
Article 3 of the Indenture, redeem all or a portion of the Notes at a redemption
price equal to (i) 100% of the principal amount to be redeemed plus accrued and
unpaid interest and Interest Make-Whole, if any, on the Notes if the Optional
Redemption Date is prior to September 30, 2010 and the Closing Sale Price of the
Company’s Common Stock exceeds $6.00 for 20 of any 30 consecutive Trading Days
preceding the Optional Redemption Notice, (ii) 105% of the principal amount to
be redeemed plus accrued and unpaid interest if the Option Redemption Date is on
or after September 30, 2010 and prior to September 30, 2011, (iii) 102.5% of the
principal amount to be redeemed plus accrued and unpaid interest if the Optional
Redemption Date is on or after September 30, 2011 and prior to September 30,
2012 and (iv) 100% of the principal amount to be redeemed plus accrued and
unpaid interest if the Optional Redemption Date is on or after September 30,
2012, to the applicable Redemption Date (subject to the right of Holders of
record on the relevant regular record date to receive interest due on an
Interest Payment Date that is on or prior to the Optional Redemption Date).

 

(c)           On September 30, 2010, the Holder may, pursuant to Section 3.09 of
the Indenture, elect to require the Company to redeem all or a portion of the
Notes at a purchase price in cash equal to 100% of the Principal Amount to be
repurchased plus accrued and unpaid Interest and Late Charges, if any, to but
excluding the Holder Optional Redemption Date.

 

5.             MANDATORY REDEMPTION.

 

Except as set forth in paragraphs 6 and 7 below, the Company shall not be
required to make mandatory redemption payments with respect to the Notes.

 

6.             REPURCHASE AT OPTION OF HOLDER.

 

(a)           If there is a Change of Control, the Company shall be required to
make, pursuant to Section 5.15 of the Indenture, an offer (a “Change of Control
Offer”) to repurchase all or any part (equal to $1,000 or an integral multiple
thereof) of each Holder’s Notes at a purchase price equal to 102% of the

 

A-6

--------------------------------------------------------------------------------


 

aggregate Principal Amount thereof plus a pro rata portion of the LC Amount to
the extent applicable, and accrued and unpaid Interest and Late Charges thereon,
if any, to the date of purchase (the “Change of Control Redemption Price”),
subject to the right of Holders on the relevant record date to receive interest
due on the relevant interest payment date.  Within 15 days after the Company
knows or reasonably should know of the occurrence of a Change of Control,
pursuant to Section 5.15 of the Indenture, the Company shall mail a notice to
each Holder describing the transaction or transactions that constitute the
Change of Control and setting forth the procedures governing the Change of
Control Offer as required by the Indenture.

 

(b)           If the Company or a Subsidiary consummates any Asset Sales, or in
an Event of Loss, within five days of each date on which the aggregate amount of
Excess Proceeds exceeds $5.0 million, the Company shall pursuant to Section 5.10
of the Indenture, commence an offer to all Holders of Notes (as “Excess Proceeds
Offer”) pursuant to Section 3.08 of the Indenture to purchase the maximum
principal amount of Notes (including any interest added to the Principal Amount
as Capitalized Interest), that may be purchased out of the Excess Proceeds at an
offer price in cash in an amount equal to 100% of the Principal Amount thereof
plus accrued and unpaid Interest and Late Charges thereon, if any, to the date
fixed for the closing of such offer in accordance with the procedures set forth
in the Indenture.  To the extent that the aggregate amount of Notes (including
any interest added to the Principal Amount as Capitalized Interest) tendered
pursuant to an Excess Proceeds Offer is less than the Excess Proceeds, the
Company (or such Subsidiary) may pursuant to Section 5.10 of the Indenture, use
remaining Excess Proceeds for any purpose not otherwise prohibited by the
Indenture.  If the aggregate principal amount of Notes surrendered by Holders
thereof exceeds the amount of Excess Proceeds, the Trustee shall pursuant to
Section 5.10 of the Indenture, select the Notes to be purchased on a pro rata
basis.  Holders of Notes that are the subject of an offer to purchase will
receive an Excess Proceeds Offer from the Company prior to any related purchase
date and may elect to have such Notes purchased by completing the form entitled
“Option of Holder to Elect Purchase” on the reverse of the Notes.

 

7.             NOTICE OF REPURCHASE.  Notice of repurchase will be mailed at
least 30 days but not more than 60 days before the repurchase date, to each
Holder whose Notes are to be repurchased at its registered address.  Notes in
denominations larger than $1,000 may be repurchased in part but only in whole
multiples of $1,000, unless all of the Notes held by a Holder are to be
repurchased.  On and after the repurchase date interest ceases to accrue on
Notes or portions thereof called for repurchase.

 

8.             CONVERSION.  A Holder of a Note may convert such Note (or any
portion thereof equal to $1,000 or any integral multiple of $1,000 in excess
thereof).  The initial Conversion Price is $[•](1) per share of the Company’s
Common Stock and is subject to adjustment as provided in the Indenture.

 

To convert a Note, a Holder must (a) complete and manually sign the conversion
notice set forth below and deliver such notice to a Conversion Agent and the
Conversion Agent shall have received such notice, on or prior to 5:00 p.m., New
York City time, on such date, (b) surrender the Notes to be converted to the
Conversion Agent as soon as practicable on or following such date (or an
indemnification undertaking with respect to any such Notes in the case of its
loss, theft or destruction, (c) furnish appropriate endorsements and transfer
documents if required by a Registrar or a Conversion Agent, and (d) pay any
transfer or similar tax, if required.  A Holder may convert a portion of a Note
equal to $1,000 or any integral multiple thereof.

 

--------------------------------------------------------------------------------

(1)                                  Insert amount equal to 135% of the
arithmetic average of the Weighted Average Price of the Common Stock for the
five (5) consecutive Trading Days immediately preceding the execution of the
Securities Purchase Agreement.

 

A-7

--------------------------------------------------------------------------------


 

For any Interest Payment Date occurring after the fourth semi-annual Interest
Payment Date due on September 30, 2009, if a Note is converted on or after a
Record Date for an interest payment but prior to the corresponding Interest
Payment Date, the Holder will be required to pay the Company, at the time it
surrenders such Note for conversion, the amount of Interest on such Notes it
will receive on the Interest Payment Date corresponding to the period commencing
on such conversion date and ending on such Interest Payment Date. 
Notwithstanding the foregoing, if a Note is converted prior to payment of the
fourth semi-annual interest payment due on September 30, 2009, and (i) if the
Holder indicates that the applicable Conversion Amount shall not include any
Interest Make-Whole, then such Holder shall receive, in addition to the
Company’s Common Stock (or other securities or assets as provided in the
Indenture) issuable upon such conversion, in cash the LC Amount applicable to
such Note or portion of such Note, and (ii) if the Holder indicates that the
applicable Conversion Amount shall include the Interest Make-Whole, then the
Letter of Credit shall be deduced by the LC Amount applicable to such Note or
portion of such Note.

 

A Note in respect of which a Holder had delivered an “Option of Holder to Elect
Purchase” form exercising the option of such Holder to require the Company to
purchase such Note pursuant to an Excess Proceeds Offer or a Change of Control
Offer may be converted only if such form is withdrawn in accordance with the
terms of the Indenture.

 

9.             DENOMINATIONS, TRANSFER, EXCHANGE.  The Notes are in registered
form without coupons in denominations of $1,000 and integral multiples of
$1,000.  The transfer of Notes may be registered and Notes may be exchanged as
provided in the Indenture.  The Registrar and the Trustee may require a Holder,
among other things, to furnish appropriate endorsements and transfer documents
and the Company may require a Holder to pay any taxes and fees required by law
or permitted by the Indenture.  The Company need not exchange or register the
transfer of any Note or portion of a Note selected for repurchase, except for
the unpurchased portion of any Note being repurchased in part.  Also, the
Company need not exchange or register the transfer of any Notes for a period of
15 days before a selection of Notes to be repurchased.

 

10.           PERSONS DEEMED OWNERS.  The Holder of a Note may be treated as its
owner for all purposes.

 

11.           AMENDMENT, SUPPLEMENT AND WAIVER.  Subject to certain exceptions,
the Indenture, the Notes and the Collateral Documents may be amended or
supplemented with the consent of the Holders of at least a majority in principal
amount of the then outstanding Notes voting as a single class, and any existing
default or compliance with any provision of the Indenture or the Notes may be
waived with the consent of the Holders of a majority in principal amount of the
then outstanding Notes voting as a single class.  Without the consent of any
Holder of a Note, the Indenture, the Notes and the Collateral Documents may be
amended or supplemented to cure any ambiguity, defect or inconsistency, to
provide for uncertificated Notes in addition to or in place of certificated
Notes or to alter the provisions of Article 2 of the Indenture in a manner that
does not adversely affect any Holder, to provide for the assumption of the
Company’s or a Guarantor’s obligations to Holders of the Notes in case of a
merger or consolidation, to make any change that would provide any additional
rights or benefits to the Holders of the Notes or that does not adversely affect
the legal rights under the Indenture, the Notes, the Note Guarantees, the Pledge
Agreement and the Collateral Documents of any such Holder, to comply with the
requirements of the SEC in order to effect or maintain the qualification of the
Indenture under the Trust Indenture Act or to allow any Guarantor to execute a
supplemental indenture and/or a Note Guarantee with respect to a Note.

 

12.           DEFAULTS AND REMEDIES.  If any Event of Default occurs and is
continuing, the Trustee or the Holders of at least 25% in principal amount of
the then outstanding Notes may declare all

 

A-8

--------------------------------------------------------------------------------


 

the Notes and any remaining Escrowed Interest to be due and payable. 
Notwithstanding the foregoing, in the case of an Event of Default arising from
certain events of bankruptcy or insolvency, all outstanding Notes plus any
remaining LC Amount will become due and payable without further action or
notice.  Holders may not enforce the Indenture or the Notes except as provided
in the Indenture.  Subject to certain limitations, Holders of a majority in
principal amount of the then outstanding Notes may direct the Trustee in its
exercise of any trust or power.  The Trustee may withhold from Holders of the
Notes notice of any continuing Default or Event of Default (except a Default or
Event of Default relating to the payment of principal or interest) if it
determines that withholding notice is in their interest.  The Holders of a
majority in aggregate principal amount of the Notes then outstanding by notice
to the Trustee may on behalf of the Holders of all of the Notes waive any
existing Default or Event of Default and its consequences under the Indenture
except a continuing Default or Event of Default in the payment of interest on,
or the principal of, the Notes.  The Company is required to deliver to the
Trustee annually a statement regarding compliance with the Indenture, and the
Company is required upon becoming aware of any Default or Event of Default, to
deliver to the Trustee a statement specifying such Default or Event of Default.

 

13.           UNCLAIMED MONEY.  If money for the payment of principal or
interest, if any, remains unclaimed for two years, the Trustee or Paying Agent
shall pay the money back to the Company at its written request, subject to
applicable unclaimed property laws.  After that, Holders entitled to money must
look to the Company for payment as general creditors unless applicable abandoned
property law designates another person.

 

14.           TRUSTEE DEALINGS WITH COMPANY.  The Trustee, in its individual or
any other capacity, may make loans to, accept deposits from, and perform
services for the Company or its Affiliates, and may otherwise deal with the
Company or its Affiliates, as if it were not the Trustee.

 

15.           AUTHENTICATION.  This Note shall not be valid until authenticated
by the manual signature of the Trustee or an authenticating agent.

 

16.           CUSIP NUMBERS.  Pursuant to a recommendation promulgated by the
Committee on Uniform Security Identification Procedures, the Company has caused
CUSIP numbers to be printed on the Notes and the Trustee may use CUSIP numbers
in notices of redemption or repurchase as a convenience to Holders.  No
representation is made as to the accuracy of such numbers either as printed on
the Notes or as contained in any notice of redemption and reliance may be placed
only on the other identification numbers placed thereon.

 

17.           GOVERNING LAW.  THE INTERNAL LAW OF THE STATE OF NEW YORK SHALL
GOVERN AND BE USED TO CONSTRUE THIS NOTE AND THE INDENTURE.

 

The Company will furnish to any Holder upon written request and without charge a
copy of the Indenture, the Registration Rights Agreement, the Escrow Agreement,
the Pledge Agreement and any Collateral Document.  Requests may be made to:

 

Nova Biosource Fuels, Inc.
The Riviana Building
2777 Allen Parkway, Suite 860
Houston, Texas  77019
Attention:  President

 

A-9

--------------------------------------------------------------------------------


 

GUARANTEE

 

The Guarantors listed below and its successors under the Indenture, jointly and
severally with any other Guarantors, hereby irrevocably and unconditionally
guarantees, on a senior secured senior basis (i) the due and punctual payment of
the principal of, premium, if any, and interest on the Notes, whether at
maturity, by acceleration or otherwise, the due and punctual payment of interest
on the overdue principal of an interest, if any, on the Notes, to the extent
lawful, and the due and punctual performance of all other obligations of the
Guarantors listed below to the Holders or the Trustee all in accordance with the
terms set forth in Article 12 of the Indenture and (ii) in case of any extension
of time of payment or renewal of any Notes or any such other obligations, that
the same will be promptly paid in full when due or performed in accordance with
the terms of the extension or renewal, whether at stated maturity, by
acceleration or otherwise.  Capitalized terms used herein have the meanings
assigned to them in the Indenture and the Note unless otherwise indicated.

 

This Guarantee shall be binding upon the Guarantors listed below and its
successors and assigns and shall inure to the benefit of the successors and
assigns of the Trustee and the Holders and, in the event of any transfer or
assignment of rights by any Holder or the Trustee, the rights and privileges
herein conferred upon that party shall automatically extend to and be vested in
such transferee or assignee, all subject to the terms and conditions hereof.

 

This Guarantee shall not be valid or obligatory for any purposes until the
certificate of authentication on the Note upon which this Guarantee is noted
shall have been executed by the Trustee under the Indenture by the manual
signature of one of its authorized officers.

 

This Guarantee is subject to release upon the terms set forth in the Indenture.

 

The obligations of the undersigned to Holders and to the Trustee pursuant to
this guarantee and the Indenture are expressly set forth in Article 12 of the
Indenture and reference is hereby made to the Indenture for the precise terms of
the guarantee and all other provisions of the Indenture to which this Guarantee
relates.

 

This Guarantee shall be governed by, and construed in accordance with, the laws
of the State of New York.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

A-10

--------------------------------------------------------------------------------


 

ASSIGNMENT FORM

 

To assign this Note, fill in the form below:

 

 

 

(Insert Assignees Name)

 

 

(I) or (we) assign and transfer this Note

to:

 

 

(Insert assignee’s soc. sec. or tax I.D. no.)

 

 

 

 

 

 

(Print or type assignee’s name, address and zip code)

 

and irrevocably appoint
                                                                                                                                                                        
to transfer this Note on the books of the Company.  The agent may substitute
another to act for him.

 

Date

 

:

 

 

Your Signature:

 

 

 

 

 

 

 

 

(Sign exactly as your name appears on the face of
this Note)

 

Signature

Guarantee*:

 

 

 

--------------------------------------------------------------------------------

*              Participant in a recognized Signature Guarantee Medallion Program
(or other signature guarantor acceptable to the Trustee).

 

A-11

--------------------------------------------------------------------------------


 

CONVERSION NOTICE

 

If you want to convert this Note into Common Stock of the Company, check the
box:  o

 

To convert only part of this Note, state the Principal Amount to be converted
(which must be $1,000 or an integral multiple of $1,000):    $
                                                         

 

If you are converting this Note prior to September 30, 2009 and want to receive
the Interest Make-Whole applicable to the Note or portion of Note in shares of
Common Stock, check the box:  o

 

Your total Conversion Amount shall consist of the following:

 

•                  Principal Amount $
                                                         

 

•                  Interest $
                                                         

 

•                  Late Charges $
                                                         

 

•                  Interest Make-Whole (if applicable and above box checked) $
                                                         

 

If you want the stock certificate made out in another person’s name, fill in the
form below:

 

                                                                                                                  

 

(Insert other person’s social security or tax ID no.)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(Print or type other person’s name, address and zip code)

 

 

 

Date:

 

      Signed:

 

 

 

 

 

 

(Sign exactly as your name appears on the other side of
this Security)

 

Signature Guarantee:

 

 

 

Note: Signatures must be guaranteed by an “eligible guarantor institution”
meeting the requirements of the Registrar, which requirements include membership
or participation in the Security Transfer Agent Medallion Program (“STAMP”) or
such other “signature guarantee program” as may be determined by the Security
Registrar in addition to, or in substitution for, STAMP, all in accordance with
the Securities Exchange Act of 1934, as amended.

 

A-12

--------------------------------------------------------------------------------


 

OPTION OF HOLDER TO ELECT PURCHASE

 

If you want to elect to have this Note purchased by the Company pursuant to
Section 5.10 or 5.15 of the Indenture, check the appropriate box below:

¨  Section 3.09

¨  Section 5.10

¨  Section 5.15

 

If you want to elect to have only part of the Note purchased by the Company
pursuant to Section 3.09, Section 5.10 or Section 5.15 of the Indenture, state
the amount you elect to have purchased:

 

$                                                           

 

Date:

 

 

 

 

Your Signature:

 

 

(Sign exactly as your name appears on the face
of this Note)

 

 

 

 

Tax Identification No.:

 

 

Signature

Guarantee*:

 

 

 

--------------------------------------------------------------------------------

*                                         Participant in a recognized Signature
Guarantee Medallion Program (or other signature guarantor acceptable to the
Trustee).

 

A-13

--------------------------------------------------------------------------------